

 
 

--------------------------------------------------------------------------------

 
STANDARD FORM OF AGREEMENT BETWEEN OWNER AND ARCHITECT
 

 
AGREEMENT made as of the tenth day of March in the year Two Thousand and Ten
(In words, indicate day, month and year)


BETWEEN the Architect’s client identified as the Owner:
(Name, address and other information)


 Nu Skin International, Inc.
75 West Center Street
Provo, UT  84601
 


and the Architect:
(Name, address and other information)


Bohlin Cywinski Jackson
1932 1st Avenue, Suite 916
Seattle, WA  98101


 
for the following Project:
(Name, location and detailed description)


Nu Skin Innovations Center consisting of a new approximately 173,928 sq. ft.
addition to Nu Skin’s existing corporate headquarters building at 75 West Center
Street in Provo, Utah. The project includes an entry plaza, a large entry hall
and atrium, café, retail space, offices, laboratories, a data center, a
500-person meeting room, a 150-seat auditorium, a gym/health club, modifications
to the existing building’s entry and lobby, improvements to an existing parking
garage and street, a landscaped garden and associated utilities and
infrastructure.


The Owner and Architect agree as follows.
 

 
1

--------------------------------------------------------------------------------

 



 
TABLE OF ARTICLES



1
INITIAL INFORMATION



2
ARCHITECT’S RESPONSIBILITIES



3
SCOPE OF ARCHITECT’S BASIC SERVICES



4
ADDITIONAL SERVICES



5
OWNER’S RESPONSIBILITIES



6
COST OF THE WORK



7
COPYRIGHTS AND LICENSES



8
CLAIMS AND DISPUTES



9
TERMINATION OR SUSPENSION



10
MISCELLANEOUS PROVISIONS



11
COMPENSATION



12
SPECIAL TERMS AND CONDITIONS



13
SCOPE OF THE AGREEMENT



 
EXHIBIT A INITIAL INFORMATION



ARTICLE 1   INITIAL INFORMATION
§ 1.1 This Agreement is based on the Initial Information set forth in this
Article 1 and in optional Exhibit A, Initial Information:
(Complete Exhibit A, Initial Information, and incorporate it into the Agreement
at Section 13.2, or state below Initial Information such as details of the
Project’s site and program, Owner’s contractors and consultants, Architect’s
consultants, Owner’s budget for the Cost of the Work, authorized
representatives, anticipated procurement method, and other information relevant
to the Project.)


1. Nu Skin Request for Qualifications Document dated January 2010
2. Nu Skin Request for Proposal Document dated February 2010
3. Schematic Design budget estimate of seventy-one million dollars
($71,000,000.00) based on the Schematic Design Budget Estimate by Okland
Construction dated January 19, 2011.


§ 1.2 Subject to adjustment by the Owner, the Owner’s anticipated dates for
commencement of construction and Substantial Completion of the Work are set
forth below:
 
.1
Estimated commencement of construction date:
 
April 27, 2011
 



 
.2
Estimated Substantial Completion date:

 
          August 13, 2013

 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 

 
§ 1.3 The Owner and Architect may rely on the Initial Information. Both parties,
however, recognize that such information may materially change and, in that
event, the Owner and the Architect shall, when appropriate, adjust the terms of
this Agreement accordingly.




§ 1.4 Architect represents and warrants that it is financially solvent, able to
pay its debts as they become due, and possesses sufficient working capital to
complete the services and perform its obligations under this Agreement and under
the Contract Documents.  Architect further represents, warrants, and
acknowledges that: (a) it is a sophisticated business entity that possesses a
high level of experience and expertise in business administration, construction,
and contract administration of projects of similar or like size, complexity, and
nature as the above-noted Project; (b) the Owner is relying on Architect’s
representation herein that it possesses sufficient skill, knowledge, experience,
and ability to fully perform the services and its obligations under this
Agreement; (c) the Architect will assign to this Project similarly qualified
individual professional architects; and (d) the Basic Services Fee provided for
herein is adequate compensation for timely performance of the Basic Services.


ARTICLE 2   ARCHITECT’S RESPONSIBILITIES
§ 2.1 The Architect will provide the professional services necessary for the
complete design and construction documentation of the Project as provided in
this Agreement. The Architect agrees that the Basic Services Fee, as stated in
Section 11.1, represents adequate and sufficient compensation for its timely
provision of all professional Basic Services (including those of its consulting
structural, mechanical, electrical, plumbing, and civil consulting engineers)
necessary to completely design and engineer the Project and prepare Construction
Documents that fully indicate the requirements for construction of the Work,
whether or not those Services are individually listed or referred to in this
Agreement, the only exceptions to this being: (1) the cost of those services
that are provided by third parties and that are expressly designated herein as
being “the Owner’s responsibility” or “Owner-provided”; and (2) the cost of
those engineering or consulting Services that become necessary as a result of an
Owner-directed change in Project scope affecting the Architect (and that are the
subject of a written agreement for Additional Services between the Owner and the
Architect), and 3) the cost of those services identified as Additional Services
in Article 4.


§ 2.2 The Architect shall perform its services consistent with the professional
skill and care ordinarily provided by architects practicing in the United States
under the same or similar circumstances and experienced in providing
professional architectural services for multi-use buildings similar in size and
scope. The Architect shall perform its services as expeditiously as is
consistent with such professional skill and care and the orderly progress of the
Project.
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 

 
§ 2.3 The Architect shall identify a representative authorized to act on behalf
of the Architect with respect to the Project and who shall not be changed
without the Owner’s written authorization. The Architect’s representative shall
be:
Raymond S. Calabro, AIA
Principal
1932 1st Avenue, Suite 916
Seattle, WA  98101
206-256-0862
rcalabro@bcj.com


The following persons will devote all of their time as necessary to the Project
as may be appropriate to and consistent with full and timely performance of this
Agreement by the Architect:


Name                                                               Position


Peter Q. Bohlin,
FAIA                                                             Design
Principal


Raymond S. Calabro,
AIA                                                      Managing Principal


Sergei Bischak,
AIA                                                                Project
Manager


The Architect acknowledges and agrees that the Owner selected the Architect
based on the outstanding reputation of the Architect and such key personnel. The
Architect further acknowledges that the assignment of such personnel to the
Project was a primary consideration in the selection of the Architect by the
Owner.  The Architect agrees that such persons shall not be removed from their
responsibilities on this Project without the written consent of the Owner,
except in the event of their death, disability or departure from the employ of
the Architect.  In the event, however that such persons should become
unavailable to serve in the capacities set forth above, any replacement selected
by the Architect for this Project must be approved by the Owner.


§ 2.4 Except with the Owner’s knowledge and written consent, the Architect shall
not engage in any activity, or accept any employment, interest or contribution
that would reasonably appear to compromise the Architect’s professional judgment
with respect to this Project.


§ 2.5 The Architect shall purchase with its own funds and maintain the following
insurance for the duration of this Agreement the types and amounts of insurance
set forth below, utilizing standard policies approved by the Owner and placed
with insurance companies authorized to do business in Utah and acceptable to the
Owner.  The Architect shall provide the Owner with Certificates of Insurance
showing the required insurance is in force and evidence of the renewal of such
insurance at least 30 days in advance of any cancellation or expiration date.
All policies required hereunder shall contain a clause that the insurance
company shall not cancel coverage without giving thirty days advance notice to
the Owner, and all policies except the Workers Compensation and the Professional
Liability policies shall name “Owner, NuSkin Enterprises, Inc. and all
affiliated companies” as additional insureds. The Architect shall require all of
the Architect’s consultants to maintain the same types and limits of insurance
coverage as required of the Architect hereunder, unless the Owner specifically
agrees otherwise in writing.
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 

 
 
.1
Commercial General Liability



Coverages to include:
·  
Premises and Operations

·  
Broad Form or Blanket Contractual Liability

·  
Independent Contractors Liability

·  
Products - Completed Operations

·  
Personal and Advertising Injury

·  
Broad Form Property Damage

·  
Valuable Papers

Coverages to include the following limits of liability, on an annually renewing
basis:
·  
$1,000,000 per occurrence

·  
$2,000,000 aggregate

·  
$1,000,000 Products - Completed Operations

·  
$1,000,000 Personal and Advertising Injury

·  
$250,000 Fire Damage (any one fire):

·  
$5,000 Medical Expense (any one person

 
 
.2
Comprehensive Automobile Liability

 
Coverages to include:
·  
Owned Vehicles

·  
Non-Owned Vehicles

·  
Hired Vehicles

·  
Personal Injury Protection

·  
Uninsured/Underinsured Motorist

Coverage to include the following limits of liability, on an annually renewing
basis:
$1,000,000 Bodily Injury/Property Damage (each accident)
Statutory Personal Injury Protection
$1,000,000 Uninsured/Underinsured Motorist     
 
 
.3
Workers’ Compensation

 
Coverage to include the following limits of liability on an annually renewing
basis, on an annually renewing basis:
·  
Statutory Workers Compensation – statutory limit

·  
$500,000 Employers Liability     


 
 
.4
Professional Liability including Contractual Liability and all coverage
retroactive to the commencement of any of the services contemplated hereby, said
coverage to be maintained for a period of three (3) years after the date of
Substantial Completion or the date of termination of this Agreement, whichever
period ends later.

 
Coverage to include the following limits of liability on an annually renewing
basis:
$5,000,000 per occurrence
$5,000,000 aggregate      
 
together with a specific job excess limit endorsement (the “Excess Limit
Endorsement”) increasing such limits for this Project only to:
$12 million per occurrence
$12 million aggregate
 
 
.5
Umbrella or Excess Liability Insurance (on a following form basis and with
limits on an annually renewing basis) and, including, without limitation, excess
coverage above the limits provided for in Section 2.5.1, 2.5.2 and 2.5.3
(Employer’s liability only):

·  
$10,000,000 per occurrence

·  
$10,000,000 aggregate      

 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 

 
§ 2.6 The Architect warrants that it and its consultants are licensed to provide
architectural (or engineering, as the case may be) services as required by the
State of Utah.  The Architect shall engage only consultants who are licensed in
the State of Utah. The Architect and all consultants hired by the Architect
shall be directly liable to the Owner for the professional quality, technical
accuracy, and the coordination of all designs, drawings, specifications, and
other services furnished by the Architect or consultant consistent with the
standard of care in their profession. The Architect shall evidence such duty of
care to the Owner by virtue of appropriate provisions in the written contracts
between the Architect and such consultants. The written contracts with such
consultants shall require such consultants to maintain the standard of care of
their profession in the technical accuracy and coordination of their work on the
Project and in the performance of their services throughout the Project and to
provide the same insurance coverages, terms and conditions as are required of
the Architect hereunder unless the Owner specifically agrees otherwise in
writing.
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 

 
ARTICLE 3   SCOPE OF ARCHITECT’S BASIC SERVICES
§ 3.1 The Architect’s Basic Services consist of those described in Article 3,
and Sections 4.1.10 and 4.1.14, and include usual and customary structural,
mechanical, and electrical engineering services.  Services not set forth in such
provisions are Additional Services. The Architect shall engage only those
consultants that have sufficient education, experience and licenses to perform
services in accordance with the professional standard of care required by this
Agreement.  It shall be the Architect’s obligation to supervise such consultants
to ensure the proper and timely performance of their services.  The Architect
shall not change its consultants without the prior written consent of the Owner.


§ 3.1.1 The Architect shall manage the Architect’s services, consult with the
Owner, research applicable design criteria, attend Project meetings, communicate
with members of the Project team and report progress to the Owner.


§ 3.1.2 The Architect shall coordinate its services with those services provided
by the Owner and the Owner’s consultants. The Architect shall be entitled to
rely on the accuracy and completeness of services and information furnished by
the Owner and the Owner’s consultants when that information is transmitted by
the Owner to the Architect and expressly designated in writing by the Owner to
be reliable. The Architect shall provide prompt written notice to the Owner if
the Architect becomes aware of any error, omission or inconsistency in such
services or information.


§ 3.1.3 As soon as practicable after the date of this Agreement, the Architect
shall submit for the Owner’s approval a schedule for the performance of the
Architect’s services. The schedule initially shall include anticipated dates for
the commencement of construction and for Substantial Completion of the Work as
set forth in the Initial Information. The schedule shall include allowances for
periods of time required for the Owner’s review, for the performance of the
Owner’s consultants, and for approval of submissions by authorities having
jurisdiction over the Project. Once approved by the Owner, time limits
established by the schedule shall not, except for reasonable cause, be exceeded
by the Architect. With the Owner’s written approval, the Architect shall adjust
the schedule, if necessary as the Project proceeds until the commencement of
construction.


§ 3.1.4 The Architect shall not be responsible for an Owner’s directive or
substitution made without the Architect’s approval.
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 

 
§ 3.1.5 The Architect shall, at appropriate times, contact the governmental
authorities required to approve the Construction Documents and the entities
providing utility services to the Project. In designing the Project, the
Architect shall comply with applicable design requirements imposed by such
governmental authorities and by such entities providing utility services.


§ 3.1.6 The Architect shall assist the Owner in connection with the Owner’s
responsibility for filing documents required for the approval of governmental
authorities having jurisdiction over the Project, including, but not limited to,
submitting the required documents to the appropriate agencies.


§ 3.2 SCHEMATIC DESIGN PHASE SERVICES
§ 3.2.1 The Architect shall review the program and other information furnished
by the Owner, and shall review laws, codes, and regulations applicable to the
Architect’s services.


§ 3.2.2 The Architect shall prepare a preliminary evaluation of the Owner’s
program, schedule, budget for the Cost of the Work, Project site, and the
proposed procurement or delivery method and other Initial Information, each in
terms of the other, to ascertain the requirements of the Project. The Architect
shall notify the Owner of (1) any inconsistencies discovered in the information,
and (2) other information or consulting services that may be reasonably needed
for the Project.


§ 3.2.3 The Architect shall present its preliminary evaluation to the Owner and
shall discuss with the Owner alternative approaches to design and construction
of the Project, including the feasibility of incorporating environmentally
responsible design approaches. The Architect shall reach an understanding with
the Owner regarding the requirements of the Project.


§ 3.2.4 Based on the Project’s requirements agreed upon with the Owner, the
Architect shall prepare and present for the Owner’s approval a preliminary
design illustrating the scale and relationship of the Project components.


§ 3.2.5 Based on the Owner’s approval of the preliminary design, the Architect
shall prepare Schematic Design Documents for the Owner’s approval. The Schematic
Design Documents shall consist of drawings and other documents including a site
plan, if appropriate, and preliminary building plans, sections and elevations;
and may include some combination of study models, perspective sketches, or
digital modeling if requested by the Owner prepared in-house by the Architect to
assist in communicating the design concepts to the Owner’s project committee. If
provided, such models and sketches would be working tools and would not be
intended to be suitable for presentation for fundraising or other similar
presentation purposes. Finished models, renderings or digital modeling for
presentation purposes, if requested by the Owner, would be addressed as
Additional Services.  Preliminary selections of major building systems and
construction materials shall be noted on the drawings or described in writing.


§ 3.2.5.1 The Architect shall consider environmentally responsible design
alternatives, such as material choices and building orientation, together with
other considerations based on program and aesthetics, in developing a design
that is consistent with the Owner’s program, schedule and budget for the Cost of
the Work. The Owner may obtain other environmentally responsible design services
under Article 4.


§ 3.2.5.2 The Architect shall consider the value of alternative materials,
building systems and equipment, together with other considerations based on
program and aesthetics in developing a design for the Project that is consistent
with the Owner’s program, schedule and budget for the Cost of the Work.
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 

 
§ 3.2.6 The Architect shall submit to the Owner an estimate of the Cost of the
Work prepared in accordance with Section 6.3.
 
§ 3.2.7 The Architect shall submit the Schematic Design Documents to the Owner,
and request the Owner’s written approval.


§ 3.2.7.1                      Schematic Design Phase written approval by the
Owner will include the following basic decisions subject to the Owner’s
agreement that sufficient information has been provided by the Architect for
these decisions to be made and subject to compliance with the Cost of the Work
as approved by the Owner:
.1     The final project program.
 
.2
The site location and the basic scope of site work to be included in the
project.

 
.3
The basic size, shape and massing, plan and sectional relationships of project
components and layout of the spaces of the new building.

 
.4
Selection of the primary exterior and interior materials to be used in the new
building.

 
.5
Selection of the basic structural materials and systems.

.6     Selection of the basic mechanical and electrical systems.
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 

 
§ 3.2.8  The Architect shall review and comment upon the Owner’s detailed
preliminary estimate of Construction Cost prepared by the Owner's cost estimator
and/or contractor ("value engineer" and/or "VE")  based on current area, volume
or similar conceptual estimating techniques which estimate shall indicate the
cost of each category of work involved in constructing each Phase of the Project
and shall establish an elapsed time factor for the period of time from the
commencement to the completion of the construction of the Project.  The
Architect’s basic services related to VE are further described in Section
12.18.8.


§ 3.3 DESIGN DEVELOPMENT PHASE SERVICES
§ 3.3.1 Based on the Owner’s approval of the Schematic Design Documents, and on
the Owner’s authorization of any adjustments in the Project requirements and the
budget for the Cost of the Work, the Architect shall prepare Design Development
Documents for the Owner’s approval. The Design Development Documents shall
illustrate and describe the development of the approved Schematic Design
Documents and shall consist of drawings and other documents including plans,
sections, elevations, typical construction details, and diagrammatic layouts of
building systems to fix and describe the size and character of the Project as to
architectural, structural, mechanical and electrical systems, and such other
elements as may be appropriate. The Design Development Documents shall also
include outline specifications that identify major materials and systems and
establish in general their quality levels.


§ 3.3.2 The Architect shall update the estimate of the Cost of the Work.


§ 3.3.3 The Architect shall submit the Design Development documents to the
Owner, advise the Owner of any adjustments to the estimate of the Cost of the
Work, and request the Owner’s written approval.
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 

 
§ 3.3.4 The Architect shall review and comment upon the Owner’s detailed
preliminary estimate of Construction Cost prepared by the Owner's cost estimator
and/or contractor ("value engineer" and/or "VE")  based on current area, volume
or similar conceptual estimating techniques which estimate shall indicate the
cost of each category of work involved in constructing each Phase of the Project
and shall establish an elapsed time factor for the period of time from the
commencement to the completion of the construction of the Project.  The
Architect’s basic services related to VE are further described n Section
12.18.8.


§ 3.4 CONSTRUCTION DOCUMENTS PHASE SERVICES
§ 3.4.1 Based on the Owner’s approval of the Design Development Documents, and
on the Owner’s authorization of any adjustments in the Project requirements and
the budget for the Cost of the Work, the Architect shall prepare Construction
Documents for the Owner’s approval. The Construction Documents shall illustrate
and describe the further development of the approved Design Development
Documents and shall consist of Drawings and Specifications setting forth in
detail the quality levels of materials and systems and other requirements for
the construction of the Work.


§ 3.4.2 The Architect shall prepare Construction Documents that conform with the
laws, codes, ordinances, regulations, and other requirements of governmental
authorities having jurisdiction over the Project.


§ 3.4.3 During the development of the Construction Documents, the Architect
shall assist the Owner in the development and preparation of (1) bidding and
procurement information that describes the time, place and conditions of
bidding, including bidding or proposal forms; (2) the form of agreement between
the Owner and Contractor; and (3) the Conditions of the Contract for
Construction (General, Supplementary and other Conditions). The Architect shall
also compile a project manual that includes the Conditions of the Contract for
Construction and Specifications and may include bidding requirements and sample
forms.


§ 3.4.4 The Architect shall update the estimate for the Cost of the Work.


§ 3.4.5 The Architect shall submit the Construction Documents to the Owner,
advise the Owner of any adjustments to the estimate of the Cost of the Work,
take any action required under Section 6.5, and request the Owner’s approval.


§ 3.5 BIDDING OR NEGOTIATION PHASE SERVICES
§ 3.5.1 GENERAL
The Architect shall assist the Owner in establishing a list of prospective
contractors. Following the Owner’s approval of the Construction Documents, the
Architect shall assist the Owner in (1) obtaining either competitive bids or
negotiated proposals; (2) confirming responsiveness of bids or proposals; (3)
determining the successful bid or proposal, if any; and, (4) awarding and
preparing contracts for construction.
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 

 
§ 3.5.2 COMPETITIVE BIDDING
§ 3.5.2.1 Bidding Documents shall consist of bidding requirements and proposed
Contract Documents.


§ 3.5.2.2 The Architect shall assist the Owner in bidding the Project by
 
.1
procuring the reproduction of Bidding Documents for distribution to prospective
bidders;

 
.2
distributing the Bidding Documents to prospective bidders, requesting their
return upon completion of the bidding process, and maintaining a log of
distribution and retrieval and of the amounts of deposits, if any, received from
and returned to prospective bidders;

 
.3
organizing and conducting a pre-bid conference for prospective bidders;

 
.4
preparing responses to questions from prospective bidders and providing
clarifications and interpretations of the Bidding Documents to all prospective
bidders in the form of addenda; and

 
.5
organizing and conducting the opening of the bids, and subsequently documenting
and distributing the bidding results, as directed by the Owner.



§ 3.5.2.3 The Architect shall consider requests for substitutions, if the
Bidding Documents permit substitutions, and shall prepare and distribute addenda
identifying approved substitutions to all prospective bidders.


§ 3.5.3 NEGOTIATED PROPOSALS
§ 3.5.3.1 Proposal Documents shall consist of proposal requirements and proposed
Contract Documents.


§ 3.5.3.2 The Architect shall assist the Owner in obtaining proposals by
 
.1
procuring the reproduction of Proposal Documents for distribution to prospective
contractors, and requesting their return upon completion of the negotiation
process;

 
.2
organizing and participating in selection interviews with prospective
contractors; and

 
.3
participating in negotiations with prospective contractors, and subsequently
preparing a summary report of the negotiation results, as directed by the Owner.



§ 3.5.3.3 The Architect shall consider requests for substitutions, if the
Proposal Documents permit substitutions, and shall prepare and distribute
addenda identifying approved substitutions to all prospective contractors.


§ 3.5.4 At this Construction Documents Phase, if the lowest bona fide proposal
by a responsible general contractor satisfactory to the Owner for the
construction of the Project pursuant to the approved Drawings and Specifications
for the Project exceeds by more than ten percent (10%) the total construction
cost of the Project as set forth in the approved preliminary estimate of
construction costs of the Project, then the Architect will, if required by the
Owner, and at the Owner’s sole cost and expense, revise the Drawings and
Specifications as may be required by the Owner to reduce or modify the quality
or quantity, or both, of the work so that the total construction cost of the
Project will not exceed the total construction cost set forth in said approved
preliminary estimate of construction costs by more than ten percent (10%).


§ 3.5.4  SUBSTITUTIONS




§ 3.5.4.1 The Architect agrees to list a minimum of three manufacturers for
specified products, except for situations where prior Owner approval has been
given to list less than three manufacturers. The Owner agrees that “or equal”
clauses will not be required to be included in the specifications.


§ 3.5.4.2 If a proposed substitution requires making revisions in Drawings or
Specifications and such revisions are inconsistent with approvals or
instructions previously given by the Owner, the services and expenses of the
Architect and the Architect’s consultants related to such revisions shall be
compensated as Additional Services. It is also agreed that all services and
expenses of the Architect and the Architect’s consultants related to Owner or
Contractor requests for substitutions to a portion of the Work after the bidding
of such Work to Subcontractors by the Contractor shall be compensated as
additional services, and that Owner’s and Architect’s review such substitutions
shall be contingent on the Contractor’s agreement to pay for all costs incurred
by the Architect, the Architect’s consultants, the Owner and the Owner’s
consultants related to the review of substitution requests whether the request
is approved or not.
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 

 
§ 3.6 CONSTRUCTION PHASE SERVICES
§ 3.6.1 GENERAL
§ 3.6.1.1 The Architect shall provide administration of the Contract between the
Owner and the Contractor as set forth below and in AIA Document A201™–2007,
General Conditions of the Contract for Construction, as modified by the Owner
prior to the signing hereof. If the Owner and Contractor modify AIA Document
A201–2007 after date this Agreement is signed, those modifications shall not
materially increase the Architect’s services under this Agreement unless
approved by the Architect, which approval shall not be unreasonably withheld,
conditioned or delayed.


§ 3.6.1.2 The Architect shall advise and consult with the Owner during the
Construction Phase Services. The Architect shall have authority to act on behalf
of the Owner only to the extent provided in this Agreement. The Architect shall
not have control over, charge of, or responsibility for the construction means,
methods, techniques, sequences or procedures, or for safety precautions and
programs in connection with the Work, nor shall the Architect be responsible for
the Contractor’s failure to perform the Work in accordance with the requirements
of the Contract Documents. The Architect shall be responsible for the
Architect’s negligent acts or omissions, but shall not have control over or
charge of, and shall not be responsible for, acts or omissions of the Contractor
or of any other persons or entities performing portions of the Work.


§ 3.6.1.3 Subject to Section 4.3, the Architect’s responsibility to provide
Construction Phase Services commences with the award of the Contract for
Construction and terminates on the date the Architect issues the final
Certificate for Payment after completion of all punchlist items by the
Contractor.


§ 3.6.2 EVALUATIONS OF THE WORK
§ 3.6.2.1 The Architect shall visit the site at intervals appropriate to the
stage of construction, or as otherwise required in Section 4.3.3, to become
familiar with and keep the Owner informed about the progress and quality of the
portion of the Work completed, and to determine, if the Work observed is being
performed in a manner indicating that the Work will be in accordance with the
Contract Documents and applicable law. However, the Architect shall not be
required to make exhaustive or continuous on-site inspections to check the
quality or quantity of the Work. On the basis of the site visits, the Architect
shall keep the Owner reasonably informed about the progress and quality of the
portion of the Work completed, and report to the Owner (1) known deviations from
the Contract Documents and from the most recent construction schedule submitted
by the Contractor, and (2) defects and deficiencies observed in the Work. The
Architect will promptly submit to the Owner a detailed written report subsequent
to each on-site visit.  Such reports shall address, among other things, the
progress and quality of the Work and conformity of the Work with the
Construction Documents in accordance with the scope set forth in this
paragraph.  These reports shall outline the progress of the Work and detail any
problems or deviations from the Contract Documents together with recommended
solutions to such problems or deviations so as to guard the Owner against
defects and deficiencies in the Work specified in the Construction Documents.
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 

 
§ 3.6.2.2 The Architect has the authority and responsibility to reject Work that
does not conform to the Contract Documents. Whenever the Architect considers it
necessary or advisable, the Architect shall have the authority to require
inspection or testing of the Work in accordance with the provisions of the
Contract Documents, whether or not such Work is fabricated, installed or
completed. However, neither this authority and responsibility of the Architect
nor a decision made in good faith relating to this authority shall give rise to
a duty or responsibility of the


Architect to the Contractor, Subcontractors, material and equipment suppliers,
their agents or employees or other persons or entities performing portions of
the Work.  If the Architect does not reject non-conforming Work, the Architect
shall demand in writing that the Contractor bring the non-conforming Work into
compliance with the Contract Documents; and, if the Contractor’s efforts to do
so are not begun and completed expeditiously, the Architect shall report that
failure to the Owner in writing, stating:  (a) the problem; (b) the reasons for
the actions taken by the Architect; (c) what, if any, response has been
forthcoming from the Contractor; and (d) what actions by the Owner and/or
Contractor are needed or expected.


§ 3.6.2.3 The Architect shall interpret and advise the Owner of the
interpretation concerning performance under, and requirements of, the Contract
Documents on written request of either the Owner or Contractor. The Architect’s
response to such requests shall be made in writing within any time limits agreed
upon or otherwise with reasonable promptness.  Nothing in this Agreement, nor in
A201-2007 (as amended), shall make a decision of the Architect binding upon the
Owner in the absence of the Owner’s express written approval thereof in writing.


§ 3.6.2.4 Interpretations of the Architect shall be consistent with the intent
of and reasonably inferable from the Contract Documents and shall be in writing
or in the form of drawings.  When approved in writing in advance by the Owner,
the Architect’s decisions on matters relating to aesthetic effect shall be final
if consistent with the intent expressed in the Contract Documents.


§ 3.6.2.5  [Intentionally omitted]
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 

 
§ 3.6.3 CERTIFICATES FOR PAYMENT TO CONTRACTOR
§ 3.6.3.1 The Architect shall review and certify the amounts due the Contractor
and shall issue certificates in such amounts. The Architect’s certification for
payment shall constitute a representation to the Owner, based on the Architect’s
evaluation of the Work as provided in Section 3.6.2 and on the data comprising
the Contractor’s Application for Payment, that, to the best of the Architect’s
knowledge, information and belief, the Work has progressed to the point
indicated and that the quality of the Work is in accordance with the Contract
Documents. The foregoing representations are subject (1) to an evaluation of the
Work for conformance with the Contract Documents upon Substantial Completion,
(2) to results of subsequent tests and inspections, (3) to correction of minor
deviations from the Contract Documents prior to completion, and (4) to specific
qualifications expressed by the Architect.  In addition, within five (5) days
after receipt of the Contractor’s Application for Payment, the Architect shall
issue to the Owner and/or the Owner’s lender such documents, certificates,
instruments and information reasonably requested by the Owner or the Owner’s
lender.  If the Owner requests the Architect to execute certificates, the
proposed language of such certificates shall, if reasonably feasible, be
submitted to the Architect for review at least seven (7) days prior to the
requested dates of execution. As used herein, the words/terms “certify” or
“certificate” shall mean an expression of Architect's professional opinion to
the best of its information, knowledge and belief, and does not constitute a
warranty or guarantee by Architect.


§ 3.6.3.2 The issuance of a Certificate for Payment shall not be a
representation that the Architect has (1) made exhaustive or continuous on-site
inspections to check the quality or quantity of the Work, (2) reviewed
construction means, methods, techniques, sequences or procedures, (3) reviewed
copies of requisitions received from Subcontractors and material suppliers and
other data requested by the Owner to substantiate the Contractor’s right to
payment, or (4) ascertained how or for what purpose the Contractor has used
money previously paid on account of the Contract Sum.


§ 3.6.3.3 The Architect shall maintain a record of the Applications and
Certificates for Payment.


§ 3.6.4 SUBMITTALS
§ 3.6.4.1 The Architect shall review the Contractor’s submittal schedule and
shall not unreasonably delay or withhold approval. The Architect’s action in
reviewing submittals shall be taken in accordance with the approved submittal
schedule or, in the absence of an approved submittal schedule, with reasonable
promptness while allowing sufficient time in the Architect’s professional
judgment to permit adequate review.
 
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 

 
§ 3.6.4.2 In accordance with the Architect-approved submittal schedule, the
Architect shall review and approve or take other appropriate action upon the
Contractor’s submittals such as Shop Drawings, Product Data and Samples, but
only for the limited purpose of checking for conformance with information given
and the design concept expressed in the Contract Documents. Review of such
submittals is not for the purpose of determining the accuracy and completeness
of other information such as dimensions, quantities, and installation or
performance of equipment or systems, which are the Contractor’s responsibility
except to the extent the Contractor has requested the assistance of the
Architect to determine certain dimensions because those indicated in the
Contract Documents conflict with existing field conditions or because the
dimensions in the Construction Documents contain erroneous, inconsistent or
incomplete information or dimensions for which clarifications are needed and can
be supplied by the Architect. The Architect’s review shall not constitute
approval of safety precautions or, unless otherwise specifically stated by the
Architect, of any construction means, methods, techniques, sequences or
procedures.


§ 3.6.4.3 If the Contract Documents specifically require the Contractor to
provide professional design services or certifications by a design professional
related to systems, materials or equipment, the Architect shall specify the
appropriate performance and design criteria that such services must satisfy. The
Architect shall review shop drawings and other submittals related to the Work
designed or certified by the design professional retained by the Contractor that
bear such professional’s seal and signature when submitted to the
Architect.  Nothing in this Agreement shall be construed as an Owner’s
authorization to the Architect to delegate design responsibility.  Except for
delegation to consulting engineers who are responsible to, and in privity with,
the Architect, any delegation of design responsibility by the Architect must be
specifically authorized in writing, in advance, by the Owner, which
authorization can be withheld by the Owner for any reason.
 
§ 3.6.4.4 The Architect shall review and respond to requests for information
about the Contract Documents. The Architect shall set forth in the Contract
Documents the requirements for requests for information. Requests for
information shall include, at a minimum, a detailed written statement that
indicates the specific Drawings or Specifications in need of clarification and
the nature of the clarification requested. The Architect’s response to such
requests shall be made in writing within any time limits agreed upon, or
otherwise with reasonable promptness. If appropriate, the Architect shall
prepare and issue supplemental Drawings and Specifications in response to
requests for information.  The Architect shall acknowledge the receipt of each
Contractor-generated Request for Information (RFI) within seven (7) days after
receiving it.  The Architect shall issue a written answer for each RFI
simultaneously to the Contractor and the Owner (along with necessary descriptive
drawings, specifications, or other documents) with the promptness necessary to
avoid unnecessary delay or cost to the Project, but in no case more than ten
(10) days after the RFI is received by the Architect.


§ 3.6.4.5 The Architect shall maintain a record of submittals and copies of
submittals supplied by the Contractor in accordance with the requirements of the
Contract Documents.


§ 3.6.5 CHANGES IN THE WORK
§ 3.6.5.1   Subject to the approval of the Owner, the Architect may authorize
minor changes in the Work that are consistent with the intent of the Contract
Documents and do not involve an adjustment in the Contract Sum or an extension
of the Contract Time. Subject to the provisions of Section 4.3, the Architect
shall prepare Change Orders and Construction Change Directives for the Owner’s
approval and execution in accordance with the Contract Documents. All
authorizations for minor change in the Work shall be in writing, or confirmed by
the Architect in writing within two (2) working days of authorization of the
change.  The Architect shall, immediately upon authorizing a minor change in the
Work, provide written notice to the Owner thereof, describing the change, and
confirming that the change will not affect Contract Time or Contract
Sum.  Except for services that are required due to the fault of the Architect or
its consultants, or services that do not require additional design or
engineering work, the Architect’s services for Change Orders and Construction
Change Directives that are caused by the requests or actions of the Owner or
Contractor are not included as part of Basic Services and shall be provided in
accordance with Section 4.3.2.3. The Architect’s services for Change Orders and
Construction Change Directives that are caused by the Architect shall be
provided as part of Basic Services. The Architect’s evaluation of Contractor’s
proposals shall be general in nature and shall not include cost estimating
services.


§ 3.6.5.2 The Architect shall maintain records relative to changes in the Work.


§ 3.6.6 PROJECT COMPLETION
§ 3.6.6.1 The Architect shall conduct inspections to determine the date or dates
of Substantial Completion and the date of final completion; issue Certificates
of Substantial Completion; receive from the Contractor and forward to the Owner,
for the Owner’s review and records, written warranties and related documents
required by the Contract Documents and assembled by the Contractor; and issue a
final Certificate for Payment based upon a final inspection indicating the Work
complies with the requirements of the Contract Documents.






§ 3.6.6.2 The Architect’s inspections shall be conducted with the Owner to check
conformance of the Work with the requirements of the Contract Documents and to
verify the accuracy and completeness of the list submitted by the Contractor of
Work to be completed or corrected.
 
 
 
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 

 
§ 3.6.6.3 When the Work is found to be substantially complete, the Architect
shall inform the Owner about the balance of the Contract Sum remaining to be
paid the Contractor, including the amount to be retained from the Contract Sum,
if any, for final completion or correction of the Work.


§ 3.6.6.4 The Architect shall forward to the Owner the following information
received from the Contractor: (1) consent of surety or sureties, if any, to
reduction in or partial release of retainage or the making of final payment; (2)
affidavits, receipts, releases and waivers of liens or bonds indemnifying the
Owner against liens; and (3) any other documentation required of the Contractor
under the Contract Documents.


§ 3.6.6.5 Upon request of the Owner, and prior to the expiration of one year
from the date of Substantial Completion, the Architect shall, without additional
compensation, conduct a meeting with the Owner to review the facility operations
and performance.


ARTICLE 4   ADDITIONAL SERVICES
§ 4.1 Additional Services listed below are not included in Basic Services but
may be required for the Project; provided that those services listed below as
being provided by the Architect (as a part of Basic Services) shall be provided
by the Architect without additional compensation beyond the Basic Services Fee.
The Owner may request other Additional Services of the Architect.  Additional
Services will be requested by the Owner, and confirmed in writing.  Should the
Owner request services that the Architect believes to be outside the scope of
Basic Services, the Architect shall, before performing those services, inform
the Owner in writing of the Architect’s belief that the services requested are
Additional Services, and shall provide an estimate in writing to the Owner of
the probable total of the Additional Service Fees to be incurred in performing
the services requested.
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
 

 


Additional Services
Responsibility
(Architect, Owner or
Not Provided)
Location of Service Description
(Section 4.2 below or in an exhibit attached to this document and identified
below)

§ 4.1.1              Programming
Architect
 
§ 4.1.2              Multiple preliminary designs
Architect
 
§ 4.1.3              Measured drawings
Owner
 
§ 4.1.4              Existing facilities surveys
Owner
 
§ 4.1.5              Site Evaluation and Planning (B203™–2007)
Architect
 
§ 4.1.6              Building information modeling
Architect
 
§ 4.1.7              Civil engineering
Architect
 
§ 4.1.8              Landscape design
Architect
 
§ 4.1.9              Architectural Interior Design (B252™–2007)
Architect
 
§ 4.1.10              Value Analysis (B204™–2007)
Architect (as a part of Basic Services)
 
§ 4.1.11              Detailed cost estimating
Not Provided
 
§ 4.1.12              On-site project representation
Not Provided
 
§ 4.1.13              Conformed construction documents
Not Provided
 
§ 4.1.14              As-designed record drawings
Architect (as a part of Basic Services)
 
§ 4.1.15              As-constructed record drawings
Architect
 
§ 4.1.16              Post occupancy evaluation
Not Provided
 
§ 4.1.17              Facility Support Services (B210™–2007)
Not Provided
 
§ 4.1.18              Tenant-related services
Not Provided
 
§ 4.1.19              Coordination of Owner’s consultants
Not Provided
 
§ 4.1.20              Telecommunications/data design
Architect
 
§ 4.1.21Security Evaluation and Planning (B206™–2007)
Owner
 
§ 4.1.22              Commissioning (B211™–2007)
Owner
 
§ 4.1.23              Extensive environmentally responsible design
Not Provided
 
§ 4.1.24              LEED® Certification (B214™–2007)
Architect
 
§ 4.1.25Fast-track and/or multiple bid packages design services
Architect
 
§ 4.1.26              Historic Preservation (B205™–2007)
Not Provided
 
§ 4.1.27Furniture, Finishings, and Equipment Design (B253™–2007)
Owner
 

 
 
 
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
 
 
§ 4.2 Insert a description of each Additional Service designated in Section 4.1
as the Architect’s responsibility, if not further described in an exhibit
attached to this document.


Reference Article 12 for a description of each additional service


§ 4.3 Additional Services may be provided after execution of this Agreement,
without invalidating the Agreement. Except for services required due to the
fault of the Architect or to be provided as part of Basic Services, any
Additional Services provided in accordance with this Section 4.3 shall entitle
the Architect to compensation pursuant to Section 11.3 and an appropriate
adjustment in the Architect’s schedule.


§ 4.3.1 Upon recognizing the need to perform Additional Services, the Architect
shall notify the Owner with reasonable promptness and explain the facts and
circumstances giving rise to the need. The Architect shall not proceed to
provide Additional Services until the Architect receives the Owner’s written
authorization:
 
.1
Services necessitated by a change in the Initial Information, previous
instructions or approvals given by the Owner, or a material change in the
Project including, but not limited to, size, quality, complexity, the Owner’s
schedule or budget for Cost of the Work, or procurement or delivery method;

 
.2
Services necessitated by the Owner’s request for extensive environmentally
responsible design alternatives, such as unique system designs, in-depth
material research, energy modeling, or LEED® certification;

 
.3
Changing or editing previously prepared Instruments of Service necessitated by
the enactment or revision of codes, laws or regulations or official
interpretations;

 
.4
Services necessitated by decisions of the Owner not rendered in a timely manner
or any other failure of performance on the part of the Owner or the Owner’s
consultants or contractors;

 
.5
Preparing digital data for transmission to the Owner’s consultants and
contractors, or to other Owner authorized recipients;

 
.6
Preparation of design and documentation for alternate bid or proposal requests
proposed by the Owner;

 
.7
Preparation for, and attendance at, a public presentation, meeting or hearing;

 
.8
Preparation for, and attendance at a dispute resolution proceeding or legal
proceeding, except where the Architect is party thereto;

 
.9
Evaluation of the qualifications of bidders or persons providing proposals;

 
.10
Consultation concerning replacement of Work resulting from fire or other cause
during construction; or

 
.11
Assistance to the Initial Decision Maker, if other than the Architect.



§ 4.3.2 To avoid delay in the Construction Phase or for any other reason, the
Architect may be required to shall provide the following Additional Services.
The Architect shall  notify the Owner with reasonable promptness of the request
or need for such Additional Services, and explain the facts and circumstances
giving rise to the need. The Architect shall not provide such Additional
Services without the prior written approval of the Owner. If the Owner
determines that all or parts of those services are not required, the Owner shall
give prompt written notice to the Architect, and the Owner shall have no
obligation to compensate the Architect for those services and the Architect
shall have no obligation to provide those services:
 
.1
Reviewing a Contractor’s submittal out of sequence from the submittal schedule
agreed to by the Architect;

 
.2
Responding to the Contractor’s requests for information that are not prepared in
accordance with the Contract Documents or where such information is available to
the Contractor from a careful study and comparison of the Contract Documents,
field conditions, other Owner-provided information, Contractor-prepared
coordination drawings, or prior Project correspondence or documentation;

 
.3
Preparing Change Orders and Construction Change Directives that require
evaluation of Contractor’s proposals and supporting data, or the preparation or
revision of Instruments of Service;

 
.4
Evaluating an extensive number of Claims as the Initial Decision Maker;

 
.5
Evaluating substitutions proposed by the Owner or Contractor and making
subsequent revisions to Instruments of Service resulting therefrom; or

 
.6
To the extent the Architect’s Basic Services are affected, providing
Construction Phase Services 60 days after (1) the date of Substantial Completion
of the Work or (2) the anticipated date of Substantial Completion identified in
Initial Information, whichever is earlier.

 
 
§ 4.3.3 The Architect shall provide Construction Phase Services exceeding the
limits set forth below as Additional Services. When the limits below are
reached, the Architect shall notify the Owner:
 
.1
Two    (    2    ) reviews of each Shop Drawing, Product Data item, sample and
similar submittal of the Contractor

 
.2
Sixty-two   (   62     ) visits to the site by the Architect and their
consultants over the duration of the Project during construction in accordance
with the requirements indicated in Article 12.

 
.3
  One   (    1    ) inspections for any portion of the Work to determine whether
such portion of the Work is substantially complete in accordance with the
requirements of the Contract Documents in accordance with the requirements
indicated in Article 12

 
.4
   One   (    1    ) inspections for any portion of the Work to determine final
completion in accordance with the requirements indicated in Article 12



§ 4.3.4 If the services covered by this Agreement have not been completed within
the time period contemplated by Section 4.3.2.6 through no fault of the
Architect or its consultants, extension of the Architect’s services beyond that
time shall be compensated as Additional Services.
 
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 

 
ARTICLE 5   OWNER’S RESPONSIBILITIES
§ 5.1 Unless otherwise provided for under this Agreement, the Owner shall
consult with the Architect in a timely manner regarding requirements for and
limitations on the Project, including the Owner’s objectives, schedule,
constraints and criteria, including space requirements and relationships,
flexibility, expandability, special equipment, systems and site requirements.
Within 15 days after receipt of a written request from the Architect, the Owner
shall furnish the requested information as necessary and relevant for the
Architect to evaluate, give notice of or enforce lien rights.  Architect and
Owner acknowledge that the information provided is subject to change, but that
the Basic Services Fees indicated herein take that change into account.


§ 5.2 The Owner shall establish and periodically update the Owner’s budget for
the Project, including (1) the budget for the Cost of the Work as defined in
Section 6.1; (2) the Owner’s other costs; and, (3) reasonable contingencies
related to all of these costs. If the Owner significantly increases or decreases
the Owner’s budget for the Cost of the Work, the Owner shall notify the
Architect. The Owner and the Architect shall thereafter agree to a corresponding
change in the Project’s scope and quality.


§ 5.3 The Owner shall identify a representative authorized to act on the Owner’s
behalf with respect to the Project.  The Owner may change its designated
representative and such representative’s scope of authority upon written notice
to the Architect. The Owner shall render decisions and approve the Architect’s
submittals in a timely manner in order to avoid unreasonable delay in the
progress of the Architect’s services. The Owner’s representative shall be:


Mr. Charles Allen
Vice President for Administrative Services
Nu Skin Enterprises, Inc.
75 West Center Street
Provo, UT  84601
callen@nuskin.com




 
 
 
 
 
20

--------------------------------------------------------------------------------

 
 

 


§ 5.4 The Owner shall furnish surveys to describe physical characteristics,
legal limitations and utility locations for the site of the Project, and a
written legal description of the site. The surveys and legal information shall
include, as applicable, grades and lines of streets, alleys, pavements and
adjoining property and structures; designated wetlands; adjacent drainage;
rights-of-way, restrictions, easements, encroachments, zoning, deed
restrictions, boundaries and contours of the site; locations, dimensions and
necessary data with respect to existing buildings, other improvements and trees;
and information concerning available utility services and lines, both public and
private, above and below grade, including inverts and depths.


§  5.5 The Owner shall furnish services of geotechnical engineers, which may
include but are not limited to test borings, test pits, determinations of soil
bearing values, percolation tests, evaluations of hazardous materials, ground
corrosion tests and resistivity tests, including necessary operations for
anticipating subsoil conditions, with written reports and appropriate
recommendations.


§ 5.6 The Architect shall coordinate its services and those of its consultants
with those services provided by the Owner.


§ 5.7 The Owner shall furnish tests, inspections and reports required by law or
the Contract Documents, such as structural, mechanical, and chemical tests,
tests for air and water pollution, and tests for hazardous materials, when
needed for the performance of the Work and to the extent not caused by the
failure of the Architect to perform its services as required by the Contract
Documents.


§ 5.8 The Owner shall furnish all legal, insurance and accounting services,
including auditing services, that may be reasonably necessary at any time for
the Project to meet the Owner’s needs and interests, when needed for the
performance of the Work and to the extent not caused by the failure of the
Architect to perform its services as required by the Contract Documents.


§ 5.9 The Owner shall provide prompt written notice to the Architect if the
Owner becomes aware of any fault or defect in the Project, including errors,
omissions or inconsistencies in the Architect’s Instruments of Service, provided
nothing in this Agreement shall be construed so as to require the Owner to
determine the adequacy, accuracy, or sufficiency of the design, the Construction
Documents, or the Architect’s Services.


§ 5.10 Except as otherwise provided in this Agreement, or when direct
communications have been specially authorized, the Owner shall endeavor to
communicate with the Architect’s consultants through the Architect about matters
arising out of or relating to the Contract Documents. The Owner shall promptly
notify the Architect of any direct communications that may affect the
Architect’s services.  The Owner may communicate with the Contractor directly or
through the Architect about matters arising out of or relating to the Contract
Documents.


§ 5.11 The Architect shall coordinate the Architect’s duties and
responsibilities set forth in the Contract for Construction with the Architect’s
services set forth in this Agreement. The Owner shall provide the Architect a
copy of the executed agreement between the Owner and Contractor, including the
General Conditions of the Contract for Construction.
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
 
 

 
§ 5.12 The Owner shall provide the Architect access to the Project site prior to
commencement of the Work and shall obligate the Contractor to provide the
Architect access to the Work wherever it is in preparation or progress.


§ 5.13 The Architect shall review the accuracy of the tests and information
furnished to the Architect by or on behalf of the Owner pursuant to this Article
5.  The Owner does not assume any responsibility whatsoever with respect to the
sufficiency or accuracy of borings made, or of the logs of test borings, or of
the interpretations made thereof, and there is no warranty or guaranty, express
or implied, that the conditions indicated by such investigations, borings, logs
or information are representative of those existing throughout the Project site,
or any part thereof, or that unforeseen developments may not occur.
 
 
ARTICLE 6   COST OF THE WORK
§ 6.1 For purposes of this Agreement, the Cost of the Work shall be the total
cost to the Owner to construct all elements of the Project designed or specified
by the Architect and shall include contractors’ general conditions costs,
overhead and profit. The Cost of the Work does not include the compensation of
the Architect, the costs of the land,




rights-of-way, financing, contingencies for changes in the Work or other costs
that are the responsibility of the Owner.


§ 6.2 The Owner’s budget for the Cost of the Work is provided in Initial
Information, and may be adjusted throughout the Project as required under
Sections 5.2, 6.4 and 6.5. Evaluations of the Owner’s budget for the Cost of the
Work, the preliminary estimate of the Cost of the Work and updated estimates of
the Cost of the Work prepared by the Architect, represent the Architect’s
judgment as a design professional familiar with the construction industry. It is
recognized, however, that neither the Architect nor the Owner has control over
the cost of labor, materials or equipment; the Contractor’s methods of
determining bid prices; or competitive bidding, market or negotiating
conditions. Accordingly, the Architect cannot and does not warrant or represent
that bids or negotiated prices will not vary from the Owner’s budget for the
Cost of the Work or from any estimate of the Cost of the Work or evaluation
prepared or agreed to by the Architect.


§ 6.3 In preparing estimates of the Cost of Work, the Architect shall be
permitted to include contingencies for design, bidding and price escalation; to
determine what materials, equipment, component systems and types of construction
are to be included in the Contract Documents; to make reasonable adjustments in
the program and scope of the Project; and to include in the Contract Documents
alternate bids as may be necessary to adjust the estimated Cost of the Work to
meet the Owner’s budget for the Cost of the Work. The Architect’s estimate of
the Cost of the Work shall be based on current area, volume or similar
conceptual estimating techniques. If the Owner requests detailed cost estimating
services, the Architect shall provide such services as an Additional Service
under Article 4.


§ 6.4 If the Bidding or Negotiation Phase has not commenced within 90 days after
the Architect submits the Construction Documents to the Owner, through no fault
of the Architect, the Owner’s budget for the Cost of the Work shall be adjusted
to reflect changes in the general level of prices in the applicable construction
market.


§ 6.5 If at any time the Architect’s estimate of the Cost of the Work exceeds
the Owner’s budget for the Cost of the Work, the Architect shall analyze its
design and make appropriate cost-effective recommendations to the Owner to
adjust the Project’s size, quality or budget for the Cost of the Work.


§ 6.6 If the Owner’s budget for the Cost of the Work at the conclusion of the
Construction Documents Phase Services is exceeded by the lowest bona fide bid or
negotiated proposal, the Owner shall at the Owner’s sole discretion
 
.1
give written approval of an increase in the budget for the Cost of the Work
without a corresponding increase in the Architect’s compensation;

 
.2
authorize rebidding or renegotiating of the Project within a reasonable time;

 
.3
terminate in accordance with Section 9.5;

 
.4
in consultation with the Architect, revise the Project program, scope, or
quality as required to reduce the Cost of the Work in which case any services
provided by the Architect in relation thereto shall be at no cost to the Owner;
or

 
.5
implement any other mutually acceptable alternative.



§ 6.7 If the Owner chooses to proceed under Section 6.6.4, the Architect,
without additional compensation, shall modify the Construction Documents as
necessary to comply with the Owner’s budget for the Cost of the Work at the
conclusion of the Construction Documents Phase Services, or the budget as
adjusted under Section 6.6.1. The Architect’s modification of the Construction
Documents shall be the limit of the Architect’s responsibility under this
Article 6.
 
 
 
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 

 
ARTICLE 7   COPYRIGHTS AND LICENSES
§ 7.1 The Architect warrants that in transmitting Instruments of Service, or any
other information, the Architect is the copyright owner of such information or
has permission from the copyright owner to transmit such information for its use
on the Project. If the Architect intends to transmit Instruments of Service or
any other information or documentation in digital form, it shall establish
necessary protocols governing such transmissions acceptable to the Owner.


§ 7.2 The Architect hereby assigns to the Owner, without reservation, all
copyrights in all Project-related documents, models, photographs, and other
expression created by the Architect. Among those documents are certain


"Instruments of Service," including, the design drawings and the Construction
Documents. The Owner's obligation to pay the Architect is expressly conditioned
upon the Architect's obtaining a valid written comprehensive assignment of
copyrights from its consultants in terms identical to those that obligate the
Architect to the Owner as expressed in this subsection, which copyrights the
Architect, in turn, hereby assigns to the Owner. The Owner, in return, hereby
grants the Architect and its consultants a revocable, nonexclusive license to
reproduce the documents for purposes relating directly to the Architect's
performance of its obligations under this Agreement, for the Architect's
archival records, and for the Architect's reproduction of drawings and
photographs in the Architect's marketing materials, provided that the
Project-related contents of those materials are approved as requested in Section
7.5 of this Agreement. This nonexclusive license shall terminate automatically
upon the occurrence of either a breach of this Agreement by the Architect or
upon termination of this Agreement. This nonexclusive license is granted to the
Architect alone and shall not be assigned by the Architect to any other person
or entity, except that the non-exclusive license granted in this Agreement to
the Architect for purposes of the Architect's performance hereunder may be
sub-licensed to the Architect's consultants (with the same limitations). Subject
to the foregoing, this nonexclusive license shall terminate automatically upon
an Architect's assignment of this nonexclusive license to another or its attempt
to do so.  The Architect shall obtain agreements from its consultants consistent
with this Section 7.2.  If the Architect rightfully terminates this Agreement
for cause as provided for in Section 9.4, the Architect shall have the right to
pursue its remedies against the Owner for damages and/or specific performance
but the copyright assignment granted in this Section 7.2 shall be perpetual and
shall not terminate.
 
 
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
 

 
§ 7.3 [Intentionally Deleted]


§ 7.3.1 The Instruments of Service prepared by the Architect and the Architect’s
consultants are for use solely with respect to this Project.  In the event the
Owner uses the Instruments of Service without retaining the author of the
Instruments of Service or without the prior written authorization of the
Architect, the Owner releases the Architect and Architect’s consultant(s) from
all claims and causes of action arising from such uses. The Owner, to the extent
permitted by law, further agrees to indemnify, defend and hold harmless the
Architect and its consultants from all costs and expenses, including the cost of
defense, related to claims and causes of action asserted by any third person or
entity to the extent such costs and expenses arise from the non-permissive use
of the Instruments of Service under this Section 7.3.1 by the Owner or any
person or entity using the Instruments of Service with the Owner’s consent. The
terms of this Section 7.3.1 shall not apply if the Owner rightfully terminates
this Agreement for cause under Section 9.4.  The copyright assignment granted
under this section permits the Owner to authorize contractors, subcontractors,
sub-subcontractors, and material or equipment suppliers, as well as the Owner’s
consultants and separate contractors, to reproduce applicable portions of the
Instruments of Service solely and exclusively for use in performing services or
construction for, or repairs and maintenance of, the Project.


§ 7.4 Any unauthorized use of the Instruments of Service shall be at the Owner’s
sole risk and without liability to the Architect and the Architect’s
consultants.  Except for copyright assignment granted in this Article 7, no
other intellectual property license or right shall be deemed granted or implied
under this Agreement.  The Owner shall not assign, delegate, sublicense, pledge
or otherwise transfer the copyright assignment granted herein to another party
except in connection with the sale or transfer of the ownership of the Project,
without the prior written agreement of the Architect.  If the Owner assigns,
delegates, sublicenses, pledges or otherwise transfers the ownership of the
Project, the Owner shall require such party to assume, in writing, all of the
rights and obligations of the Owner related to copyright assignment, under this
Agreement, including but not limited to the requirements of Section 7.3.1, from
and after the date of such assignment.


§ 7.5  The Architect shall maintain the confidentiality of all Project documents
and information and shall not publish or in any way disseminate or distribute
any Project-related documents, including but not limited to, correspondence,
estimates, drawings, specifications, photographs, or any other material relating
to the Project without the express written authorization of the Owner.  This
provision shall not apply to information in whatever form that is in the public
domain or if disclosure is reasonably necessary for the Architect to defend
itself from any legal action or claim and the Architect has provided the Owner
with reasonable advance notice of the Architect’s intent to disclose such
information.  In the event that the  Architect receives an order or demand from
documents issued by a court, administrative agency or other legitimate
authority, the Architect shall immediately notify the Owner and the Owner shall
have the option of challenging the order or demand for production of
documents.  If the Owner elects to challenge an order or demand from documents
issued by a court, administrative agency or other legitimate authority, the
Architect shall fully cooperate with the Owner in any legal challenge the Owner
may bring to the order or demand for production of documents and shall not
produce said Documents unless the Owner’s legal challenge to the order or demand
is found to be without merit.
 
 
 
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
 

 
ARTICLE 8   CLAIMS AND DISPUTES
§ 8.1 GENERAL
§ 8.1.1 The Owner and Architect shall commence all claims and causes of action,
whether in contract, tort, or otherwise, against the other arising out of or
related to this Agreement in accordance with the requirements of the method of
binding dispute resolution selected in this Agreement within the period
specified by applicable law.  Causes of action between the parties to this
Agreement pertaining to acts or failures to act shall be deemed to have accrued,
and the applicable statutes of limitations shall commence to run, either upon
the date of Substantial Completion (for acts or failures to act occurring before
Substantial Completion of which the Owner was aware) or upon the Owner’s
discovery of the acts, omissions, events, or circumstances giving rise to delay
or damages to the Owner or the Project, whichever occurs later.


§ 8.1.2 To the extent damages are covered by proceeds received by the claimant
from property insurance, the Owner and Architect waive all rights against each
other and against the contractors, consultants, agents and employees of the
other for damages, except such rights as they may have to the proceeds of such
insurance as set forth in AIA Document A201–2007, General Conditions of the
Contract for Construction, as modified as permitted by subparagraph 3.6.1.1
above. The Owner or the Architect, as appropriate, shall require of the
contractors, consultants, agents and employees of any of them similar waivers in
favor of the other parties enumerated herein.
 
 
 
 
 
 
 
25

--------------------------------------------------------------------------------

 
 

 
§ 8.1.3 The Architect and Owner waive consequential damages for claims, disputes
or other matters in question arising out of or relating to this Agreement except
to the extent caused by gross negligence or willful misconduct. This mutual
waiver is applicable, without limitation, to all consequential damages due to
either party’s termination of this Agreement, except as specifically provided in
Section 9.7.


§ 8.2 [Intentionally omitted]
§ 8.2.1 The method of binding dispute resolution shall be the following:
(Check the appropriate box. If the Owner and Architect do not select a method of
binding dispute resolution below, or do not subsequently agree in writing to a
binding dispute resolution method other than litigation, the dispute will be
resolved in a court of competent jurisdiction.)


 
[ ]
Arbitration pursuant to Section 8.3 of this Agreement if the parties mutually
agree, or



    
       [ X  ]
Litigation in a court of competent jurisdiction



  
[ ]
Other (Specify)



§ 8.3 [Intentionally omitted]
 
 
§ 8.3.4 CONSOLIDATION OR JOINDER
§ 8.3.4.1  The Architect waives all objections to joinder of the Architect as a
party to any Project-related litigation in which the Owner is joined or is
otherwise positioned as a party in which the Architect's conduct or its
performance of professional services is in any way relevant to the subject of a
dispute. The Architect also agrees to prepare or modify all documents used or
prepared by the Architect, including, but not limited to, agreements between the
Architect and its consultants, agreements between the Owner and other parties
(including, without limitation, the Contract for Construction), and any General
and Supplemental Conditions for Construction for this Project, to reflect this
waiver.
 
 
 
 
 
 
 
26

--------------------------------------------------------------------------------

 
 
 

 
ARTICLE 9   TERMINATION OR SUSPENSION
§ 9.1 If the Owner fails to make required payments to the Architect in
accordance with this Agreement and such failure continues for a period of ten
(10) business days after written notice to the Owner of such failure, such
failure shall be considered substantial nonperformance and cause for termination
or, at the Architect’s option, cause for suspension of performance of services
under this Agreement. If the Architect elects to suspend services, the Architect
shall give seven days’ written notice to the Owner before suspending services.
This notice shall detail the Architect’s specific reason(s) for its intended
termination or suspension and shall state with specificity the means by which
the Owner may cure the alleged reason.  In the event of a suspension of
services, the Architect shall have no


liability to the Owner for delay or damage caused the Owner because of such
suspension of services. Before resuming services, the Architect shall be paid
all sums due prior to suspension and any expenses incurred in the interruption
and resumption of the Architect’s services. The Architect’s fees for the
remaining services and the time schedules shall be equitably adjusted to the
extent such suspension causes additional time to be spent by the Architect in
performing its services.


§ 9.2 If the Owner suspends the Project, the Architect shall be compensated for
services performed prior to notice of such suspension. When the Project is
resumed, the Architect shall be compensated for expenses incurred in the
interruption and resumption of the Architect’s services. The Architect’s fees
for the remaining services and the time schedules shall be equitably adjusted.


§ 9.3Unless otherwise noted herein or indicated in the Project Schedule most
recently approved by the Owner, or unless caused in whole or in part by the
Architect, if the Project is suspended by the Owner for more than ninety (90)
consecutive days, the Architect shall be compensated for Services that were
fully and satisfactorily performed prior to suspension and shall receive
equitable payment for the Architect's demonstrated actual costs to remobilize to
continue performance when Services are recommenced by request of the Owner.


§ 9.4 Either party may terminate this Agreement upon not less than seven days’
written notice should the other party fail substantially to perform in
accordance with the terms of this Agreement through no fault of the party
initiating the termination.


§ 9.5 The Owner may terminate this Agreement upon not less than seven days’
written notice to the Architect for the Owner’s convenience and without cause,
whereupon the Architect shall:


(a)  
stop all work and place no further orders or subcontracts for the services
except as may be necessary to complete portions of the services not terminated;



(b)  
take any necessary action to protect property in the Architect’s possession in
which the Owner has or may acquire an interest;



(c)  
Complete the performance of the unterminated portion of the services; and



(d)  
Take any other reasonable action which the Owner in writing may direct.



Termination of the Architect, with or without cause, shall not relieve the
Architect of any duty, obligation or professional standard of care with respect
to services performed.  Should the Owner terminate this Agreement for cause, but
that cause be subsequently found to be insufficient to support termination, the
termination shall be deemed one for convenience.


§ 9.6 In the event of termination not the fault of the Architect, the Architect
shall be compensated for services performed prior to termination, together with
Reimbursable Expenses then due.


§ 9.7 The Owner’s rights to use the Architect’s Instruments of Service in the
event of a termination of this Agreement are set forth in Article 7.
 
 
 
 
 
 
 
27

--------------------------------------------------------------------------------

 
 

 
ARTICLE 10   MISCELLANEOUS PROVISIONS
§ 10.1 This Agreement shall be governed by the law of the State of Utah, except
that if the parties have selected arbitration as the method of binding dispute
resolution, the Federal Arbitration Act shall govern Section 8.3.


§ 10.2 Terms in this Agreement shall have the same meaning as those in AIA
Document A201–2007, General Conditions of the Contract for Construction, as it
may be modified in accordance with Section 3.6.1.1.


§ 10.3 The Owner and Architect, respectively, bind themselves, their agents,
successors, assigns and legal representatives to this Agreement.  The Architect
may not assign its interests or obligations under this Agreement without the
written consent of the Owner, which consent may be withheld by the Owner for any
reason. The Owner reserves the right, upon notice to the Architect, to assign
this Agreement to any of the Owner’s affiliates or to an institutional lender
providing financing for the Project or to other persons or other entities who
are ready and


capable of performing the Owner's obligations under the Agreement. The Owner’s
assignment of this Agreement to a lender providing financing for the Project
shall be subject to the lender agreeing in writing to assume the Owner’s rights
and obligations under this Agreement if the lender succeeds to the Owner’s
ownership of the Project and elects to retain the Architect, then the lender
shall accept the assignment of the rights and assume the obligations of the
Owner under this Agreement from and after the date of such assumption.


§ 10.4 If the Owner requests the Architect to execute certificates, the proposed
language of such certificates shall be submitted to the Architect for review and
approval. If the Owner requests the Architect to execute consents required to
facilitate assignment to a lender, the Architect shall execute all such consents
that are consistent with this Agreement. The Architect shall not be required to
execute certificates or consents that would require knowledge, services or
responsibilities beyond the scope of this Agreement. The Architect shall not be
required to execute any documents subsequent to the signing of this Agreement
that in any way, in the sole judgment of the Architect reasonably exercised,
increase the Architect’s contractual or legal obligations or risks or adversely
affect the availability or cost of its professional or general liability
insurance.
 
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
 

 
§ 10.5 Nothing contained in this Agreement shall create a contractual
relationship with or a cause of action in favor of a third party against either
the Owner or Architect.  The Architect shall enter written contracts with its
consultants that at a minimum impose upon its consultants the same duties and
obligations to the Owner as the Architect has to the Owner with respect to the
consultant’s services. As a condition precedent to the Owner's payment of
Architect's invoices, the Architect shall supply the Owner with copies of the
Architect's agreements with its consultants.


§ 10.6 Unless otherwise required in this Agreement, the Architect shall have no
responsibility for the discovery, presence, handling, removal or disposal of, or
exposure of persons to, hazardous materials or toxic substances in any form at
the Project site.


§ 10.7 The Architect shall have the right to include photographic or artistic
representations of the design of the Project among the Architect’s promotional
and professional materials; provided, however, that the Architect’s materials
shall not include the Owner’s confidential or proprietary information, floor
plans, area or cost information or other program-specific information.


§ 10.8 Architect shall consider all Project-specific information, except Project
name and location, to be confidential and proprietary to the Owner. All designs,
drawings, Instruments of Service, specifications, models, computer models, and
other products of the Architect's Services shall be deemed to be the Owner's
confidential and proprietary information. No confidential and proprietary
information of the Owner shall be disclosed to others by the Architect except
to: (1) the Architect's consultants and employees as necessary to perform their
portion of the Services; (2) those who have an official need to know the content
of the information in order to perform services or construction solely and
exclusively for this Project; (3) building and government officials who need to
know the content of the information in order to approve construction, to
administer laws, codes, and regulations, or to perform their duties as to this
Project; and (4) consultants and Contractors whose contracts include similar
restrictions on the use of information as needed to preserve for the Owner the
confidentiality of proprietary or Project-related information.
If the Architect or Owner receives information specifically designated by the
other party as “confidential” or “business proprietary,” the receiving party
shall keep such information strictly confidential and shall not disclose it to
any other person except to (1) its employees, (2) those who need to know the
content of such information in order to perform services or construction solely
and exclusively for the Project, or (3) its consultants and contractors whose
contracts include similar restrictions on the use of confidential information.


§ 10.9           If any term condition, clause or provision of this Agreement
shall be determined or declared to be void or invalid in law or otherwise, then
only that term, condition, clause or provision shall be stricken from this
Agreement, and in all other respects this Agreement shall be valid and continue
in full force, effect and operation.


§ 10.10 The Architect agrees to the fullest extent permitted by law, to
indemnify and hold harmless the Owner, its officers, directors and employees
(collectively, Owner) against all damages, liabilities or costs, including
reasonable attorneys’ fees and defense costs, to the extent caused by the
Architects’ negligent performance of professional services under this Agreement
and that of its consultants or anyone for whom the Architect is legally
liable.  The Owner agrees, to the fullest extent permitted by law, to indemnify
and hold harmless the Architect, its officers, directors, employees and
consultants (collectively, Architect) against all damages, liabilities or costs,
including reasonable attorneys’ fees and defense costs, to the extent caused by
the Owner’s negligent acts in connection with the Project.  Neither the Owner
nor the Architect shall be obligated to indemnify the other party in any manner
whatsoever for the other party’s own negligence or for the negligence of others.
 
 
ARTICLE 11   COMPENSATION
§ 11.1 For the Architect’s Basic Services, the Owner shall compensate the
Architect as follows:


Basic Services: Five million ninety three thousand two hundred seventy dollars
($5,093,270)


The Owner and Architect agree that if the Owner approves a revision (increase or
decrease) to the Cost of the Work from the Cost of the Work as defined in
Article 1.1 prior to or as part of the Owner’s approval of the Design
Development Phase, the Architect’s compensation for Basic Services shall be
adjusted by multiplying the revised Cost of the Work times 7.3 %. The
Architect’s compensation for Basic Services shall not be subject to adjustment
after the Owner’s approval of the Design Development Phase.


§ 11.2 For Additional Services designated in Section 4.1 (and that are not a
part of the Basic Services), the Owner shall compensate the Architect as
follows:
 
 
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
 

 
LEED Documentation: Sixty thousand dollars ($60,000)
Record Drawings (including consultants): one hundred thousand dollars ($100,000)
Acoustics: Twenty-nine thousand nine hundred forty dollars ($29,940)
Atrium Smoke Analysis: Twenty-five thousand five hundred twenty dollars
($25,520)
Audio-Visual Design: Thirty-three thousand dollars ($33,000)
Food Service: Thirty-two thousand one hundred eighty dollars ($32,180)
Fountain (Base Design): Twenty-five thousand thirty dollars ($25,030)
Structural Glass Design: Seventy-seven thousand dollars ($77,000)
Specialty Lighting Design: Seventy-seven thousand dollars ($77,000)
Experience Design: Six hundred seventy five thousand dollars ($675,000)


§ 11.3 For Additional Services that may arise during the course of the Project,
including those under Section 4.3, the Owner shall compensate the Architect as
follows:


Negotiated stipulated sum or on an hourly basis as agreed upon in writing by the
Owner and the Architect.


§ 11.4 Compensation for Additional Services of the Architect’s consultants when
not included in Section 11.2 or 11.3, shall be the amount invoiced to the
Architect plus    one and one tenth percent   (    1.10%   ), or as otherwise
stated below:






§ 11.5 Where compensation for Basic Services is based on a stipulated sum or
percentage of the Cost of the Work, the compensation for each phase of services
shall be as follows:


Schematic Design Phase
fifteen
percent  (
15
%)
Design Development Phase
twenty
percent  (
20
%)
Construction Documents Phase
forty
percent  (
40
%)
Bidding or Negotiation Phase
five
percent  (
5
%)
Construction Phase
twenty
percent  (
20
%)
 
       
Total Basic Compensation
one hundred
percent  (
100
%)



§ 11.6 When compensation is based on a percentage of the Cost of the Work and
any portions of the Project are deleted or otherwise not constructed,
compensation for those portions of the Project shall be payable to the extent
services are performed on those portions, in accordance with the schedule set
forth in Section 11.5 based on (1) the lowest bona fide bid or negotiated
proposal falling within the Owner’s budget, or (2) if no such bid or proposal is
received, the most recent estimate of the Cost of the Work approved by the Owner
for such portions of the Project.


The Architect shall be entitled to compensation in accordance with this
Agreement for all services performed by the Architect in accordance with this
Agreement whether or not the Construction Phase is commenced.


§ 11.7 The hourly billing rates as of the date of this Agreement for Additional
Services of the Architect and the Architect’s consultants, if any, are set forth
below. The rates shall be adjusted annually in accordance with the Architect’s
and Architect’s consultants’ normal review practices, but such increased rates
shall not exceed the rates charged by the Architect or its consultants to other
customers or clients for projects of similar size and scope.


Architecture - Bohlin Cywinski Jackson
Principal                                                          $290
Senior Associate                          \                $180
Associate                                                       $140
Staff                                                                 $125
Staff II                                                             $115
Staff III                                                           $  75
Office                                                              $  65
 
 
 
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
 
 
 
 

 
Structural & Civil Engineering – Magnusson Klemencic Associates
Principal                                                                        
 $225
Associate                                                                      
$150
Project Managers                                                          $150
Senior Project Engineers                                              $125
Project Engineers                                                          $110
Staff Engineer                                                               
$  90
CAD Manager                                                               $  85
CAD Designer                                                               $  75
Engineer Technician                                                     $  60


M/ P/ FP Engineering – Colvin Engineering Associates
Principal                                                                       
 $179
Sr. Project Manager                                                     $135
Project Manager                                                           $112
Senior Engineer                                                            $  99
Engineer                                                                        $  92
Engineering Intern                                                       $  79
Senior Designer                                                            $  90
Designer                                                                       
$  79
Designer / CAD Operator                                           $  71
CAD Operator                                                              $  65
Clerical                                                                         
$  46


Electrical Engineering – Spectrum Engineers
Principal Project Manager                            $135
Principal                                                          $125
Associate Engineer                                       $105
Staff Engineer or Designer                           $  95
Acoustics, Lighting, Tech
Design, Theatre Design
Principal                                                          $125
Associate Engineer                                       $  95
Technicians – CAD                                       $  55
Clerical                                                             $  35


Landscape Architecture – Gustafson Guthrie Nichol
Director                                                         $200-$250
Principal                                                        $150-$175
Associate                                                     $100-$150


Designer                                                         $75-$100
Administration                                                $70-$85




Employee or Category
Rate
 
 



§ 11.8 COMPENSATION FOR REIMBURSABLE EXPENSES
§ 11.8.1 Reimbursable Expenses are in addition to compensation for Basic and
Additional Services and include expenses incurred by the Architect and the
Architect’s consultants directly related to the Project, as follows:
 
.1
Transportation and authorized out-of-town travel and subsistence;

 
.2
Dedicated data and communication services, teleconferences, Project Web sites,
and extranets;

 
.3
Fees paid for securing approval of authorities having jurisdiction over the
Project;

 
.4
Printing, reproductions, standard form documents;

 
.5
Postage, handling and delivery;

 
.6
Expense of overtime work requiring higher than regular rates, if authorized in
advance by the Owner;

 
.7
Renderings, models, mock-ups, professional photography, and presentation
materials prepared by consultants and requested in writing by the Owner;

 
.8
[Intentionally omitted]

 
.9
All taxes levied on professional services and on reimbursable expenses; and

 
.10
Site office expenses.

 
 
 
 
 
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
 
 
 
§ 11.8.2 For Reimbursable Expenses the compensation shall be the expenses
incurred by the Architect and the Architect’s consultants plus fifteen
percent      (    15%   ) of the expenses incurred.


§ 11.9 [Intentionally Deleted]


§ 11.10 PAYMENTS TO THE ARCHITECT
§ 11.10.1 An initial payment of  zero ($   0   ) shall be made upon execution of
this Agreement and is the minimum payment under this Agreement. It shall be
credited to the Owner’s account in the final invoice.


§ 11.10.2 Unless otherwise agreed, payments for services shall be made monthly
in proportion to services performed. Payments are due and payable thirty (30)
days after the Owner’s receipt of the Architect’s adequately documented invoice.
Amounts unpaid     thirty   (    30    ) days after the date on which the Owner
receives an adequately documented invoice shall bear interest at the rate
entered below.


    Twelve percent (12% per annum)


§ 11.10.3 The Owner shall not withhold amounts from the Architect’s compensation
to impose a penalty or liquidated damages on the Architect, or to offset sums
requested by or paid to contractors for the cost of changes in the Work unless
the Architect is liable for such amounts.


§ 11.10.4 Records of Reimbursable Expenses, expenses pertaining to Additional
Services, and services performed on the basis of hourly rates shall be submitted
to the Owner when payment is requested.
 
§ 11.10.5 The Architect acknowledges that as of February 9th 2011, the Architect
has been paid $1,289,446.20 for Basic Services, and all amounts due through such
date for Reimbursable Expenses, and that such amounts shall be credited against
the amounts first becoming due under this Agreement.  The Architect hereby
waives all rights to payment by the Owner for otherwise reimbursable expenses
when: (a) the expense was incurred more than one hundred twenty (120) days
before the date on which the Owner receives the invoice from the Architect
initially requesting reimbursement for that expense; (b) the first invoice for
that expense is not accompanied by detailed documentation indicating the
Project-related nature of the expense; or when (c) that evidence is produced in
a form or with a content that is inconsistent with the form of the invoice.
 
 
 
 
 
 
32

--------------------------------------------------------------------------------

 
 
 

 
ARTICLE 12   SPECIAL TERMS AND CONDITIONS
Special terms and conditions that modify this Agreement are as follows:




§ 12.1 Purpose of paragraphs in Article 12: These paragraphs supplement and
modify the preceding Articles of this Agreement. If any provision found in the
Article 12 Paragraphs shall be found in conflict with preceding Articles of this
Agreement or with other Contract Documents governing either the Design or
Construction of this Project, then the applicable provisions of the Article 12
Paragraphs shall take precedence over any such conflicting provision.


§ 12.2 [Intentionally Deleted]


§ 12.3 Non-warranty statement: Notwithstanding any other provisions in this
Agreement to the contrary, nothing herein contained shall be construed as:
 
.1
Constituting a guarantee, warranty or assurance either expressed or implied,
that the architectural services will yield or accomplish a perfect outcome for
the project; or

 
.2
Obligating the Architect to exercise professional skills and judgment greater
than that which is required by Section 2.2 hereof; or

 
.3
An assumption by the Architect of liability greater than or differing from those
explicit in this Agreement and the Construction Documents; or

 
.4
An assumption by the Architect of liabilities of any other party other than the
Architect’s employees, agents and consultants.



§ 12.4 ADA Compliance Provisions: It is recognized that the Owner faces certain
obligations under the Americans with Disabilities Act (ADA) that could affect
the design of this project.  The Architect shall prepare Construction Documents
using professional care and diligence to conform with the requirements of the
ADA.


§ 12.5           The Architect’s standard billing format and standard format and
back-up data for in-house expenses is attached as Exhibit B. In addition, copies
of invoices received by the Architect from outside vendors for expenses will be
attached to the Architect’s invoice to the Owner. The Owner agrees that this
format is approved and that, unless the Owner specifically requests, special
billing formats or additional backup data other than as noted herein is not
required.

 
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
 

 
§ 12.6  If the Owner disputes or in any way takes exception to the amount or
format of an invoice, the Owner shall notify the Architect of such in writing
within seven days of the date the Owner receives the invoice. The payment
provisions of Paragraph 11.10.2 shall not apply to disputed invoices that the
Architect has been notified of in accordance with the requirements of this
Paragraph.


§ 12.7 Providing services of consultants for other than the following portions
of the project provided as part of Basic Services shall be compensated as
Additional Services:
.1      Structural Engineering consultant (Magnusson Klemencic Associates).
.2
Mechanical, Plumbing, Fire Protection Systems consultant (Colvin Engineering
Associates).

.3
Electrical Engineering consultant (Spectrum Engineers).

.4
Civil Engineering consultant (Magnusson Klemencic Associates).

.5
Landscape consultant (Gustafson Guthrie Nichol).

.6
Utilities Relocation (LEI).



§ 12.8 The following is the planned schedule for the project. Changes to this
schedule may require a change in the Architect’s fee the amount of which shall
be subject to mutual agreement.


 
Phase
Duration

 
Conceptual Design & Programming Phase:3/1/10 – 5/24/10 (12 weeks)

 
Conceptual Design Phase Review and Approval:5/12/10 – 5/24/10 (2 weeks)

Schematic Design Phase:
5/11/10 – 12/3/10 (30 weeks)

 
Schematic Design Phase Review and Approval:11/17/10 – 12/3/10 (2 weeks)

Design Development Phase:
11/17/10 – 3/21/11 (18 weeks)

Demolition Package – Bid Package 1:
2/01/11 – 3/01/11 (4 weeks)

 
Design Development Phase Review and Approval:3/22/11 – 4/12/11 (3 weeks)

 
Construction Documents Phase – Bid Package 2 (Fdn/Steel):3/22/11 – 5/16/11 (8
weeks)

 
Bidding/Pricing – 65% CD/Permit Set:7/26/11 – 8/29/11 (4 weeks)

Cost Review and Approval:
8/30/11 – 9/12/11 (2 weeks)

 
Construction Documents Phase – Bid Package 3:3/22/11 – 11/25/11 (35 weeks)

Construction Administration through Substantial Completion:
4/27/11 – 10/13/13 (30 months)



§ 12.9 The Basic Services scope and fee are based on competitive bidding to
subcontractors under the management of a Construction Manager that will be
selected during the Schematic Design Phase with 3 bid packages with scopes as
outlined below. If an alternate delivery method or changes to the scopes,
quantity or schedule for bid packages are requested by the Owner, the Architect
shall be entitled to additional compensation, the amount of which shall be
subject to mutual agreement. Other than as outlined below, preparing
construction documents as multiple bid packages for alternate, separate or
sequential bids, or providing services in connection with bidding, negotiation
or construction prior to the completion of the construction documents phase is
not included as part of Basic Services, and would be compensated as Additional
Services if requested by the Owner.  The budget for the Cost of the Work shall
be for the project as a whole, not a series of individual fixed construction
budgets for multiple separate parts of the project or for separate bid packages.


Bid Package
No.                                                                                Bid
Package Scope                                   Bid Package Schedule
1                                          Preliminary GMP Package
including                                      March 1, 2011
                Demolition and Site Utilities
2                                              Preliminary GMP Package
including                                       May 16, 2011
                Foundations and Primary Structural Steel.
3                                          Final GMP Package including
the                                            November 25, 2011
                balance of the Construction Documents.


§ 12.10                      Number of meetings/presentations: The number of
meetings and presentations included as part of Basic Services is shown below for
each phase of the project. During the Construction Administration Phase the
required site observation visits shall occur on the same day as the regular
project construction progress meetings. The divisions of the portions of the
Work to be inspected for Substantial Completion and Final Completion shall be
limited in quantity to a total subject to approval by the Architect and each
portion shall be of sufficient size so as to warrant a full day of inspection by
the Architect. Any meetings or presentations required in excess of the total
number of meetings and presentations shown shall be compensated as Additional
Services. Meetings required solely due to the actions of the Architect shall not
count toward the total number of meetings included as part of Basic Services.
 
 
 
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
 

 
Phase                                                                Architect                      M,
P,
FP                      Structural                      Electrical        Other
Conceptual Design
Phase                                    3                                    
0                                    0                                   
0            0
Schematic Design
Phase                                      5                 1                            
0                           1            0
Design Development
Phase                                5                            
2                             1                           2            0
Construction Documents Phase                        
9                             3                            
3                           3            0
Permit
Meetings                                                    3                          NIC                          NIC                       
 NIC          NIC
Bidding/Award
Phase                                        NIC                          0                              
0                          0           0
Construction Administration                  
          48                          TBD                          14                         TBD            0
Substantial Completion Inspection
(per portion of the
Work)                                     1                            
1                          1                          1           0
Final Inspection
(per portion of the Work)               
                     1                            
1                          1                          1           0


Total Number of
Meetings                                 74                          TBD                          20                         TBD           
0
 


§ 12.11                      The Architect’s scope of work shall be completed in
unison with concurrent services being provided by the Owner’s own staff or
separate consultants or contractors in accordance with the same phase-by-phase
schedule as the Architect. Services of the Architect made necessary by delays or
out-of-sequence actions, changes or requests made by the Owner’s staff or
separate consultants or contractors shall be compensated as Additional Services.
The Owner will retain the following consultants and contractors:
 
 
.1  Cost Estimating: Okland Construction (OC):

The Architect will collaborate with Nu Skin and OC on the cost estimating
process, and coordinate the work of the Architect and its consultants with OC’s
work. The Architect’s and its consultant’s work shall be limited to the review
of one (1) cost estimate at each phase of work as follows: Conceptual Design,
Schematic Design, Design Development, Construction Documents. Additional review
and coordination will be considered additional services.
 
.2  Computer, Telecommunications, Data, Signal, Audio/visual and Security
Systems consultants: Firms to be determined:

All services related to cabling and equipment for computer, telecommunications,
data, signal, audio/visual and security systems are not included as part of
Basic Services, other than inclusion of telecommunications equipment rooms and
of outlet back-boxes at systems points of connection with conduit with pull
wires roughed in only where required (i.e. in fixed partitions, inaccessible
ceiling areas, etc.) based on complete detailed information on the design,
layout and documentation of these systems, including power load and connection
types (i.e. hardwire vs. receptacle) and cooling requirements for related
equipment, provided to the Architect by Nu Skin’s separate consultants no later
than two weeks prior to the start of the Design Development phase cost
estimating process or provided by the Architect as an Additional Service.
 
.4  Geotechnical Engineer: Professional Service Industries Inc. (PSI):

The Architect and its consultants will develop a written scope of work to assist
Nu Skin in obtaining a geotechnical survey of the proposed site.
 
.5  Surveyors: Horrocks Engineers (Alta Survey), LEI Engineers & Surveyors(Land
and Utilities Survey):

The Architect and its consultants will develop a written scope of work to assist
Nu Skin in obtaining proposals.


§ 12.12                      Electronic Documents: The Architect will provide
drawings to a Contractor in electronic form. The Contractor shall be required to
execute an Electronic Document Limited Use License Agreement, which is attached
as Exhibit C. Notwithstanding anything to the contrary therein, all copyright
and ownership provisions of this Agreement shall be in full force under such a
transfer of drawings.


§ 12.13 One of the goals of the Architect and its consultants is to design and
document this project to be environmentally responsible.  The Owner approves
this goal subject to Owner approval of the measures proposed by the Architect to
achieve this goal and subject to compliance with the Owner’s budget for the Cost
of the Work. In addition, the Owner requires the Architect and its consultants
to design and document the Project with the goal of achieving US Green Building
Council (USGBC) LEED silver certification.  Formal application to and
certification by the USGBC for LEED certification is a discrete activity that
requires the involvement of the Owner, contractors and others outside the design
team to be successful. In response, the Owner has agreed that the following
consultants will be selected and retained to perform the tasks indicated, under
contracts directly with either the Owner or the Contractor:
 
 
 
 
 
 
35

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
a.
LEED is a measurement system designed by the US Green Building Council to define
"green buildings". The process requires that the Architect and the Contractor
each provide, for the LEED work that is their responsibility, an individual who
is responsible for tracking, compiling and organizing the information and letter
template files that the USGBC uses to validate compliance with their rating
system.  In the outline below these individuals are called the Architect’s LEED
Manager and the Contractor’s LEED Manager.

 
b.
In addition, the Owner or Contractor should directly retain a consultant to
serve as the LEED Documentation Coordinator for the project. The LEED
Documentation Coordinator is responsible for maintaining and updating the LEED
checklist, for overviewing the progress by the Owner, the Architect’s LEED
Manager and the Contractor’s LEED Manager in assembling the hardcopy and
electronic documentation required for submittal to USGBC for LEED certification,
for creating the binders or files (if paperless) for submittal to USGBC, and for
monitoring and assisting the Architect’s and Contractor’s compliance with LEED
related requirements and procedures.

 
c.
A major component of LEED compliance is the proper operation of building systems
and assemblies, so the process also involves an individual employed to develop a
plan for managing the installation, operation, and maintenance of those systems.
For compliance with LEED EA Prerequisite 1, this individual is required to be
engaged early in the project so as to be involved during both design and
construction. In the outline below that individual is called the Commissioning
Agent. The Owner or Contractor should directly retain a separate consultant as
the Commissioning Agent for the project. The Commissioning Agent is responsible
for:

 
1)
Developing and managing the detailed Commissioning Plan in accordance with the
general performance requirements defined in a performance specification prepared
by the Architect’s MEP consultant.

 
2)
Ensuring that the systems and assemblies installed are operable and
maintainable.

 
3)
Ensuring that the design intent, installation and O&M requirements are
thoroughly documented.

 
4)
Coordinating training of operators and facility staff to ensure they are able to
operate and maintain the facility per the design intent and facility
requirements.







§ 12.14 LEED related services performed by the Architect and its consultants,
led by the Architect’s LEED Manager, as part of Basic Services shall be as
follows:
a.      Pre-Design and Schematic Design Phases:
 
1)
Organize and lead a LEED meeting/charrette with the Owner, design team,
Contractor and other Project stakeholders to review the USGBC LEED checklist at
project start-up to determine target goals, opportunities and potential means of
achieving points toward certification.

 
2)
Evaluate and track progress toward conformance with goals.

 
3)
Register project with USGBC (reimbursable expense if paid by the Architect or
the LEED Documentation Coordinator)

 
4)
Coordinate project requirements with the Owner, the LEED Documentation
Coordinator, the Contractor’s LEED Manager and the Commissioning Agent.

 
5)
Coordination of the LEED-related construction costs with the Owner’s budget for
the Cost of the Work.

b.      Design Development Phase:
 
1)
Develop solutions that meet LEED requirements and will achieve LEED points (See
notes below).

 
2)
Evaluate and track progress toward conformance with goals.

 
3)
Assist Owner to make final decisions on LEED point strategies.

 
4)
Coordinate project requirements with the Owner, the LEED Documentation
Coordinator, the Contractor’s LEED Manager, the Commissioning Agent, and key
subcontractors.

 
5)
Coordination of the LEED-related construction costs with the Owner’s budget for
the Cost of the Work.

 
 
 
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
 
 
 
c.      Construction Documents Phase:
 
1)
Develop Division One specification sections with input from the Owner, the LEED
Documentation Coordinator, the Contractor’s LEED Manager, the Commissioning
Agent, and key subcontractors:

 
a)
Overall LEED Requirements of the Project.

 
b)
Review Construction Waste Management Plan and Indoor Air Quality Plan developed
by the Contractor’s LEED Manager and Commissioning Agent.

 
c)
Coordinate with commissioning requirements developed by the Commissioning Agent.

 
d)
Coordinate refinement of LEED documentation requirements with LEED Documentation
Coordinator.

2)  
Develop Divisions 2-16 specification sections to include submittal requirements
for LEED documentation items, which will be collected, reviewed, organized and
assembled by the Contractor’s LEED Manager, the Commissioning Agent or the LEED
Documentation Coordinator for submittal to the USGBC.

3)  
Complete letter templates for design phases LEED points utilizing letter
template formats provided by the LEED Documentation Coordinator.

 
a)
The targeted design-related points will be verified in accordance with USGBC
documentation requirements via calculations, diagrams, etc.

 
b)
The LEED letter templates will be completed for the initial submittal to the
USGBC with the information and backup necessary to document compliance with each
design-related LEED point.

4)  
Coordination of the LEED-related construction costs with the Owner’s budget for
the Cost of the Work.

d.      Construction Administration Phase:
 
1)
Respond to Contractor, Commissioning Agent and LEED Documentation Coordinator
questions regarding the construction documents requirements related to
construction phase LEED issues:

 
2)
Review submittals for general compliance with LEED requirements. Detailed
reviews and tracking of submittals regarding format and completeness of
documentation to support USGCB certification will be by the LEED Documentation
Coordinator and the Contractor’s LEED Manager.

 
3)
Review construction documents requirements related to LEED related issues at
Project Meetings.

 
4)
Complete letter templates for construction phase LEED points that require the
Architect’s or Engineering consultant’s signature utilizing letter template
formats provided by the LEED Documentation Coordinator.

 
5)
Timely review of all LEED related documents and RFI’s and creation of LEED
related letters for signature.



§ 12.15                      The Construction Documents shall state that the
Contractor’s LEED Manager shall be responsible for


reviewing, coordinating and tracking LEED requirements with the Contractor
and/or their subcontractors regarding template, information/documentation or
submittal issues including the following:
 
1)
Coordinate with the LEED Documentation Coordinator on the tracking and status of
compliance with LEED checklist points and the status of LEED related
information, documentation and submittals required to support LEED
construction-related points.

 
2)
Complete letter templates for construction-related LEED points utilizing letter
template formats provided by the LEED Documentation Coordinator.

 
a)
The targeted construction-related points will be verified in accordance with
USGBC documentation requirements via calculations, diagrams, submittals, etc.

 
b)
The LEED letter templates will be completed for the initial submittal to the
USGBC with the information and backup necessary to document compliance with each
construction-related LEED point.

 
3)
Review construction-related submittals for format and completeness relative to
LEED documentation requirements for construction-related points.

 
4)
Report on the status of LEED templates, information/documentation and submittals
status to support LEED construction-related point at construction phase job
meetings.

 
5)
Collect, review and assemble final LEED submittals provided by the Contractor
and Subcontractors for construction-related points for submittal to USGBC.

 
6)
Correspond with USGBC for point and supporting documentation requirements
clarifications.


 
 
 
 
 
 
37

--------------------------------------------------------------------------------

 
 
 
 
 

 
§ 12.16
LEED-Related Notes and Clarifications

 
a.
The initial review of mechanical and electrical system alternatives includes
opinions on the relative merits of various alternatives.  This information will
be of a general nature and will not be based on detailed calculations and
analyses.  Such detailed calculations and analyses, if requested by the Owner,
shall be compensated as Additional Services.

 
1)
The Architect’s MEP consultant will investigate mechanical and electrical system
options for the project. Order of magnitude life cycle cost analysis
calculations to confirm relative comparisons of systems options will be
provided, but formal analysis is not included as part of Basic Services.

 
2)
The Architect’s MEP consultant, as a part of Basic Services, will verify the
“energy performance” LEED points via calculation based on final systems
selections with computer modeling of the energy use of the proposed building
including comparison runs of building envelope, fenestration, shading, HVAC
system type, and other variables. This scope includes a maximum of 6 independent
computer runs once the basic geometry of the building has been entered.  Final
simulation will include a comparison of a budget (ASHRAE 90.1 compliant)
building to the proposed building.  Final simulation report to be provided at
Schematic Design and end of Construction Documents phases (total of 2).

 
3)
Life Cycle Analysis: Computer generated present value comparison of system
alternatives incorporating cost of funds, inflation, first cost, energy cost,
maintenance cost and repair/replacement costs, over a fixed term determined by
the Owner.  One iteration of the life cycle analysis is included in this
scope.  The life cycle analysis will be based on the Schematic Design energy
model.

 
4)
Daylighting and Lighting Control Modeling: Computer modeling of natural lighting
schemes including orientation, shading, glass type, reflectance geometry, and
artificial lighting controls.  Incorporation of these results into the energy
model.

All other services related to calculations, special analyses, constructability
analyses, life cycle costing, energy analysis studies, environmental impact
reports, analysis of owning, operating and maintenance costs, special research,
cost estimates or reports related to validating green building design
alternatives are not included as part of Basic Services.
 
b.
LEED credits review by the USGBC may involve the services of the Architect and
its consultants in order to satisfy USGBC requirements for additional
information such as calculations or modeling. All services related to responding
to any comments or requests by the USGBC for additional information on
individual LEED credits beyond what is defined as required in the LEED manual
are not included as part of Basic Services.

 
c.
All services required if the Owner elects to appeal any credit denied in the
Final LEED Review are not included as part of Basic Services.

 
d.
All services indicated above as the responsibility of the LEED Documentation
Coordinator, the Contractor’s LEED Manager or the Commissioning Agent are not
included as part of Basic Services.

 
e.
All LEED related meetings are assumed to be part of the typical project
meetings. If the Owner requests



 
separate LEED meetings that result in exceeding the quantity of meetings
included as part of Basic Services, such meetings are to be compensated as
Additional Services.

 
f.
All LEED related registration, application, appeal and other fees are not
included as part of Basic Services and would be addressed as reimbursable
expenses.



§ 12.17                      The Architect’s scope of services related to
commissioning that shall be provided as part of Basic Services shall be subject
to the following limitations:
.1      The Architect shall develop and include in the Contract Documents a
general performance specification defining a scope of commissioning services to
be provided by a Commissioning Agent to be retained by the Owner or Contractor.
If the Project is required to comply with USGBC LEED certification or similar
Owner requirements related to commissioning the performance specification shall
include compliance with such requirements to the level requested by the Owner
(i.e. LEED 2.2 EA Prerequisite 1 with or without Credit EA3 additional
commissioning). The specification defining the Commissioning Agent’s scope of
services shall be subject to the review and approval of the Owner.
 
.2      The duration of the Commissioning Agent’s specified scope of services
shall include the entire construction period and a period of one year following
Substantial Completion of the Project. For the duration of their services thru
Final Completion, the Commissioning Agent shall be the Contractor’s and Owner’s
point of contact for providing consultation and assistance as to any Work not
performing as expected or that is discovered to be defective, and particularly
in connection with the utilization of any equipment or system such as initial
start-up and testing, adjusting and balancing, and maintenance. During the one
year following Substantial Completion, the Commissioning Agent shall meet with
the Owner and Contractor at the 3-month, 7-month and 11-month intervals and
follow up in writing with the Owner and Contractor in providing consultation and
assistance as to any Work not performing as expected or that is discovered to be
defective. The Commissioning Agent shall coordinate the repair of the issue with
the Contractor to the Owner’s satisfaction.
 
 
 
 
 
 
38

--------------------------------------------------------------------------------

 
 
 

 
§ 12.18 Basic Services scope of services clarifications: The following services,
with or without specialty consultants, are not included in the Basic Services
scope of services and fees. If any of the following services are requested by
the Owner, the Architect will submit an Additional Services proposal for the
review and approval of the Owner once the scope of required services has been
sufficiently defined.
1.  
All services related to special consultants that are not indicated as included
are not included in the Basic Services scope.

2.  
All services related to designing sprinkler system branch piping and head
locations and all services related to special fire protection systems are not
included as part of Basic Services. A performance specification shall be
provided by the Architect’s MEP consultant as part of Basic Services that
requires system design and hydraulic calculation of pipe sizes of all system
piping and sprinkler heads to be by the Contractor’s Fire Protection
Subcontractor. Basic Services will include documentation of piping layout where
exposed in finished areas, identification of head types, details pertaining to
special installation requirements, and analysis of fire pump requirements.

3.  
All services related to specialty or custom lighting design are not included as
part of Basic Services. Services for lighting of spaces that do not require
specialty or custom lighting will be provided by the Architect’s Electrical
consultant as part of Basic Services.

4.  
All services related to special studies, including constructability analyses,
life cycle costing, energy analysis studies, environmental impact reports and
analysis of owning, operating and maintenance costs are not included as part of
Basic Services except as required by standard requirements to obtain approvals/
permits from regulatory agencies and as required by services related to green
building design as defined herein. Services related to performance-based
criteria studies and analyses to obtain approvals/ permits from regulatory
agencies or establish energy equivalence for non-conforming buildings are not
included as part of Basic Services and would be addressed as Additional Services
if required.

5.  
All services related to Furniture, Furnishings, and Equipment and building and
site signage systems are not included as part of Basic Services.

6.  
All services related to cabling and equipment for computer, telecommunications,
data, signal, audio/visual and security systems are not included as part of
Basic Services, other than inclusion of telecommunications equipment rooms and
of outlet back-boxes at systems points of connection with conduit with pull
wires roughed in only where required (i.e. in fixed partitions, inaccessible
ceiling areas, etc.) based on complete detailed information on the design,
layout and documentation of these systems provided to the Architect by the Owner
no later than two weeks prior to the start of the Design Development phase cost
estimating process or provided by the Architect as an Additional Service.

7.  
Reconciliation of the Design Team’s cost estimates with separate cost estimates
prepared by the Construction Manager is not included as part of Basic Services
other than one meeting each cost estimate to confirm that the same scope of work
was used for both estimates.

8.  
Basic Services related to value engineering includes reviews with the Owner and
Contractor of relative cost information on scope, design and constructability
alternatives on a “rolling” basis, proceeding from general to more detailed
issues, as alternatives are evaluated and decisions are made during the
Schematic Design and Design Development Phases. All cost estimating services
required related to the value engineering process will be provided by the
Contractor. All value engineering services after Owner approval of the Design
Development Phase and all other services related to value engineering are not
included as part of Basic Services other than the Architect’s and the
Architect’s consultants’ services required to comply with the Owner’s budget for
the Cost of the Work.

9.  
Contractor submittal reviews included as part of Basic Services shall be limited
to the initial submittal and one revision for each required submittal.  If
additional reviews are required, they will be compensated as Additional
Services.

10.  
Making investigations, quantity surveys or inventories of materials or
equipment, or valuations and detailed appraisals of existing facilities are not
included as part of Basic Services.

11.  
Providing assistance in the utilization of equipment or systems such as testing,
adjusting and balancing, preparation of operation and maintenance manuals,
training personnel for operation and maintenance, and consultation during
operation is not included as part of Basic Services.

12.  
Providing special surveys, environmental studies and submissions required for
approvals of governmental authorities or others having jurisdiction over the
Project are not included as part of Basic Services.

13.  
All services related to submitting to Grant, Energy or other Programs are not
included as part of Basic Service.

14.  
Services relative to future facilities, systems and equipment are not included
as part of Basic Services.

15.  
Services to verify the accuracy of drawings or other information furnished by
the Owner are not included as part of Basic Services.

16.  
Providing coordination of construction performed by separate contractors or by
the Owner's own forces and coordination of services required in connection with
construction performed and equipment supplied by the Owner are not included as
part of Basic Services.

17.  
Special drawings, models, mock-ups, brochures or presentations will be
negotiated separately, as needed, as Additional Services.

18.  
The scope of the Structural Engineer’s Basic Services shall be limited to those
services indicated as included in the attached Magnusson Klemencic Associates
Proposal dated May 28, 2010.

19.  
The scope of the Mechanical/Plumbing/Fire Protection Engineer’s Basic Services
shall be limited to those services indicated as included in the attached Colvin
Engineering Associates, Inc. Proposal dated June 10, 2010.

20.  
The scope of the Electrical Engineer’s Basic Services shall be limited to those
services indicated as included in the attached Spectrum Engineers Proposal dated
June 1, 2010.

21.  
The scope of the Civil Engineer’s Basic Services shall be limited to those
services indicated as included in the attached Magnusson Klemencic Associates
Proposal dated June 8, 2010.

22.  
The scope of the Landscape Architect’s Basic Services shall be limited to those
services indicated as included in the attached Gustafson Guthrie Nichol Proposal
dated June 8, 2010.

23.  
The scope of the Utilities Relocation Engineer’s Basic Services shall be limited
to those services indicated as included in the attached LEI Proposal dated
September 13, 2010.

 
 
 
 
 
 
 
39

--------------------------------------------------------------------------------

 
 
 

 
§ 12.19 Upon the request of the Owner, as an Additional Service the Architect
and consultants shall produce some or all of the construction documents drawings
utilizing Building Information Modeling (BIM) software, such BIM to be pursuant
to the BIM agreement attached as Exhibit C hereto. The construction documents
shall be traditional two-dimensional drawings.


§ 12.20 The Parties agree that exclusive venue for any litigation of this matter
shall be in a court of competent jurisdiction in the State of Utah.


ARTICLE 13   SCOPE OF THE AGREEMENT
§ 13.1 This Agreement represents the entire and integrated agreement between the
Owner and the Architect and supersedes all prior negotiations, representations
or agreements, either written or oral. This Agreement may be amended only by
written instrument signed by both Owner and Architect.  The Architect agrees to
make reasonable modifications to this Agreement as may be required by any lender
providing financing for the Project.


§ 13.2 This Agreement is comprised of the following documents listed below:
 
.1
AIA Document B101™–2007, Standard Form Agreement Between Owner and Architect, as
modified



 
.3
Other documents:

(List other documents, if any, including Exhibit A, Initial Information, and
additional scopes of service, if any, forming part of the Agreement.)


 
 .1
Architect’s Standard Invoice Format, (Exhibit B)

 
.2
Electronic Document Limited Use License Agreement, (Exhibit C)

 
 
 
40

--------------------------------------------------------------------------------

 
 
 
 
 
 


This Agreement entered into as of the day and year first written above.


OWNER
 
ARCHITECT
Nu Skin International, Inc.
Bohlin Cywinski Jackson
/s/ M. Truman Hunt
/s/ Raymond S. Calabro
 M. Truman Hunt, Chief Executive Officer
 Raymond S. Calabro, AIA
 Vice-President
(Printed name and title)
(Printed name and title)



 
 
 
 
 
 
 

 

 
41

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
STANDARD FORM OF AGREEEMENT BETWEEN OWNER AND CONSTRUCTION MANAGER AS
CONSTRUCTOR where the basis of payment is the Cost of Work Plus a Fee with a
Guaranteed Maximum Price



AGREEMENT made as of the 10th day of March in the year 2010
(In words, indicate day, month and year.)


BETWEEN the Owner:
(Name, legal status and address)


Nu Skin International, Inc.
75 West Center Street
Provo, UT 84601-4432
(801) 345-1000
 


and the Construction Manager:
(Name, legal status and address)


Okland Construction Company, Inc.
1978 South West Temple
Salt Lake City, UT 84115
 


for the following Project:
(Name and address or location)


Nu Skin Innovations Center consisting of a new approximately 173,928 sq. ft.
addition to NuSkin’s existing corporate headquarters building at 75 West Center
Street, Provo, UT 84601.  The project includes an entry plaza, a large entry
hall atrium, retail space, offices, laboratories, a data center, a 500-person
meeting room, a 150-seat auditorium, a gym/health club, modifications to the
existing building’s entry and lobby, improvements to an existing parking garage
and street, a landscaped garden and associated utilities and infrastructure.
 

 
The Architect:
(Name, legal status and address)


Bolin Cywinski Jackson
1932 1st Avenue, Suite 916
Seattle, WA  98101
 

 
The Owner’s Designated Representative:
(Name, address and other information)


Charles Allen
Vice President for Administrative Services
75 West Center Street
Provo, Utah  84601
(801) 345-1000
callen@nuskin.com
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
The Construction Manager’s Designated Representative:
(Name, address and other information)


Troy Thompson, Project Director
1978 South West Temple
Salt Lake City, UT 84115
801-486-0144
Fax 801-486-7570
troy.thompson@okland.com
 

 
The Architect’s Designated Representative:
(Name, address and other information)


Raymond S. Calabro, AIA
Principal
1932 1st Avenue, Suite 916
Seattle, WA  98101
206-256-0862
rcalabro@bcj.com




The Owner and Construction Manager agree as follows.



 
 

--------------------------------------------------------------------------------

 

TABLE OF ARTICLES


1
GENERAL PROVISIONS



2
CONSTRUCTION MANAGER’S RESPONSIBILITIES



3
OWNER’S RESPONSIBILITIES



4
COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES



5
COMPENSATION FOR CONSTRUCTION PHASE SERVICES



6
COST OF THE WORK FOR CONSTRUCTION PHASE



7
PAYMENTS FOR CONSTRUCTION PHASE SERVICES



8
INSURANCE AND BONDS



9
DISPUTE RESOLUTION



10
TERMINATION OR SUSPENSION



11
MISCELLANEOUS PROVISIONS



12
SCOPE OF THE AGREEMENT



ARTICLE 1   GENERAL PROVISIONS
§ 1.1 The Contract Documents
The Contract Documents consist of this Agreement and its attached Exhibits,
Conditions of the Contract (General, Supplementary and other Conditions),
Drawings, Specifications, Addenda issued prior to the execution of this
Agreement, other documents listed in this Agreement, and Modifications issued
after execution of this Agreement, all of which form the Contract and are as
fully a part of the Contract as if attached to this Agreement or repeated
herein. Upon the Owner’s acceptance of the Construction Manager’s Guaranteed
Maximum Price proposal, the Contract Documents will also include the documents
described in Section 2.2.3 and identified in the Guaranteed Maximum Price
Amendment and revisions prepared by the Architect and furnished by the Owner as
described in Section 2.2.8. The Contract represents the entire and integrated
agreement between the parties hereto and supersedes prior negotiations,
representations or agreements, either written or oral. If anything in the other
Contract Documents, other than a Modification, is inconsistent with this
Agreement, this Agreement shall govern.


§ 1.2 Relationship of the Parties
The Construction Manager accepts the relationship of trust and confidence
established by this Agreement and covenants with the Owner to cooperate with the
Architect and exercise the Construction Manager’s best skill and judgment in
furthering the interests of the Owner; to furnish efficient construction
administration, management services and supervision; to furnish at all times an
adequate supply of workers and materials; and to perform the Work in an
expeditious and economical manner consistent with the Owner’s interests. The
Owner agrees to furnish or approve, in a timely manner, information required by
the Construction Manager and to make payments to the Construction Manager in
accordance with the requirements of the Contract Documents.


§ 1.3 General Conditions
For the Preconstruction Phase, AIA Document A201™–2007, General Conditions of
the Contract for Construction as modified for this project (“A201-2007” or “AIA
Document A201-2007”), shall apply only as specifically provided in this
Agreement. For the Construction Phase, the general conditions of the contract
shall be as set forth in A201–2007, which document is incorporated herein by
reference. The term “Contractor” as used in A201–2007 shall mean the
Construction Manager.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
§ 1.4 Contract Sum, Contract Time and Changes in the Work
The Contract Sum is the actual Cost of the Work as defined in Section 6.1.1 plus
the Construction Manager’s Fee as defined in Section 5.1. The Contract Time is
the period of time, including authorized adjustments, allotted in the Contract
Documents for Substantial Completion of the Work as certified by the Architect
in accordance with Section 9.8 of AIA Document A201–2007. The Contract Time
shall be measured as provided in Section 2.3.1 of this Agreement. If, however,
the Contract Time has been established in accordance with Section 2.2.3.5,
Article 7 of A201–2007 shall control adjustments to the Contract Time.


ARTICLE 2   CONSTRUCTION MANAGER’S RESPONSIBILITIES
The Construction Manager’s Preconstruction Phase responsibilities are set forth
in Sections 2.1 and 2.2. The Construction Manager’s Construction Phase
responsibilities are set forth in Section 2.3. The Owner and Construction
Manager may agree, in consultation with the Architect, for the Construction
Phase to commence prior to completion of the Preconstruction Phase, in which
case, both phases will proceed concurrently. The Construction Manager shall
identify a representative authorized to act on behalf of the Construction
Manager with respect to the Project.


§ 2.1 Preconstruction Phase
§ 2.1.1 The Construction Manager shall provide a preliminary evaluation of the
Owner’s program, schedule and construction budget requirements, each in terms of
the other.


§ 2.1.2 Consultation
The Construction Manager shall schedule and conduct regular meetings with the
Architect and Owner to discuss such matters as procedures, progress,
coordination, and scheduling of the Work. The Construction Manager shall advise
the Owner and the Architect on proposed site use and improvements, selection of
materials, and building systems and equipment. The Construction Manager shall
also provide recommendations consistent with the Project requirements to the
Owner and Architect on constructability; availability of materials and labor;
time requirements for procurement, installation and construction; and factors
related to construction cost including, but not limited to, costs of alternative
designs or materials, preliminary budgets, life-cycle data, and possible cost
reductions.


§ 2.1.3 When Project requirements in Section 3.1.1 have been sufficiently
identified, the Construction Manager shall prepare and periodically update a
Project schedule for the Architect’s review and the Owner’s acceptance. The
Construction Manager shall obtain the Architect’s approval for the portion of
the Project schedule relating to the performance of the Architect’s services.
The Project schedule shall coordinate and integrate the Construction Manager’s
services, the Architect’s services, other Owner consultants’ services, and the
Owner’s responsibilities and identify items that could affect the Project’s
timely completion.  As design proceeds, the preliminary Project schedule shall
be updated to indicate proposed activity sequences and durations, milestone
dates for receipt and approval of pertinent information, submittal of a
Guaranteed Maximum Price proposal, preparation and processing of shop drawings
and samples, delivery of materials or equipment requiring long-lead-time
procurement, Owner's occupancy requirements showing portions of the Project
having occupancy priority, and proposed date of Substantial Completion. If
preliminary Project schedule updates indicate that previously approved schedules
may not be met, the Construction Manager shall make appropriate recommendations
to the Owner and Architect.


§ 2.1.4 Phased Construction.
The Construction Manager shall provide recommendations with regard to
accelerated or fast-track scheduling, procurement, or phased construction. The
Construction Manager shall take into consideration cost reductions, cost
information, constructability, provisions for temporary facilities and
procurement and construction scheduling issues. Without limiting the generality
of the foregoing, the Owner, in its sole discretion, may elect by issuing a
written notice to proceed to the Construction Manager to authorize the
Construction Manager to commence the demolition and site utility related portion
of the Work (the “Demolition and Utilities Work”) prior to the balance of the
Work.


§ 2.1.5 Preliminary Cost Estimates
§ 2.1.5.1 Based on the preliminary design and other design criteria prepared by
the Architect, the Construction Manager shall prepare preliminary estimates of
the Cost of the Work or the cost of program requirements using area, volume or
similar conceptual estimating techniques for the Architect’s review and Owner’s
approval. If the Architect or Construction Manager suggest alternative materials
and systems, the Construction Manager shall provide cost evaluations of those
alternative materials and systems.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
§ 2.1.5.2 As the Architect progresses with the preparation of the Schematic
Design, Design Development and Construction Documents, the Construction Manager
shall prepare and update, at appropriate intervals as requested by the Owner or
Architect, estimates of the Cost of the Work of increasing detail and refinement
and allowing for the further development of the design until such time as the
Owner and Construction Manager agree on a Guaranteed Maximum Price for the Work.
Such estimates shall be provided for the Architect’s review and the Owner’s
approval. The Construction Manager shall inform the Owner and Architect when
estimates of the Cost of the Work exceed the latest approved Project budget and
make recommendations for corrective action.


§ 2.1.6 Subcontractors and Suppliers
The Construction Manager shall develop bidders’ interest in the Project and
shall furnish to the Owner and Architect for their information a list of
possible subcontractors, including suppliers who are to furnish materials or
equipment fabricated to a special design, from whom proposals will be requested
for each principal portion of the Work. The Architect will reply in writing to
the Construction Manager if the Architect or Owner know of any objection to such
subcontractor or supplier. The receipt of such list shall not require the Owner
or Architect to investigate the qualifications of proposed subcontractors or
suppliers, nor shall it waive the right of the Owner or Architect later to
object to or reject any proposed subcontractor or supplier. Subcontractors shall
be bondable to assure that they are financially stable. The Construction Manager
shall evaluate each proposed Subcontractor and where the Construction Manager
believes it prudent for the protection of the Owner or Construction Manager, the
Construction Manager shall recommend to the Owner that a particular
Subcontractor be bonded. Bonding of a Subcontractor shall be subject to the
Owner’s approval.  In the event SubGuard insurance acceptable to the Owner is
obtained by the Construction Manager to protect the Owner against potential
defaults by Subcontractors, the requirement that a Subcontractor be bondable is
eliminated for such Subcontractor.


§ 2.1.7 The Construction Manager shall prepare, for the Architect’s review and
the Owner’s acceptance, a procurement schedule for items that must be ordered
well in advance of construction. The Construction Manager shall expedite and
coordinate the ordering and delivery of materials that must be ordered well in
advance of construction. If the Owner agrees to procure any items prior to the
establishment of the Guaranteed Maximum Price, the Owner shall procure the items
on terms and conditions reasonably acceptable to the Construction Manager. Upon
the establishment of the Guaranteed Maximum Price, the Owner shall assign all
contracts for these items to the Construction Manager and the Construction
Manager shall thereafter accept responsibility for them as if procured by the
Construction Manager.  The Construction Manager shall expedite the delivery of
such long lead time items, subject to the force majeure provisions of Section
8.3.1 of AIA Document A201–2007.


§ 2.1.8 Extent of Responsibility
The Construction Manager shall exercise reasonable care in preparing schedules
and estimates. The Construction Manager, however, does not warrant or guarantee
estimates and schedules except as may be included as part of the Guaranteed
Maximum Price. The Construction Manager is not required to ascertain that the
Drawings and Specifications are in accordance with applicable laws, statutes,
ordinances, codes, rules and regulations, or lawful orders of public
authorities, but the Construction Manager shall promptly report to the Architect
and Owner any nonconformity discovered by or made known to the Construction
Manager as a request for information in such form as the Architect may require.


§ 2.1.9 Notices and Compliance with Laws
The Construction Manager shall comply with applicable laws, statutes,
ordinances, codes, rules and regulations, and lawful orders of public
authorities applicable to its performance under this Contract, and with equal
employment opportunity programs, and other programs as may be required by
governmental and quasi governmental authorities for inclusion in the Contract
Documents.


§ 2.1.10 Cooperation
In the event that the actual bids exceed the agreed to construction project
budget, the Construction Manager shall cooperate with the Architect and the
Owner as necessary to achieve construction cost within an acceptable budget.


§ 2.2 Guaranteed Maximum Price Proposal and Contract Time
§ 2.2.1 At a time to be mutually agreed upon by the Owner and the Construction
Manager and in consultation with the Architect but in no event later than sixty
(60) days after the date the Architect indicates that it has provided to
Contractor a set of Construction Documents that are approximately seventy-five
percent (75%) complete, the Construction Manager shall prepare a Guaranteed
Maximum Price proposal for the Owner’s review and acceptance.  The Construction
Manager shall prepare and submit to the Owner with the Guaranteed Maximum Price
proposal a detailed breakdown (hereinafter referred to as the “GMP Breakdown”)
setting forth the estimated maximum cost for the performance of the Work,
including the Construction Manager’s fee. The GMP Breakdown shall be formatted
to allocate values to each portion of the Work.  By submitting a GMP Breakdown,
the Construction Manager represents and warrants that the preparation of the GMP
Breakdown includes the Construction Manager’s best and most diligent efforts to
establish the lowest cost for performance of the Work consistent with the
Owner’s standards of quality and workmanship as reflected in the Drawings and
Specifications.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
§2.2.2 To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Construction Manager shall
provide in the Guaranteed Maximum Price for such further development consistent
with the Contract Documents and reasonably inferable therefrom. Such further
development does not include such things as changes in scope, systems, kinds and
quality of materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.


§ 2.2.3 The Construction Manager shall include with the Guaranteed Maximum Price
proposal a written statement of its basis, which shall include the following:
 
.1
A list of the Drawings and Specifications, including all Addenda thereto, and
the Conditions of the Contract;

 
.2
A list of the clarifications and assumptions made by the Construction Manager in
the preparation of the Guaranteed Maximum Price proposal, including assumptions
under Section 2.2.2, to supplement the information provided by the Owner and
contained in the Drawings and Specifications;

 
.3
A statement of the proposed Guaranteed Maximum Price, including a statement of
the estimated Cost of the Work organized by trade categories or systems,
allowances, contingency, and the Construction Manager’s Fee;

 
.4
The anticipated date of Substantial Completion upon which the proposed
Guaranteed Maximum Price is based and a schedule for the issuance dates of the
Construction Documents upon which the anticipated Substantial Completion date
relies; and

 
.5
A statement as to whether or not the duration from the stated date of
commencement of the Construction Phase to the estimated date of Substantial
Completion shall become the Contract Time and be subject to the provisions of
Article 8 of A201-2007.

 
.6
A date by which the Owner must accept the Guaranteed Maximum Price.

.7       The Contingency (as defined in Section 5.4 hereof) and a statement as
to the basis of the Contingency.


§ 2.2.4 In preparing the Construction Manager’s Guaranteed Maximum Price
proposal, the Construction Manager shall include its Contingency for the
Construction Manager’s use to cover those costs considered reimbursable as the
Cost of the Work but not included in a Change Order, as more specifically
provided in Section 5.4.


§ 2.2.5 The Construction Manager shall meet with the Owner and Architect to
review the Guaranteed Maximum Price proposal. In the event that the Owner and
Architect discover any inconsistencies or inaccuracies in the information
presented, they shall promptly notify the Construction Manager, who shall make
appropriate adjustments to the Guaranteed Maximum Price proposal, its basis, or
both.


§ 2.2.6 If the Owner notifies the Construction Manager that the Owner has
accepted the Guaranteed Maximum Price proposal in writing before the date
specified in the Guaranteed Maximum Price proposal, the Guaranteed Maximum Price
proposal shall be deemed effective without further acceptance from the
Construction Manager. Following acceptance of a Guaranteed Maximum Price, the
Owner and Construction Manager shall execute the Guaranteed Maximum Price
Amendment (the “Guaranteed Maximum Price Amendment” or “GMP Amendment”), a form
of which is attached as EXHIBIT A, amending this Agreement, a copy of which the
Owner shall provide to the Architect. The Guaranteed Maximum Price Amendment
shall set forth the agreed upon Guaranteed Maximum Price and the Contract Time
with the information and assumptions upon which it is based.


§ 2.2.7 The Construction Manager shall not incur any cost to be reimbursed as
part of the Cost of the Work prior to the commencement of the Construction
Phase, unless the Owner provides prior written authorization for such costs.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
§ 2.2.8 The Owner shall authorize the Architect to provide the revisions to the
Drawings and Specifications to incorporate the agreed-upon assumptions and
clarifications contained in the Guaranteed Maximum Price Amendment. The Owner
shall promptly furnish those revised Drawings and Specifications to the
Construction Manager as they are revised. The Construction Manager shall notify
the Owner and Architect of any inconsistencies between the Guaranteed Maximum
Price Amendment and the revised Drawings and Specifications.


§ 2.2.9 The Construction Manager shall include in the Guaranteed Maximum Price
all sales, consumer, use and similar taxes for the Work provided by the
Construction Manager that are legally enacted, whether or not yet effective, at
the time the Guaranteed Maximum Price Amendment is executed.


§ 2.3 Construction Phase
§ 2.3.1 General
§ 2.3.1.1 For purposes of Section 8.1.2 of A201–2007, the date of commencement
of the Work shall mean the date of commencement of the Construction Phase.


§ 2.3.1.2 The Construction Phase shall commence upon the Owner’s acceptance of
the Construction Manager’s Guaranteed Maximum Price proposal or the Owner’s
issuance of a Notice to Proceed with any portion of the Work (including, but not
limited to, the Demolition and Utilities Work), whichever occurs earlier.


§ 2.3.1.3 The date of commencement of the Work shall be as provided in the
Project Schedule as it may be revised from time to time (but only with the
Owner’s consent), provided that the Construction Manager shall in no
circumstances commence the Work unless and until the Construction Manager
receives from the Owner a formal written notice to Proceed (a “Notice to
Proceed”) with the entire Work.  In addition to its obligations to update the
Project Schedule set forth in A201TM – 1997, the Construction Manager shall
update the Project Schedule promptly after the GMP Amendment is accepted by the
Owner.  The Construction Manager shall comply with all applicable obligations
and requirements, including any reporting and notification requirements.  In the
event that the Construction Manager receives from any person or entity any
notice, preliminary or otherwise, of a claim for a lien against the Work or the
Project, the Construction Manager shall provide written notice and a copy of
such notice to the Owner within five (5) calendar days after the Construction
Manager’s receipt of such notice.


§2.3.1.4 The Contract Time shall be measured from the date of the Construction
Manager’s receipt of a Notice to Proceed for the construction of the entirety of
the Work, whether in one or more phases.  For avoidance of doubt, if the Owner
determines, pursuant to Section 2.1.4 to issue a notice to proceed for the
Demolition and Utilities Work before the Owner issues a Notice to Proceed with
the entirety of the Work, the Contract Time shall be measured from the date of
issuance of the Notice to Proceed with the entirety of the Work, and the
Construction Manager’s obligation to complete the Demolition and Utilities Work
shall be as agreed upon by the Owner and the Contractor in the notice to proceed
for the Demolition and Utilities Work.


§2.3.1.5 The Construction Manager shall achieve Substantial Completion of the
entire Work not later than the date specified in the GMP Amendment.  If the
Owner and the Construction Manager are unable to agree upon the GMP Amendment,
the Construction Manager shall achieve Substantial Completion of the Work not
later than the date for Substantial Completion set forth in the Project Schedule
last approved by the Owner pursuant to Section 2.1.3 of this Agreement and
Section 3.10.1 of A201TM – 1997.
 
The Construction Manager acknowledges that the failure to achieve Substantial
Completion of the Work by the date specified in the GMP Amendment will result in
incalculable and irreparable damage to the Owner and that the Owner has no
adequate remedy at law for such breach. The parties hereto also recognize the
delays, expense and difficulties involved in pursuing legal proceedings to prove
the actual loss sustained by the Owner if the Work is not completed on time.
Therefore, the Construction Manager agrees to immediately pay to the Owner on
request (or the Owner may withhold such amounts from any payments due or to
become due the Construction Manager) the sum of FOUR THOUSAND DOLLARS ($4,000)
for each calendar day or portion thereof that the Work fails to achieve
Substantial Completion by such date; provided that in no event shall such
liquidated damages exceed in the aggregate Four Hundred Eighty Thousand Dollars
($480,000).
 
 
The Construction Manager further acknowledges that the foregoing sums constitute
agreed upon and liquidated damages and not a penalty, and represent reasonable
and good faith attempts by the Owner and the Construction Manager to ascertain
the minimum damages that would be suffered by the Owner in the event Substantial
Completion is not timely achieved. The foregoing amounts are fixed and agreed
upon by the Construction Manager and the Owner as liquidated damages due the
Owner by reason of the inconvenience and added costs of administration,
engineering, supervision, and other costs resulting from the Construction
Manager's failure to timely achieve Substantial Completion and not as a penalty.
Permitting the Construction Manager to continue and finish the Work or any part
of the Work after the time fixed for completion shall in no way (a) operate as a
waiver or estoppel on the part of the Owner of any of its rights under the
Contract Documents, including the right to liquidated damages or specific
performance, or (b) affect any of the Owner’s other rights and remedies under
the Contract Documents to recover for the failure of  the Contractor to perform
any of its other obligations under the Contract Documents, whether available at
law or in equity.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
 
§ 2.3.2 Administration
§ 2.3.2.1 Those portions of the Work that the Construction Manager does not
customarily perform with the Construction Manager’s own personnel shall be
performed under subcontracts or by other appropriate agreements with the
Construction Manager. The Owner may designate specific persons from whom, or
entities from which, the Construction Manager shall obtain bids. The
Construction Manager shall obtain bids from Subcontractors and from suppliers of
materials or equipment fabricated especially for the Work and shall deliver such
bids, and a recap and summary of such bids, to the Architect and the Owner. The
Owner shall then determine, with the advice of the Construction Manager and the
Architect, which bids will be accepted. The Construction Manager shall not be
required to contract with anyone to whom the Construction Manager has reasonable
objection.


§ 2.3.2.2 If the Guaranteed Maximum Price has been established and when a
specific bidder (1) is recommended to the Owner by the Construction Manager, (2)
is qualified to perform that portion of the Work, and (3) has submitted a bid
that conforms to the requirements of the Contract Documents without reservations
or exceptions, but the Owner requires that another bid be accepted, then the
Construction Manager may require that a Change Order be issued to adjust the
Contract Time and the Guaranteed Maximum Price by the difference between the bid
of the person or entity recommended to the Owner by the Construction Manager and
the amount and time requirement of the subcontract or other agreement actually
signed with the person or entity designated by the Owner.


§ 2.3.2.3 Subcontracts or other agreements shall conform to the applicable
payment provisions of this Agreement, and shall not be awarded on the basis of
cost plus a fee without the prior consent of the Owner. If the Subcontract is
awarded on a cost-plus a fee basis, the Construction Manager shall provide in
the Subcontract for the Owner to receive the same audit rights with regard to
the Subcontractor as the Owner receives with regard to the Construction Manager
in Section 6.11 below.


§ 2.3.2.4 If the Construction Manager recommends a specific bidder that may be
considered a “related party” according to Section 6.10, then the Construction
Manager shall promptly notify the Owner in writing of such relationship and
notify the Owner of the specific nature of the contemplated transaction,
according to Section 6.10.2.


§ 2.3.2.5 The Construction Manager shall schedule and conduct meetings at which
the Owner, Architect and Subcontractors and their representatives may be
present, to discuss such matters as procedures, progress, coordination,
scheduling, and status of the Work. The Construction Manager shall prepare and
promptly distribute minutes to the Owner and Architect.


§ 2.3.2.6 Upon the execution of the Guaranteed Maximum Price Amendment, the
Construction Manager shall prepare and submit to the Owner and Architect an
updated construction schedule for the Work and submittal schedule in accordance
with Section 3.10 of A201–2007.


§ 2.3.2.7 The Construction Manager shall record the progress of the Project. On
a monthly basis, or otherwise as agreed to by the Owner, the Construction
Manager shall submit written progress reports to the Owner and Architect,
showing percentages of completion and other information required by the Owner.
The Construction Manager shall also keep, and make available to the Owner and
Architect, a daily log containing a record for each day of weather, portions of
the Work in progress, number of workers on site, identification of equipment on
site, problems that might affect progress of the work, accidents, injuries, and
other information required by the Owner.


§ 2.3.2.8 The Construction Manager shall develop and implement a detailed system
of cost control for the Work, including regular monitoring of actual costs for
activities in progress and estimates for uncompleted tasks and proposed changes.
The Construction Manager shall identify variances between actual and estimated
costs and report the variances to the Owner and Architect and shall provide this
information in its monthly reports to the Owner and Architect, in accordance
with Section 2.3.2.7 above.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
§ 2.4 Professional Services
Section 3.12.10 of A201–2007 shall apply to both the Preconstruction and
Construction Phases.


§ 2.5 Hazardous Materials
Section 10.3 of A201–2007 shall apply to both the Preconstruction and
Construction Phases.


§ 2.6 Subcontractor Bonds
Subcontractors shall be bondable to assure that they are financially stable. The
Construction Manager shall evaluate each proposed Subcontractor and where the
Construction Manager believes it prudent for the protection of the Owner and
Construction Manager, the Construction Manager shall recommend to the Owner that
a particular Subcontractor be bonded. Bonding of a Subcontractor shall be
subject to the Owner’s approval, which shall not be unreasonably withheld.  The
Construction Manager shall be reimbursed, as a part of the Cost of the Work, for
the actual premium amounts paid by the Construction Manager for those
Subcontractors who are bonded.  Such premium cost, if not already included in
the Guaranteed Maximum Price, shall be added by Change Order.


§ 2.7 Contractor and Key Personnel
The Construction Manager shall furnish only skilled and properly trained staff
for the performance of the Work. The key members of the Construction Manager's
staff shall be persons agreed upon with the Owner and identified in the
"Schedule of Key Personnel" attached hereto and incorporated herein as EXHIBIT
D.  Such key members of the Construction Manager's staff shall not be changed
without the written consent of the Owner, unless such person becomes unable to
perform any required duties due to death, disability or termination of
employment with the Construction Manager. If a key member is no longer capable
of performing in the capacity described in EXHIBIT D, the Owner and the
Construction Manager shall agree on a mutually acceptable substitute.  During
the performance of the Work, the Construction Manager shall keep a competent
superintendent at the Project site, fully authorized to act on behalf of the
Construction Manager. Notice from the Owner or the Architect to such
superintendent in connection with defective Work or instructions for performance
of the Work shall be considered notice of such issues to the Construction
Manager.  Without limiting the foregoing, the Construction Manager shall
identify a representative authorized to act on the Construction Manager’s behalf
with respect to the Project.  The Construction Manager’s initial authorized
representative shall be Troy Thompson.


ARTICLE 3   OWNER’S RESPONSIBILITIES
§ 3.1 Information and Services Required of the Owner
§ 3.1.1 The Owner shall provide information with reasonable promptness,
regarding requirements for and limitations on the Project, including a program
which shall set forth the Owner’s objectives, constraints, and criteria,
including schedule, space requirements and relationships, flexibility and
expandability, special equipment, systems sustainability and site requirements.


§ 3.1.2 Prior to the execution of the Guaranteed Maximum Price Amendment, the
Construction Manager may request in writing that the Owner provide reasonable
evidence that the Owner has made financial arrangements to fulfill the Owner’s
obligations under the Contract. Thereafter, the Construction Manager may only
request such evidence if (1) the Owner fails to make payments to the
Construction Manager as the Contract Documents require, (2) a change in the Work
materially changes the Contract Sum, or (3) the Construction Manager identifies
in writing a reasonable concern regarding the Owner’s ability to make payment
when due. The Owner shall furnish such evidence as a condition precedent to
commencement or continuation of the Work or the portion of the Work affected by
a material change. After the Owner furnishes the evidence, the Owner shall not
materially vary such financial arrangements without prior notice to the
Construction Manager and Architect.


§ 3.1.3 The Owner shall establish and periodically update the Owner’s budget for
the Project, including (1) the budget for the Cost of the Work as defined in
Section 6.1.1, (2) the Owner’s other costs, and (3) reasonable contingencies
related to all of these costs. If the Owner significantly increases or decreases
the Owner’s budget for the Cost of the Work, the Owner shall notify the
Construction Manager and Architect. The Owner and the Architect in consultation
with the Construction Manager, shall thereafter agree to a corresponding change
in the Project’s scope and quality.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
§ 3.1.4 Structural and Environmental Tests, Surveys and Reports. During the
Preconstruction Phase, the Owner shall furnish the following information or
services with reasonable promptness after the Construction Manager’s written
request. The Owner shall also furnish any other information or services under
the Owner’s control and relevant to the Construction Manager’s performance of
the Work with reasonable promptness after receiving the Construction Manager’s
written request for such information or services. Except to the extent the
Construction Manger knows of any inaccuracy, the Construction Manager shall be
entitled to rely on the accuracy of information and services furnished by the
Owner but shall exercise proper precautions relating to the safe performance of
the Work.


§ 3.1.4.1 The Owner shall furnish tests, inspections and reports required by law
and as otherwise agreed to by the parties, such as structural, mechanical, and
chemical tests, tests for air and water pollution, and tests for hazardous
materials.


§ 3.1.4.2 The Owner shall furnish surveys describing physical characteristics,
legal limitations and utility locations for the site of the Project, and a legal
description of the site. The surveys and legal information shall include, as
applicable, grades and lines of streets, alleys, pavements and adjoining
property and structures; designated wetlands; adjacent drainage; rights-of-way,
restrictions, easements, encroachments, zoning, deed restrictions, boundaries
and contours of the site; locations, dimensions and necessary data with respect
to existing buildings, other improvements and trees; and information concerning
available utility services and lines, both public and private, above and below
grade, including inverts and depths. All the information on the survey shall be
referenced to a Project benchmark.


§ 3.1.4.3 The Owner, when such services are requested, shall furnish services of
geotechnical engineers, which may include but are not limited to test borings,
test pits, determinations of soil bearing values, percolation tests, evaluations
of hazardous materials, seismic evaluation, ground corrosion tests and
resistivity tests, including necessary operations for anticipating subsoil
conditions, with written reports and appropriate recommendations.


§ 3.1.4.4 During the Construction Phase, the Owner shall furnish information or
services required of the Owner by the Contract Documents with reasonable
promptness. The Owner shall also furnish any other information or services under
the Owner’s control and relevant to the Construction Manager’s performance of
the Work with reasonable promptness after receiving the Construction Manager’s
written request for such information or services.


§ 3.2 Owner’s Designated Representative
The Owner shall identify a representative authorized to act on behalf of the
Owner with respect to the Project. The Owner’s representative shall render
decisions promptly and furnish information expeditiously, so as to avoid
unreasonable delay in the services or Work of the Construction Manager. Except
as otherwise provided in Section 4.2.1 of A201–2007, the Architect does not have
such authority. The term “Owner” means the Owner or the Owner’s authorized
representative.


§ 3.2.1 Legal Requirements. The Owner shall furnish all legal, insurance and
accounting services, including auditing services, that may be reasonably
necessary at any time for the Project to meet the Owner’s needs and interests.


§ 3.3 Architect
The Owner shall retain an Architect to provide services, duties and
responsibilities as described in AIA Document B101-2007, Standard Form of
Agreement Between Owner and Architect, as may be modified by the Owner and the
Architect, including any additional services requested by the Construction
Manager that are necessary for the Preconstruction and Construction Phase
services under this Agreement. The Owner shall provide the Construction Manager
a copy of the executed agreement between the Owner and the Architect, and any
further modifications to the agreement.


ARTICLE 4   COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES
§ 4.1 Compensation
§ 4.1.1 For the Construction Manager’s Preconstruction Phase services, the Owner
shall compensate the Construction Manager as follows:


§ 4.1.2 For the Construction Manager’s Preconstruction Phase services described
in Sections 2.1 and 2.2:


On an hourly rate basis for the time spent by the following individuals, using
the hourly billing rates indicated below:
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Position                                                         Hourly Rate
Project Director                                            $115.00
Project Estimator                                            $95.00
Project Manager                                            $80.00
Project Assistant                                           $52.00
Project Clerk                                                   $40.00


In no event shall the Construction Manager be paid or reimbursed for home office
overhead or personnel in connection with the Construction Manager’s
Preconstruction Phase services.


§ 4.1.3 Compensation based on Direct Personnel Expense includes the direct
salaries of the Construction Manager’s personnel providing Preconstruction Phase
services on the Project and the Construction Manager’s costs for the mandatory
and customary contributions and benefits related thereto, such as employment
taxes and other statutory employee benefits, insurance, sick leave, holidays,
vacations, employee retirement plans and similar contributions (but not merit
bonuses).


§ 4.1.4 [Intentionally Omitted]


§ 4.2 Payments
§ 4.2.1 Unless otherwise agreed, payments for services shall be made monthly in
proportion to services performed.  Notwithstanding anything to the contrary
contained in this Section 4.2.1, the Owner shall be entitled to withhold as
retainage five percent (5%) of all Cost of the Work items included in each
Application for Payment.  The Owner shall have the option, but not the
obligation, to reduce the retainage requirements of this Agreement or release
any portion of retainage prior to the date specified in the Contract
Documents.  Any exercise of this option, however, shall not be a waiver of (i)
any of the Owner’s rights to retainage in connection with other payments to the
Contractor or (ii) any other right or remedy that the Owner has under the
Contract Documents, at law or in equity. Any retention shall be held as provided
in Section 7.1.11 hereof.


§ 4.2.2 Payments are due and payable upon presentation of the Construction
Manager’s invoice. Amounts unpaid thirty ( 30 ) days after the invoice date
shall bear interest at the rate entered below, or in the absence thereof at the
legal rate prevailing from time to time at the principal place of business of
the Construction Manager.


6% six percent


ARTICLE 5   COMPENSATION FOR CONSTRUCTION PHASE SERVICES
§ 5.1 For the Construction Manager’s performance of the Work as described in
Section 2.3, the Owner shall pay the Construction Manager the Contract Sum in
current funds for the Construction Manager’s performance of the Contract. The
Contract Sum is the Cost of the Work as defined in Section 6.1.1 plus the
Construction Manager’s Fee.


§ 5.1.1 The Construction Manager’s Fee:


2.1% (two and one tenths percent) of the Cost of the Work (exclusive of any Self
–Performed Work)


Concrete, carpentry, and miscellaneous installation work (the “Self-Performed
Work”) will be self-performed by the Construction Manager’s own forces on a lump
sum basis, as mutually agreed upon by the Owner and the Construction Manager,
and shall be included in the Guaranteed Maximum Price.  If the Owner approves in
writing, the Self-Performed Work may be done on a time and materials basis, with
a mark-up for profit and overhead of seven percent (7%) of the Cost of the Work
related to the Self-Performed Work.




§ 5.1.2 The method of adjustment of the Construction Manager’s Fee for changes
in the Work:


«5% (five percent) of the amount of the changes in the Work  »
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
§ 5.1.3 Limitations, if any, on a Subcontractor’s overhead and profit for
increases in the cost of its portion of the Work:


«none  »


§ 5.1.4 Rental rates for Construction Manager-owned equipment shall not exceed
80 percent (eighty %) of the standard rate paid at the place of the Project.


§ 5.1.5 Unit prices, if any:
(Identify and state the unit price; state the quantity limitations, if any, to
which the unit price will be applicable.)


Item
Units and Limitations
Price per Unit ($0.00)
N/A
   



§ 5.2 Guaranteed Maximum Price
§ 5.2.1 The Construction Manager guarantees that the Contract Sum shall not
exceed the Guaranteed Maximum Price (the “Guaranteed Maximum Price” or “GMP”)
set forth in the Guaranteed Maximum Price Amendment, as it is amended from time
to time.  To the extent the Cost of the Work exceeds the Guaranteed Maximum
Price, the Construction Manager shall bear such costs in excess of the
Guaranteed Maximum Price without reimbursement or additional compensation from
the Owner.  If the GMP Breakdown includes one or more separate line items for
Self-Performed Work (the “Self-Performed Line Items”), the maximum cost of the
Self-Performed Line Items shall not exceed the values allocated to such
Self-Performed Line Items in the GMP Breakdown. Costs which would cause the
amounts allocated to such Self-Performed Line Items in the GMP Breakdown to be
exceeded shall be paid by the Construction Manager without reimbursement by the
Owner unless there are Owner approved Change Orders, in which event the
Construction Manager shall be reimbursed accordingly. Each Application for
Payment for any portion of the Self-Performed Work that is performed on a basis
other than a lump sum approved in writing by the Owner shall be supported by
daily payroll records, including time cards for each of the Construction
Manager’s personnel whose time is included in such Application for Payment, and
material and equipment invoices, and the Owner shall have the right to audit the
actual costs of all such Self-Performed Work to confirm that such costs do not
exceed the values allocated to such Self-Performed Line Items on the GMP
Breakdown.


 If the sum of the Cost of the Work plus the Construction Manager’s Fee at the
final completion of the Work and close-out of the Project is less than the
Guaranteed Maximum Price (the “Savings”), such Savings shall be shared with
Seventy-Five percent (75%) being retained by the Owner and Twenty-Five percent
(25%) being paid to the Construction Manager.


No Savings shall be split in the event the Owner terminates this Agreement for
cause.  Any balance remaining in the Contingency line item will be used in the
calculation in Savings as outlined above along with any other line item savings.


§ 5.2.2 To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Construction Manager shall
provide in the Guaranteed Maximum Price (either through the Contingency or
otherwise) for such further development consistent with the Contract Documents
and reasonably inferable therefrom. Such further development does not include
material changes in scope which, if required, shall be incorporated by Change
Order.




§ 5.2.3 The Guaranteed Maximum Price is subject to additions and deductions by
Change Order as provided in the Contract Documents and the Date of Substantial
Completion shall be subject to adjustment as provided in the Contract Documents.


§ 5.3 Changes in the Work
§ 5.3.1 The Owner may, without invalidating the Contract, order changes in the
Work within the general scope of the Contract consisting of additions, deletions
or other revisions. The Owner shall issue such changes in writing.  The
Construction Manager shall be entitled to an equitable adjustment in the
Contract Time as a result of changes in the Work.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
§ 5.3.2 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work subsequent to the execution of the Guaranteed Maximum Price Amendment may
be determined by any of the methods listed in Section 7.3.3 of AIA Document
A201–2007.


§ 5.3.3 Increased costs for the items set forth in Sections 6.1 through 6.7 that
result from changes in the Work shall become part of the Cost of the Work, and
the Construction Manager’s Fee shall be adjusted as provided in Section 5.1.2.


§ 5.3.4 If the Construction Manager receives any Drawings, Specifications,
interpretations or instructions from the Owner or Architect which are
inconsistent with the Contract Documents, or encounters unanticipated
conditions, any of which will result in a significant change in the Cost of the
Work or estimated date of Substantial Completion, the Construction Manager shall
promptly notify the Owner and Architect in writing and shall not proceed with
the affected Work until the Construction Manager receives further written
instructions from the Owner and Architect.


§ 5.3.5 In calculating adjustments to subcontracts (except those awarded with
the Owner’s prior consent on the basis of cost plus a fee), the terms “cost” and
“fee” as used in Section 7.3.3.3 of AIA Document A201–2007 and the term “costs”
as used in Section 7.3.7 of AIA Document A201–2007 shall have the meanings
assigned to them in AIA Document A201–2007 and shall not be modified by Sections
5.1 and 5.2, Sections 6.1 through 6.7, and Section 6.8 of this Agreement.
Adjustments to subcontracts awarded with the Owner’s prior consent on the basis
of cost plus a fee shall be calculated in accordance with the terms of those
subcontracts.


§ 5.3.6 In calculating adjustments to the Guaranteed Maximum Price, the terms
“cost” and “costs” as used in the above-referenced provisions of AIA Document
A201–2007 shall mean the Cost of the Work as defined in Sections 6.1 to 6.7 of
this Agreement and the term “fee” shall mean the Construction Manager’s Fee as
defined in Section 5.1 of this Agreement.


§ 5.3.7 If no specific provision is made in Section 5.1.2 for adjustment of the
Construction Manager’s Fee in the case of changes in the Work, or if the extent
of such changes is such, in the aggregate, that application of the adjustment
provisions of Section 5.1.2 will cause substantial inequity to the Owner or
Construction Manager, the Construction Manager’s Fee shall be equitably adjusted
on the same basis that was used to establish the Fee for the original Work, and
the Guaranteed Maximum Price shall be adjusted accordingly.


§ 5.3.8 The Construction Manager shall not be entitled to any adjustments in the
Guaranteed Maximum Price or the Contract Time as a result of any action, or
failure to act, in connection with any work or other services performed by the
Construction Manager for portions of the Project other than the Work, such as,
without limitation, tenant finish work, whether such work or other services are
performed under contract with the Owner or an independent third party.


§ 5.4 CONTINGENCY
§ 5.4.1 The Guaranteed Maximum Price shall include an amount for contingencies
("Contingency"), a breakdown of which shall be set forth in the GMP Breakdown.
Any savings in line items will be added to the Contingency line item. Any
shortfalls in line items will be deducted from the Contingency line item in
accordance with the guidelines set forth in Section 5.4.2.  The Construction
Manager shall notify the Owner in writing at least ten (10) days prior to any
proposed use of the Contingency, or any portion thereof, and shall supply the
Owner with detailed information relative to such proposed use and the
Construction Manager’s analyses and certification of the remaining Contingency
and the adequacy of such Contingency for the balance of the Work to be
performed. The Construction Manager shall not use any portion of the Contingency
without the Owner's prior written approval, which approval shall not be
unreasonably withheld. The Owner shall approve or deny any such request to use
the Contingency within five (5) business days after receiving such request and
supporting documentation from the Construction Manager.  Any approved use of the
Contingency shall be reflected in a monthly report of the Construction Manager
or by a Change Order signed by the Owner and the Construction Manager.


§ 5.4.2 Subject to obtaining the Owner's approval as provided in Section 5.4.1,
the Construction Manager is authorized to spend the Contingency to defray any
Cost of the Work which is reimbursable or authorized under Article 7, for which
the Construction Manager is not otherwise entitled under the Contract Documents
which results from any of the following causes:
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
.1
Conditions and events, which were not foreseen or known to the Construction
Manager and which could not have been reasonably foreseen or known to the
Construction Manager as a reasonably experienced Construction Manager at the
time of establishment of the GMP and which have not been caused in whole or in
part by the acts or omissions of the Construction Manager or its Subcontractors;
provided that, within fourteen (14) days after learning of such condition or the
occurrence of such event, the Construction Manager shall have given notice
thereof to the Owner;

 
.2
Gaps in Subcontractors' scopes of work which were not foreseen or known to the
Construction Manager at the time the GMP was agreed upon and which could not
have been reasonably foreseen or known to the Construction Manager as a
reasonably experienced Construction Manager at the time of establishment of the
GMP and which have not been caused in whole or in part by the acts or omissions
of the Construction Manager or its Subcontractors; provided that within fourteen
(14) days after learning of such gaps, the Construction Manager shall have given
notice thereof to the Owner;

 
.3
Delays in receipt of materials or equipment not the fault of the Construction
Manager and which were not foreseen or known to the Construction Manager at the
time the GMP was agreed upon and which could not have been reasonably foreseen
or known to the Construction Manager as a reasonably experienced Construction
Manager at the time of establishment of the GMP and which have not been caused
in whole or in part by the acts or omissions of the Construction Manager or its
Subcontractors; provided that within fourteen (14) days after learning of such
delays, the Construction Manager shall have given notice thereof to the Owner;

 
.4
Increases in pre-established Subcontractor bids, negotiated contracts or
purchase orders or failure by a Subcontractor or supplier which is not
recoverable by the Construction Manager after diligent effort; and

 
.5
Unanticipated changes in the construction schedule which were not foreseen or
known to the Construction Manager as a reasonably experienced Construction
Manager at the time of the establishment of the GMP and which were not caused in
whole or in part by the acts or omissions of the Construction Manager or its
Subcontractors.



The Construction Manager shall keep the Owner fully advised of all anticipated
charges against the Contingency. The Contingency shall not be construed as an
amount available for upgrading or enlarging the scope of the Work, nor for
covering expenses incurred for Architect's errors or omissions (such as
compliance with code requirements). The Contingency shall not be used for
remedying or repairing any defective Work, acceleration or premium time costs to
recover time lost due to error or fault by the Construction Manager or any
Subcontractor, Sub-Subcontractor or material supplier, nor any other charges in
excess of the General Conditions line-item amount within the GMP Breakdown due
to poor performance or non-performance by the Construction Manager's staff in
the management and prosecution of the Work or for replacement costs for
non-performing or defaulting Subcontractors.  Such costs shall not be a part of
the Cost of the Work and shall be paid by the Construction Manager without
additional cost to the Owner.


§ 5.4.3 In no event shall any portion of the Contingency be used to pay any
costs or expenses for work required to be performed by the Construction Manager
under any warranty, express or implied, made by the Construction Manager or any
of it Subcontractors to the Owner in connection with the Work.  In no event
shall any portion of the Contingency be used to pay any costs or expenses
resulting from any defaults by Subcontractors which are recoverable from the
Subcontractor or from any insurance. In the event of a default by any
Subcontractors, the Construction Manager shall enforce its rights and pursue its
remedies in accordance with the terms of the subcontract with such
Subcontractor. Such costs shall not be a part of the Cost of the Work and shall
be paid by the Construction Manager without additional cost to the Owner.


§ 5.4.4 The Guaranteed Maximum Price shall be deemed to include all elements of
the Work, including, but not limited to, taxes, duties, import fees, costs for
shipping f.o.b. jobsite, transportation and field services, cost of
Subcontractors, procurement and expediting services, all labor with burdens,
mark-ups, profit, travel and living costs, computer time, CAD terminal time,
reproduction and copying, telephone, field personnel, managers, engineers, home
office personnel, field office, mobilization, demobilization, supplies, and all
of the Construction Manager's other direct and indirect costs, expenses,
overhead and expendables incurred or to be incurred in connection with the Work
and profit of the Construction Manager related thereto.  In the event the costs
and expenses incurred by the Construction Manager for the Work hereunder plus
the Construction Manager’s Fee exceed the Guaranteed Maximum Price (as such
Guaranteed Maximum Price may be adjusted pursuant to the provisions of the
Contract Documents), the Construction Manager shall be solely responsible and
liable for such excess costs and expenses and shall not be entitled to nor will
it assert a claim for any additional reimbursement or compensation from the
Owner, and the Owner shall in no way be liable or responsible to the
Construction Manager or any third party in any way whatsoever for such excess
costs and expenses.  The Guaranteed Maximum Price shall not be increased except
as provided in Section 5.3.2 hereof.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
§ 5.5 Payment of Subcontractors and Others
The Construction Manager shall promptly and timely pay out of each payment under
Articles 4 and 5 hereunder all amounts properly due each Subcontractor, vendor
and supplier and shall promptly pay all other obligations incurred for the
Work.  Such payments by the Construction Manager shall fully discharge any
obligations, costs and expenses through the period covered by the Application
for Payment upon which the Owner made payment to the Construction
Manager.  Applications for Payment shall not include amounts for any Work that
the Construction Manager does not intend to immediately pay because of
retention, dispute or other reason.  The Construction Manager shall, by written
agreement with each Subcontractor, require each Subcontractor to timely make
payments to sub-subcontractors, vendors, suppliers, materialmen and the like in
similar manner.  If the Owner has a good faith belief that payments to a third
party or to the Construction Manager’s employees are not being timely made, then
within five (5) days after the Owner’s written request the Construction Manager
shall furnish satisfactory evidence to the Owner to verify such payment and
compliance with the provisions of this Section 5.5.  Partial payment to the
Construction Manager shall not operate as an approval or acceptance of Work
furnished pursuant to this Agreement.  The Construction Manager, and not the
Owner, shall be obligated to pay or see to the payment of money to
Subcontractors and third parties for the Work; provided, that the Owner shall
have the right but not the obligation without liability to the Construction
Manager to verify by direct communication with any person that such person is
being timely paid for any portion of the Work.  The Construction Manager shall
keep the Owner apprised of any disputes it has with its Subcontractors or others
for Work performed.  In the event the Owner determines that it may be at risk
for any third party claims related to the Work, the Owner may require the
Construction Manager to either first pay such Subcontractors before seeking
payment from the Owner or issue partial payments naming the Construction Manager
and any Subcontractor as joint payees.  The Owner shall have no obligation to
pay, monitor, or enforce the payment of any money to a Subcontractor or any
third party.


§ 5.6 Application of Funds
The Construction Manager agrees and covenants that money received by it for the
performance of this Agreement shall be used solely for the benefit of persons
and entities supplying labor, equipment and materials exclusively for the Work
in connection with this Agreement and that any such money shall immediately
become and constitute a trust fund for the benefit of such persons and entities
and shall not in any instance be diverted by the Construction Manager to any
other purpose until all obligations and claims arising hereunder have been fully
discharged.


ARTICLE 6   COST OF THE WORK FOR CONSTRUCTION PHASE
§ 6.1 Costs to Be Reimbursed
§ 6.1.1 The term Cost of the Work shall mean costs necessarily incurred by the
Construction Manager in the proper performance of the Work. Such costs shall be
at rates not higher than the standard paid at the place of the Project except
with prior consent of the Owner. The Cost of the Work shall include only the
items set forth in Sections 6.1 through 6.7.


§ 6.1.2 Where any cost is subject to the Owner’s prior approval, the
Construction Manager shall obtain this approval prior to incurring the cost. The
parties shall endeavor to identify any such costs prior to executing the
Guaranteed Maximum Price Amendment.


§ 6.1.3 Costs as defined herein shall be actual costs paid by the Construction
Manager, less all discounts, rebates, and salvages that shall be taken by the
Construction Manager, subject to Section 6.9 of this Agreement.  All payments
made by the Owner pursuant to this Article 6, whether those payments are
actually made before or after the execution of the Contract, shall be included
within the GMP Breakdown specified  in Section 2.2 above; provided, however,
that in no event shall the Owner be required to reimburse the Construction
Manager for any portion of the Cost of the Work incurred prior to the
Commencement Date unless the Construction Manager has received the Owner’s
written consent prior to incurring such cost.


§ 6.1.4 Notwithstanding the breakdown or categorization of any costs to be
reimbursed in this Article 6 or elsewhere in the Contract Documents, there shall
be no duplication of payment in the event any particular item for which payment
is requested can be characterized as falling into more than one of the types of
compensable or reimbursable categories.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
§ 6.2 Labor Costs
 
.1
Wages of construction workers employed by the Construction Manager to perform
the construction of the Work at the site or at off-site workshops per the
attached wage rate schedule (EXHIBIT B).

 
.2
Wages or salaries of the Construction Manager's supervisory and administrative
personnel whether or not they are stationed at the site but only for the time
they actually spend related to this Project per the attached wage rate schedule
(EXHIBIT B).  Direct Personnel Expense rates for all of the Construction
Manager’s supervision and labor shall be in accordance with EXHIBIT B in this
Agreement.

 
.3
Wages and salaries of the Construction Manager's supervisory or administrative
personnel engaged, at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for that portion of their time required for the Work as per the
attached wage rate schedule (EXHIBIT B).

 
.4
Costs paid or incurred by the Construction Manager for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements, and, for personnel not covered by such agreements, customary
benefits such as sick leave, medical and health benefits, holidays, vacations,
retirement plans, training costs, and safety incentives are included in the
wages shown in the attached wage rate schedule (EXHIBIT B).

 
.5
Performance accrual for project management employees only, foreman level and
above at 8% of wage rate as shown on the attached wage rate schedule (EXHIBIT
B)). The performance accrual actually charged to this project and paid by the
Owner (if any) will be deducted from the Cost of the Work if the Substantial
Completion Date as adjusted by Change Order is not achieved.



 
§ 6.3 Subcontract Costs

Payments made by the Construction Manager to Subcontractors in accordance with
the requirements of the subcontracts plus, in lieu of subcontractor or
Construction Manager Payment and Performance bonds, SubGuard Subcontractor
Default Insurance at a premium rate of one percent (1%) of gross subcontract
values.


§ 6.4
Costs of Materials and Equipment Incorporated in the Completed Construction
§ 6.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction.


§ 6.4.2 Costs of materials described in the preceding Section 6.4.1 in excess of
those actually installed to allow for reasonable waste and spoilage. Unused
excess materials, if any, shall become the Owner’s property at the completion of
the Work or, at the Owner’s option, shall be sold by the Construction Manager.
Any amounts realized from such sales shall be credited to the Owner as a
deduction from the Cost of the Work.


§ 6.5
Costs of Other Materials and Equipment, Temporary Facilities and Related Items
§ 6.5.1 Costs of transportation, storage, installation, maintenance, dismantling
and removal of materials, supplies, temporary facilities, machinery, equipment
and hand tools not customarily owned by construction workers that are provided
by the Construction Manager at the site and fully consumed in the performance of
the Work. Costs of materials, supplies, temporary facilities, machinery,
equipment and tools that are not fully consumed shall be based on the cost or
value of the item at the time it is first used on the Project site less the
value of the item when it is no longer used at the Project site. Costs for items
not fully consumed by the Construction Manager shall mean fair market value.


§ 6.5.2 Rental charges for temporary facilities, machinery, equipment and hand
tools not customarily owned by the construction workers (Equipment), which are
provided by the Construction Manager at the site, whether rented by the
Construction Manager or others, and in addition to the rental charges; costs of
fuel, maintenance, transportation, installation, sales/use tax, personal
property tax, licenses, fees, registration, damage insurance, minor repairs and
replacements, dismantling and removal thereof. Rental charges of Equipment
rented from the Construction Manager shall be as specified in EXHIBIT C which is
incorporated into this Agreement.  If EXHIBIT C does not exist or does not
contain Equipment that becomes necessary to complete the Work, the rental
charges shall be the same as rental charges in the local market as if rented
from others. Rental charges for Equipment provided by others shall be included
as a Cost of the Work at the invoiced cost. The total rental cost of any
Construction Manager-owned item may not exceed the purchase price of any
comparable item. Equipment damage insurance will be billed at a fixed rate of 8%
of the invoiced rental rate for all equipment provided by the Construction
Manager or others.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
§ 6.5.3 Costs of removal of debris from the site of the Work and its proper and
legal disposal.


§ 6.5.4 Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, telephone
service at the site and reasonable petty cash expenses of the site office.


§ 6.5.5 That portion of the reasonable expenses of the Construction Manager’s
supervisory or administrative personnel incurred while traveling in discharge of
duties connected with the Work.


§ 6.5.6 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, subject to the Owner’s prior approval.


§ 6.6 Miscellaneous Costs
§ 6.6.1 That portion directly attributable to this Contract of premiums for
insurance and bonds.
.1      Commercial General Liability Insurance
 
The Owner agrees to pay the Construction Manager a fixed percentage of the Total
Guaranteed Maximum Price for commercial liability insurance coverage as
specified in this Agreement and in the General Conditions to this
Agreement.  The commercial liability insurance fixed percentage rate as of the
date of this agreement is 0.72% (seventy-two hundredths of one percent) of the
total Guaranteed Maximum Price as established by Amendment No. 1 and any
subsequent changes to this agreement.

 
.2
Payment and Performance Bonds for a Subcontractor are not required if SubGuard
Subcontractor Default Insurance acceptable to the Owner is obtained for such
Subcontractor.



§ 6.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the Work and for which the Construction Manager is liable.


§ 6.6.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Construction Manager is required by the
Contract Documents to pay.


§ 6.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Section 13.5.3 of AIA Document A201–2007 or by other provisions
of the Contract Documents, and which do not fall within the scope of Section
6.7.3.


§ 6.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents; and payments made in accordance with legal judgments
against the Construction Manager resulting from such suits or claims and
payments of settlements made with the Owner’s consent. However, such costs of
legal defenses, judgments and settlements shall not be included in the
calculation of the Construction Manager’s Fee or subject to the Guaranteed
Maximum Price. If such royalties, fees and costs are excluded by the last
sentence of Section 3.17 of AIA Document A201–2007 or other provisions of the
Contract Documents, then they shall not be included in the Cost of the Work.


§ 6.6.6 Costs for electronic equipment and software, directly related to the
Work charged at a rate of $1.81 per employee hour billed to this Project of
those employees identified in Article 6.2.2 and 6.2.3 above.


§ 6.6.7 Deposits lost for causes other than the Construction Manager’s
negligence or failure to fulfill a specific responsibility in the Contract
Documents.


§ 6.6.8 Legal, mediation and arbitration costs, including attorneys’ fees, other
than those arising from disputes between the Owner and Construction Manager,
reasonably incurred by the Construction Manager after the execution of this
Agreement in the performance of the Work and with the Owner’s prior approval,
which shall not be unreasonably withheld.


§ 6.6.9 Subject to the Owner’s prior approval, expenses incurred in accordance
with the Construction Manager’s standard written personnel policy for relocation
and temporary living allowances of the Construction Manager’s personnel required
for the Work.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
§ 6.7 Other Costs and Emergencies
§ 6.7.1 Other costs incurred in the performance of the Work if, and to the
extent, approved in advance in writing by the Owner.


§ 6.7.2 Costs incurred in taking action to prevent threatened damage, injury or
loss in case of an emergency affecting the safety of persons and property, as
provided in Section 10.4 of AIA Document A201–2007.


§ 6.7.3 Costs of repairing or correcting damaged or nonconforming Work executed
by the Construction Manager, Subcontractors or suppliers, provided that such
damaged or nonconforming Work was not caused by negligence or failure to fulfill
a specific responsibility of the Construction Manager and only to the extent
that the cost of repair or correction is not recovered by the Construction
Manager from insurance, sureties, Subcontractors, suppliers, or others provided
that the absence of collectible insurance is not due to the breach by the
Construction Manager of any contract of insurance.


§ 6.7.4 The costs described in Sections 6.1 through 6.7 shall be included in the
Cost of the Work, notwithstanding any provision of AIA Document A201–2007 or
other Conditions of the Contract which may require the Construction Manager to
pay such costs, unless such costs are excluded by the provisions of Section 6.8.


§ 6.8 Costs Not To Be Reimbursed
§ 6.8.1 The Cost of the Work shall not include the items listed below:
 
.1
Salaries and other compensation of the Construction Manager’s personnel
stationed at the Construction Manager’s principal office or offices other than
the site office, except as specifically provided in Section 6.2, or as may be
provided in Article 11;

 
.2
Expenses of the Construction Manager’s principal office and offices other than
the site office;

 
.3
Overhead and general expenses, except as may be expressly included in Sections
6.1 through 6.7;

 
.4
The Construction Manager’s capital expenses, including interest on the
Construction Manager’s capital employed for the Work;

 
.5
Except as provided in Section 6.7.3 of this Agreement, costs due to the
negligence or failure of the Construction Manager, Subcontractors and suppliers
or anyone directly or indirectly employed by any of them or for whose acts any
of them may be liable to fulfill a specific responsibility of the Contract;

 
.6
Any cost not specifically and expressly described in Sections 6.1 through 6.7;

 
.7
Costs for services incurred during the Preconstruction Phase;

 
.8
Costs, other than costs included in Change Orders approved by the Owner, that
would cause the Guaranteed Maximum price to be exceeded; and

 
.9
Bonuses, profit sharing, incentive compensation and any other discretionary
payments paid to anyone hired by the Construction Manager or paid to any
Subcontractor or vendor.



§ 6.9 Discounts, Rebates and Refunds
§ 6.9.1 Cash discounts obtained on payments made by the Construction Manager
shall accrue to the Owner if (1) before making the payment, the Construction
Manager included them in an Application for Payment and received payment from
the Owner, or (2) the Owner has deposited funds with the Construction Manager
with which to make payments; otherwise, cash discounts shall accrue to the
Construction Manager. Trade discounts, rebates, refunds and amounts received
from sales of surplus materials and equipment shall accrue to the Owner, and the
Construction Manager shall make provisions so that they can be obtained. The
Construction Manager shall not obtain for its own benefit any discounts, rebates
or refunds in connection with the Work prior to providing the Owner with at
least 7 days' prior written notice of the same and the opportunity to furnish
such funds to obtain such discount, rebate or refund on behalf of the Owner.


§ 6.9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 6.9.1 shall be credited to the Owner as a deduction from the Cost of the
Work.


§ 6.10 Related Party Transactions
§ 6.10.1 For purposes of Section 6.10, the term “related party” shall mean a
parent, subsidiary, affiliate or other entity having common ownership or
management with the Construction Manager; any entity in which any stockholder
in, or management employee of, the Construction Manager owns any interest in
excess of ten percent in the aggregate; or any person or entity which has the
right to control the business or affairs of the Construction Manager. The term
“related party” includes any member of the immediate family of any person
identified above.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
§ 6.10.2 If any of the costs to be reimbursed arise from a transaction between
the Construction Manager and a related party, the Construction Manager shall
notify the Owner of the specific nature of the contemplated transaction,
including the identity of the related party and the anticipated cost to be
incurred, before any such transaction is consummated or cost incurred. If the
Owner, after such notification, authorizes the proposed transaction, then the
cost incurred shall be included as a cost to be reimbursed, and the Construction
Manager shall procure the Work, equipment, goods or service from the related
party, as a Subcontractor, according to the terms of Sections 2.3.2.1, 2.3.2.2
and 2.3.2.3. If the Owner fails to authorize the transaction, the Construction
Manager shall procure the Work, equipment, goods or service from some person or
entity other than a related party according to the terms of Sections 2.3.2.1,
2.3.2.2 and 2.3.2.3.


§ 6.11 Accounting Records
The Construction Manager shall keep full and detailed records and accounts
related to the cost of the Work and exercise such controls as may be necessary
for proper financial management under this Contract and to substantiate all
costs incurred. The accounting and control systems shall be satisfactory to the
Owner. The Owner and the Owner’s auditors shall, during regular business hours
and upon reasonable notice, be afforded access to, and shall be permitted to
audit and copy, the Construction Manager’s records and accounts, including
complete documentation supporting accounting entries, books, correspondence,
instructions, drawings, receipts, subcontracts, Subcontractor’s proposals,
purchase orders, vouchers, memoranda and other data relating to this Contract.
The Construction Manager shall preserve these records for a period of three
years after final payment, or for such longer period as may be required by law.


ARTICLE 7   PAYMENTS FOR CONSTRUCTION PHASE SERVICES
§ 7.1 Progress Payments
§ 7.1.1 Based upon Applications for Payment submitted to the Architect and the
Owner by the Construction Manager and Certificates for Payment issued by the
Architect, the Owner shall make progress payments on account of the Contract Sum
to the Construction Manager as provided below and elsewhere in the Contract
Documents.


§ 7.1.2 The period covered by each Application for Payment shall be one calendar
month ending on the last day of the month, or as follows:


N/A


§ 7.1.3 Provided that an Application for Payment and all supporting
documentation is received by the Architect not later than the  5th day of a
month, the Owner shall make payment of the certified amount to the Construction
Manager not later than the 30th day of the «same  » month. If an Application for
Payment is received by the Architect after the application date fixed above,
payment shall be made by the Owner not later than  25 (twenty-five) days after
the Architect receives the Application for Payment.


§ 7.1.4 With each Application for Payment, the Construction Manager shall submit
an itemized summary that includes eligible employee hours multiplied by the
billable rate shown in EXHIBIT A along with any receipted invoices or invoices,
a detailed schedule of values, lien waivers for the requested payment
conditioned only on receiving the amounts requested in the Application for
Payment, evidence of the disbursement of funds to any third parties included in
the previous Application for Payment, and any other evidence required by the
Owner or Architect to demonstrate that cash disbursements already made by the
Construction Manager on account of the Cost of the Work equal or exceed progress
payments already received by the Construction Manager, less that portion of
those payments attributable to the Construction Manager’s Fee, plus payrolls for
the period covered by the present Application for Payment.  In addition to other
required items, each Application for Payment shall be submitted with  three (3)
hard copies as follows, all in form and substance satisfactory to the Owner and
in compliance with applicable law:
 
(a)  
Application for Payment Continuation sheet shall itemize the project costs to
show sufficient line item detail as required by the Owner or Architect.

(i)  
Each Subcontractor shall be shown as a separate line item;

(ii)  
General Conditions shall be itemized to show sufficient detail of expenditures
as required by the

        Owner or Architect;
(iii)  
Allowances, Contingency and Construction Manager’s Fee shall be shown as
separate line items; and

(iv)  
The Original Contract Amount (GMP) shall not be altered. Change Orders shall be
shown as a separate column. Any adjustments to individual line item budgets
shall be shown in a separate column;

(b)  
Billings for stored material must include proper certification that the material
is being stored in a bonded warehouse and that the material is clearly
identified as going to the Project;

(c)  
A detailed transaction register evidencing the cost incurred already by the
Construction Manager on account of the Cost of Work, plus copies of
Subcontractor invoices;

(d)  
Any other evidence required by the Owner or Architect to document the Cost of
the Work such as payrolls, petty cash accounts, receipted invoices, or invoices
with check vouchers attached; and

(e)  
Duly executed lien waivers and claims from the Construction Manager and all such
Subcontractors, establishing payment or satisfaction of the payment requested by
the Construction Manager in the Application of Payment.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
§ 7.1.5 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Construction Manager in accordance with the Contract
Documents. The schedule of values shall allocate the entire Guaranteed Maximum
Price among the various portions of the Work, except that the Construction
Manager’s Fee shall be shown as a single separate item. The schedule of values
shall be prepared in such form and supported by such data to substantiate its
accuracy as the Architect may require. This schedule, unless objected to by the
Architect, shall be used as a basis for reviewing the Construction Manager’s
Applications for Payment.


§ 7.1.6 Applications for Payment shall show the Cost of the Work actually
incurred by the Construction Manager through the end of the period covered by
the Application for Payment and for which the Construction Manager has made or
intends to make actual payment prior to the next Application for Payment.
Applications for Payment shall also show the percentage of completion of each
portion of the Work as of the end of the period covered by the Application for
Payment. The percentage of completion shall be the lesser of (1) the percentage
of that portion of the Work which has actually been completed, or (2) the
percentage obtained by dividing (a) the expense that has actually been incurred
by the Construction Manager on account of that portion of the Work for which the
Construction Manager has made or intends to make actual payment prior to the
next Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.


§ 7.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:
 
.1
Take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute shall be
included as provided in Section 7.3.9 of AIA Document A201-2007.

 
.2
Add that portion of the Guaranteed Maximum Price properly allocable to materials
and equipment delivered and suitably stored at the site for subsequent
incorporation in the Work, or if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing;

 
.3
Add the Construction Manager’s Fee, less retainage of five percent (5%). The
Construction Manager’s Fee shall be computed upon the Cost of the Work at the
rate stated in Section 5.1 or, if the Construction Manager’s Fee is stated as a
fixed sum in that Section, shall be an amount that bears the same ratio to that
fixed-sum fee as the Cost of the Work bears to a reasonable estimate of the
probable Cost of the Work upon its completion;

 
.4
Subtract retainage of five percent (5%) from that portion of the Work that the
Construction Manager self-performs;

 
.5
Subtract the aggregate of previous payments made by the Owner;

 
.6
Subtract the shortfall, if any, indicated by the Construction Manager in the
documentation required by Section 7.1.4 to substantiate prior Applications for
Payment or resulting from errors subsequently discovered in such documentation;
and

 
.7
Subtract amounts, if any, for which the Architect has withheld or withdrawn a
Certificate for Payment as provided in the Contract Documents and any other
amounts properly withheld by the Owner as provided elsewhere in the Contract
Documents.

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
§ 7.1.8 The Owner and Construction Manager shall agree upon (1) a mutually
acceptable procedure for review and approval of payments to Subcontractors and
(2) the percentage of retainage held on Subcontracts(which shall be five percent
(5%) unless otherwise agreed in writing by the Owner), and the Construction
Manager shall execute subcontracts in accordance with those agreements.


§ 7.1.9 Except with the Owner’s prior approval, the Construction Manager shall
not make advance payments to suppliers for materials or equipment which have not
been delivered and stored at the site.


§ 7.1.10 In taking action on the Construction Manager’s Applications for
Payment, the Architect shall be entitled to rely on the accuracy and
completeness of the information furnished by the Construction Manager and shall
not be deemed to represent that the Architect has made a detailed examination,
audit or arithmetic verification of the documentation submitted in accordance
with Section 7.1.4 or other supporting data; that the Architect has made
exhaustive or continuous on-site inspections; or that the Architect has made
examinations to ascertain how or for what purposes the Construction Manager has
used amounts previously paid on account of the Contract. Such examinations,
audits and verifications, if required by the Owner, will be performed by the
Owner’s auditors acting in the sole interest of the Owner.


§ 7.1.11 The Owner shall place the retainage in an interest bearing account for
the benefit of the Construction Manager and Subcontractors. Retention including
all interest earnings shall be released by the Owner to the Construction Manager
on completion of the final project as defined by laws enacted by the State of
Utah.


§ 7.2 Final Payment
§ 7.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Construction Manager when
 
.1
the Construction Manager has fully performed the Contract except for the
Construction Manager’s responsibility to correct Work as provided in Section
12.2.2 of AIA Document A201–2007, and to satisfy other requirements, if any,
which extend beyond final payment;

 
.2
the Construction Manager has submitted a final accounting for the Cost of the
Work and a final Application for Payment, together with all supporting
documentation; and

 
.3
a final Certificate for Payment has been issued by the Architect.



The Owner’s final payment to the Construction Manager shall be made no later
than 30 days after the issuance of the Architect’s final Certificate for
Payment, or as follows:


§ 7.2.2 The Owner’s auditors will review and report in writing on the
Construction Manager’s final accounting within 30 days after delivery of the
final accounting to the Architect by the Construction Manager. Based upon such
Cost of the Work as the Owner’s auditors report to be substantiated by the
Construction Manager’s final accounting, and provided the other conditions of
Section 7.2.1 have been met, the Architect will, within seven days after receipt
of the written report of the Owner’s auditors, either issue to the Owner a final
Certificate for Payment with a copy to the Construction Manager, or notify the
Construction Manager and Owner in writing of the Architect’s reasons for
withholding a certificate as provided in Section 9.5.1 of the AIA Document
A201–2007. The time periods stated in this Section supersede those stated in
Section 9.4.1 of the AIA Document A201–2007. The Architect is not responsible
for verifying the accuracy of the Construction Manager’s final accounting.


§ 7.2.3 If the Owner’s auditors report the Cost of the Work as substantiated by
the Construction Manager’s final accounting to be less than claimed by the
Construction Manager, the Construction Manager shall be entitled to request
mediation of the disputed amount without seeking an initial decision pursuant to
Section 15.2 of A201–2007. A request for mediation shall be made by the
Construction Manager within 30 days after the Construction Manager’s receipt of
a copy of the Architect’s final Certificate for Payment. Failure to request
mediation within this 30-day period shall result in the substantiated amount
reported by the Owner’s auditors becoming binding on the Construction Manager.
Pending a final resolution of the disputed amount, the Owner shall pay the
Construction Manager the amount certified in the Architect’s final Certificate
for Payment.


§ 7.2.4 If, subsequent to final payment and at the Owner’s request, the
Construction Manager incurs costs described in Section 6.1.1 and not excluded by
Section 6.8 to correct defective or nonconforming Work, the Owner shall
reimburse the Construction Manager such costs and the Construction Manager’s Fee
applicable thereto on the same basis as if such costs had been incurred prior to
final payment, but not in excess of the Guaranteed Maximum Price. If the
Construction Manager has participated in Savings as provided in Section 5.2.1,
the amount of such Savings shall be recalculated and appropriate credit given to
the Owner in determining the net amount to be paid by the Owner to the
Construction Manager.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
ARTICLE 8   INSURANCE REQUIRED OF THE CONTRACTOR
For all phases of the Project, the Construction Manager and the Owner shall
purchase and maintain insurance, and the Construction Manager shall provide
bonds as set forth in Article 11 of AIA Document A201–2007.
§ 8.1.1 Workers' Compensation and Employers Liability meeting statutory limits
mandated by state and federal laws. If (1) limits in excess of those required by
statute are to be provided, or (2) the employer is not statutorily bound to
obtain such insurance coverage or (3) additional coverages are required,
additional coverages and limits for such insurance shall be as follows:


 
«1 The Employer’s Liability Section (Part Two) of the Construction Manager
Workers Compensation insurance policy shall provide Employer’s Liability Limits
of at least:

Bodily Injury by Accident $1,000,000 each accident
Bodily Injury by Disease $1,000,000 policy limit
Bodily Injury by Disease $1,000,000 each employee;


 2.  The Workers Compensation insurance policy carried by the Construction
Manager shall contain the additional coverage/endorsement known in the insurance
industry as the “Other States” provision.   »


§ 8.1.2 The Construction Manager agrees to carry comprehensive liability and
property damage insurance, as listed below, and name the Owner, NuSkin
Enterprises, Inc., and their affiliates, and Architect, as additional insureds
on all insurance certificates. Commercial General Liability, either as a single
insurance policy or as a combination of acceptable insurance policies such as
primary and excess insurance policies, including coverage for
Premises–Operations, Independent Contractors' Protective, Products–Completed
Operations, Contractual Liability, Personal Injury, and Broad Form Property
Damage (including coverage for Explosion, Collapse and Underground hazards):


$ «2,000,000  » Each Occurrence
$ «2,000,000  » General Aggregate
$ «2,000,000  » Personal and Advertising Injury
$ $50,000 Fire Damage (any one fire)
$ $5,000.00 Medical Expense (any one person)
$ «2,000,000  » Products–Completed Operations Aggregate
 
$1,000,000 Employer’s Liability



 
.1
Such General Commercial Liability policy(s) shall be endorsed to have any Annual
and/or General Aggregate(s) apply to this Project only.

 
.2
Products and Completed Operations insurance shall be maintained for a minimum
period of at least  two ( 2) year(s) after either 90 days following Substantial
Completion or final payment, whichever is earlier.

 
.3
The Contractual Liability insurance shall include coverage sufficient to meet
the obligations in A201–2007 under Section 3.18.



§ 8.1.3 Automobile Liability, either as a single insurance policy or as a
combination of acceptable insurance policies such as primary and excess
insurance policies, (owned, non–owned and hired vehicles) for bodily injury and
property damage: $ 2,000,000 Combined Single Limit  


§ 8.1.4 Other coverage:


Contractor’s Professional Liability Insurance
To the extent that the  Contractor is required by the Contract Documents to
procure design services, the Contractor shall require the designers performing
for the Contractor or, if applicable, its subcontractors, to maintain
professional liability insurance for claims arising from the negligent
performance of professional services under this Agreement, with an insurer
reasonably satisfactory to the Owner, including coverage for all professional
liability caused by any of the designer’s consultants. The amount of insurance
shall be $2,000,000 General Aggregate Limit.


 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Umbrella/Excess Liability insurance shall be maintained by the Construction
Manager following the form of the primary insurance described in Paragraphs
8.1.1, 8.1.2, and 8.1.3, with the same additional insureds, so as to create
total available limits:


$11,000,000                      Each Occurrence
$12,000,000                      General Aggregate
$11,000,000                      Personal and Advertising Injury
$12,000,000                      Products – Completed Operations Aggregate
 
$11,000,000
Employer’s Liability

 
$12,000,000
Automobile Liability Each accident (including but not limited to Owned, Hired,
Non-owned automobiles and Uninsured and Underinsured Motorist Insurance.



§ 8.2 INSURANCE REQUIRED OF THE OWNER
During both phases of the Project, the Owner shall purchase and maintain
liability and property insurance, including waivers of subrogation, as set forth
in Sections 11.2 and 11.3 of A201–2007. Such insurance shall be written for not
less than the following limits, or greater if required by law:


§ 8.2.1 Property insurance:
$ 100,000 Deductible Per Occurrence
$ NA  Aggregate Deductible
 
Responsibility for losses falling within the deductible amounts shall be
allocated as set forth in Section 11.3.1.3 of A-201-2007.
 
§ 8.3 PERFORMANCE BOND AND PAYMENT BOND
§ 8.3.1 The Construction Manager «shall not  » (insert "shall" or "shall not")
furnish bonds covering faithful performance of the Contract and payment of
obligations arising thereunder; provided that the Owner may require Contractor
to bond any Subcontractor. Bonds may be obtained through the Construction
Manager's usual source and the cost thereof shall be included in the Cost of the
Work. The amount of each bond shall be equal to one hundred percent (100 %) of
the Contract Sum allocated to such Subcontractor’s Work.  If SubGuard (or
similar) insurance acceptable to the Owner shall be obtained by Contractor for
the benefit of the Owner, the requirement that a Subcontractor covered by such
insurance be bondable is waived.


§ 8.3.2 The Construction Manager shall deliver the required bonds to the Owner
at least three days before the commencement of any Work at the Project site.


ARTICLE 9   DISPUTE RESOLUTION
§ 9.1 Any Claim between the Owner and Construction Manager shall be resolved in
accordance with the provisions set forth in this Article 9 and Article 15 of
A201–2007.


§ 9.2 For any Claim subject to, but not resolved by mediation pursuant to
Section 15.3 of AIA Document A201–2007, the method of binding dispute resolution
shall be as follows:
(Check the appropriate box. If the Owner and Construction Manager do not select
a method of binding dispute resolution below, or do not subsequently agree in
writing to a binding dispute resolution method other than litigation, Claims
will be resolved by litigation in a court of competent jurisdiction.)


 
[       ]
Arbitration pursuant to Section 15.4 of AIA Document A201–2007



 
[ X   ]
Litigation in a court of competent jurisdiction



 
[       ]
Other: (Specify)





§9.3  [Intentionally Omitted]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
ARTICLE 10   TERMINATION OR SUSPENSION
§ 10.1 Termination 
§ 10.1.1 The Owner may terminate this Agreement upon not less than seven days’
written notice to the Construction Manager for the Owner’s convenience and
without cause, and the Construction Manager may terminate this Agreement, upon
not less than seven days’ written notice to the Owner, for the reasons set forth
in Sections 14.1.1 and 14.1.2 of A201–2007.


§ 10.1.2 In the event of termination of this Agreement pursuant to Section
10.1.1, the Construction Manager shall be equitably compensated for
Preconstruction Phase services performed prior to receipt of a notice of
termination. In no event shall the Construction Manager’s compensation under
this Section exceed the compensation set forth in Section 4.1.


§ 10.1.3 If the Owner terminates the Contract pursuant to Section 10.1.1 after
the commencement of the Construction Phase but prior to the execution of the
Guaranteed Maximum Price Amendment, the Owner shall pay to the Construction
Manager an amount calculated as follows, which amount shall be in addition to
any compensation paid to the Construction Manager under Section 10.1.2:
 
.1
Take the Cost of the Work incurred by the Construction Manager to the date of
termination;

 
.2
Add the Construction Manager’s Fee computed upon the Cost of the Work to the
date of termination at the rate stated in Section 5.1 or, if the Construction
Manager’s Fee is stated as a fixed sum in that Section, an amount that bears the
same ratio to that fixed-sum Fee as the Cost of the Work at the time of
termination bears to a reasonable estimate of the probable Cost of the Work upon
its completion; and

 
.3
Subtract the aggregate of previous payments made by the Owner for Construction
Phase services.



The Owner shall also pay the Construction Manager fair compensation, either by
purchase or rental at the election of the Owner, for any equipment owned by the
Construction Manager which the Owner elects to retain and which is not otherwise
included in the Cost of the Work under Section 10.1.3.1. To the extent that the
Owner elects to take legal assignment of subcontracts and purchase orders
(including rental agreements), the Construction Manager shall, as a condition of
receiving the payments referred to in this Article 10, execute and deliver all
such papers and take all such steps, including the legal assignment of such
subcontracts and other contractual rights of the Construction Manager, as the
Owner may require for the purpose of fully vesting in the Owner the rights and
benefits of the Construction Manager under such subcontracts or purchase orders.
All Subcontracts, purchase orders and rental agreements entered into by the
Construction Manager will contain provisions allowing for assignment to the
Owner as described above.


If the Owner accepts assignment of subcontracts, purchase orders or rental
agreements as described above, the Owner will reimburse or indemnify the
Construction Manager for all costs arising under the subcontract, purchase order
or rental agreement, if those costs would have been reimbursable as Cost of the
Work if the contract had not been terminated. If the Owner chooses not to accept
assignment of any subcontract, purchase order or rental agreement that would
have constituted a Cost of the Work had this agreement not been terminated, the
Construction Manager will terminate the subcontract, purchase order or rental
agreement and the Owner will pay the Construction Manager the costs necessarily
incurred by the Construction Manager because of such termination.


§ 10.1.4 The Construction Manager shall not be entitled to any portion of the
Savings if the Guaranteed Maximum Price proposal is not accepted by the Owner or
if the Owner terminates this Agreement for cause pursuant to Section 14.2 of
A201TM – 1997.


§ 10.2 Termination Subsequent to Establishing Guaranteed Maximum Price
Following execution of the Guaranteed Maximum Price Amendment and subject to the
provisions of Section 10.2.1 and 10.2.2 below, the Contract may be terminated as
provided in Article 14 of AIA Document A201–2007.


§ 10.2.1 If the Owner terminates the Contract after execution of the Guaranteed
Price Amendment, the amount payable to the Construction Manager pursuant to
Sections 14.2 and 14.4 of A201–2007 shall not exceed the amount the Construction
Manager would otherwise have received pursuant to Sections 10.1.2 and 10.1.3 of
this Agreement.


§ 10.2.2 If the Construction Manager terminates the Contract after execution of
the Guaranteed Maximum Price Amendment, the amount payable to the Construction
Manager under Section 14.1.3 of A201–2007 shall not exceed the amount the
Construction Manager would otherwise have received under Sections 10.1.2 and
10.1.3 above, less any compensation that may be awarded to the Owner pursuant to
Article 9, except that the Construction Manager’s Fee shall be calculated as if
the Work had been fully completed by the Construction Manager, utilizing as
necessary a reasonable estimate of the Cost of the Work for Work not actually
completed.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
§ 10.2.4 In addition to the Owner's right to terminate this Agreement for cause
as provided in Section 14.2.1 of A201–2007, the Owner may terminate this
Agreement for convenience as provided in Section 14.4 of A201–2007; however, the
Owner shall then only pay the Construction Manager an amount calculated as
follows:
 
.1
Take the Cost of the Work incurred by the Construction Manager to the date of
termination;

 
.2
Add the Construction Manager’s Fee computed upon the Cost of the Work to the
date of termination at the rate stated in Section 5.1.1;

 
.3
Add the Construction Manager’s share of the Savings on the Cost of the Work
executed through the date of termination from the costs for such Work set forth
in the GMP Proposal, if any, calculated pursuant to Section 5.2.1;  and

 
.3
Subtract the aggregate of previous payments made by the Owner.



§ 10.3 Suspension
The Work may be suspended by the Owner as provided in Article 14 of AIA Document
A201–2007. In such case, the Guaranteed Maximum Price and Contract Time shall be
increased as provided in Section 14.3.2 of AIA Document A201–2007, except that
the term “profit” shall be understood to mean the Construction Manager’s Fee as
described in Sections 5.1 and 5.3.5 of this Agreement.


ARTICLE 11   MISCELLANEOUS PROVISIONS
§ 11.1 Terms in this Agreement shall have the same meaning as those in
A201–2007.


§ 11.2 Ownership and Use of Documents
Section 1.5 of A201–2007 shall apply to both the Preconstruction and
Construction Phases.


§ 11.3 Governing Law
Section 13.1 of A201–2007 shall apply to both the Preconstruction and
Construction Phases.


§ 11.4 Assignment
The Owner and Construction Manager, respectively, bind themselves, their agents,
successors, assigns and legal representatives to this Agreement. Neither the
Owner nor the Construction Manager shall assign this Agreement without the
written consent of the other, except that the Owner may assign this Agreement to
a lender providing financing for the Project if the lender agrees to assume the
Owner’s rights and obligations under this Agreement. Except as provided in
Section 13.2.2 of A201–2007, neither party to the Contract shall assign the
Contract as a whole without written consent of the other. If either party
attempts to make such an assignment without such consent, that party shall
nevertheless remain legally responsible for all obligations under the Contract.


§ 11.5 Other provisions:


N/A


ARTICLE 12   SCOPE OF THE AGREEMENT
§ 12.1 This Agreement represents the entire and integrated agreement between the
Owner and the Construction Manager and supersedes all prior negotiations,
representations or agreements, either written or oral. This Agreement may be
amended only by written instrument signed by both Owner and Construction
Manager.


§ 12.2 The following documents comprise the Agreement:
 
.1
AIA Document A133–2009, Standard Form of Agreement Between Owner and
Construction Manager as Constructor where the basis of payment is the Cost of
the Work Plus a Fee with a Guaranteed Maximum Price, as modified by the
Construction Manager and the Owner for this Project

 
.2
AIA Document A201–2007, General Conditions of the Contract for Construction

 
.3
AIA Document E201™–2007, Digital Data Protocol Exhibit, if completed, or the
following:

 
 
.4
AIA Document E202™–2008, Building Information Modeling Protocol Exhibit, if
completed, or the following:

 
 
.5
Other documents:

(List other documents, if any, forming part of the Agreement.)
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
This Agreement is entered into as of the day and year first written above.


Nu Skin International, Inc.
By:/s/ Truman Hunt
 
Okland Construction Company, Inc.
By: /s/ Brett J. Okland
OWNER (Signature)
 
CONSTRUCTION MANAGER (Signature)
Truman Hunt CEO
 
Brett J. Okland VP
(Printed name and title)
 
(Printed name and title)




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Guaranteed Maximum Price Amendment


[See attached]



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Labor Rates



           
STANDARD LABOR RATES
         
These Rates EXCLUDE vehicles, cell phones, subsistence, relocation, and travel
unless specified otherwise below.
These Rates INCLUDE taxes, insurance, contributions, assessments and benefits
required by law or collective bargaining agreements, and, for personnel not
covered by such agreements, customary benefits such as sick leave, medical and
health benefits, holidays, vacations, retirement plans, training costs, and
safety incentives.
TITLE
per week
 per hour
overtime
               
Project Manager DIRECTOR
 $           4,600
            115.00
na
   
Project Manager SENIOR
 $           4,120
            103.00
na
   
Project Manager
 $           3,200
              80.00
na
   
Project Manager JR/ASST
 $           2,520
              63.00
na
   
Project Superintend SENIOR
 $           4,120
            103.00
na
   
Project Superintend
 $           3,320
              83.00
na
   
Project Superintend JR/ASST
 $           2,880
              72.00
na
   
Project Engineer SENIOR
 $           2,520
              63.00
na
   
Project Engineer
 $           2,080
              52.00
na
   
Project Scheduler
 $           3,320
              83.00
na
   
Project Quality Control
 $           3,000
              75.00
na
   
Project Safety SENIOR
 $           2,680
              67.00
na
   
Project Safety
 $           2,520
              63.00
na
   
Project General Foreman
 $           2,600
              65.00
na
   
Project Accountant
 $           2,000
              50.00
na
   
Project Clerk - Assistant
 $           1,600
              40.00
na
   
Project Estimator SENIOR
 $           3,800
              95.00
na
   
Project Estimator
 $           2,720
              68.00
na
   
Project IT Systems On-Site Support
Hourly
              80.00
na
   
Project Purchaser/Expeditor
Hourly
              80.00
na
   
CORPORATE Safety*
Hourly
            115.00
na
   
   *Rate includes vehicle and cell phone
         
CORPORATE IT Systems Support*
Hourly
            160.00
na
   
   *Rate includes specialized equipment and cell phone
         
Carpenter General Foreman
Hourly
          43.85
             63.58
   
Carpenter Foreman
Hourly
              40.95
             59.38
   
Carpenter
Hourly
              38.85
             56.33
   
Laborer Foreman
Hourly
              28.35
             41.11
   
Laborer
Hourly
              26.25
             38.06
   
Cmnt Mason Superintendent
Hourly
              85.00
 na
   
  *Rate includes Truck, Cell Phone
         
Cmnt Mason General Foreman
Hourly
              43.85
             63.58
   
Cmnt Mason Foreman
Hourly
              40.95
             59.38
   
Cmnt Mason
Hourly
              38.85
             56.33
   
Operator
Hourly
              47.25
             68.51
   
Mechanic - Crane/Heavy Equipment
Hourly
              95.00
           137.75
   
  *Rate includes Mechanic Truck, Tools, Cell Phone
       
Mechanic - Service
Hourly
              80.00
           116.00
   
  *Rate includes Service Truck, Tools, Cell Phone
       
Transport Driver
Hourly
              75.00
           101.50
   
  *Rate includes Transport Truck and Cell Phone
       
Delivery Driver
Hourly
              55.00
             79.75
   
  *Rate includes Flatbed Truck and Cell Phone
       




 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


Equipment Rates





 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


Schedule of Key Personnel




Project Director               
                                                                 Troy S.
Thompson
Sr. Project Manager       
                                                                   TBD1
Project Manger               
                                                                   Ryan Hales
Project
Engineer                                                                                            TBD
General
Superintendent                                                                 George
Whitman
               












1
The identity of the Sr. Project Manager and Project Engineer shall be agreed
upon within thirty (30) days after the date this Agreement is signed by both
parties.






 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 
 
GENERAL CONDITIONS OF THE CONTRACT FOR CONSTRUCTION
 

 
for the following PROJECT:
(Name and location or address)
 
Nu Skin Headquarters»
75 West Center Street
Provo, UT 84601-4432
 
 
THE OWNER:
(Name, legal status and address)
 
Nu Skin International, Inc.
75 West Center Street
Provo, UT 84601-4432
(801) 345-1000
 


THE ARCHITECT:
(Name, legal status and address)
 
Bolin Cywinski Jackson
1932 1st Avenue, Suite 916
Seattle, WA  98101
 

 


 
TABLE OF ARTICLES



1
GENERAL PROVISIONS



2
OWNER



3
CONTRACTOR



4
ARCHITECT



5
SUBCONTRACTORS



6
CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS



7
CHANGES IN THE WORK



8
TIME



9
PAYMENTS AND COMPLETION



10
PROTECTION OF PERSONS AND PROPERTY



11
INSURANCE AND BONDS



12
UNCOVERING AND CORRECTION OF WORK



13
MISCELLANEOUS PROVISIONS



14
TERMINATION OR SUSPENSION OF THE CONTRACT



15
CLAIMS AND DISPUTES

 

 
 
1

--------------------------------------------------------------------------------

 
 
 
INDEX
(Topics and numbers in bold are section headings.)




Acceptance of Nonconforming Work
9.6.6, 9.9.3, 12.3
Acceptance of Work
9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3, 12.3
Access to Work
3.16, 6.2.1, 12.1
Accident Prevention
10
Acts and Omissions
3.2, 3.3.2, 3.12.8, 3.18, 4.2.3, 8.3.1, 9.5.1, 10.2.5, 10.2.8, 13.4.2, 13.7,
14.1, 15.2
Addenda
1.1.1, 3.11.1
Additional Costs, Claims for
3.7.4, 3.7.5, 6.1.1, 7.3.7.5, 10.3, 15.1.4
Additional Inspections and Testing
9.4.2, 9.8.3, 12.2.1, 13.5
Additional Insured
11.1.4
Additional Time, Claims for
3.2.4, 3.7.4, 3.7.5, 3.10.2, 8.3.2, 15.1.5
Administration of the Contract
3.1.3, 4.2, 9.4, 9.5
Advertisement or Invitation to Bid
1.1.1
Aesthetic Effect
4.2.13
Allowances
3.8, 7.3.8
All-risk Insurance
11.3.1, 11.3.1.1
Applications for Payment
4.2.5, 7.3.9, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7, 9.10, 11.1.3
Approvals
2.1.1, 2.2.2, 2.4, 3.1.3, 3.10.2, 3.12.8, 3.12.9, 3.12.10, 4.2.7, 9.3.2, 13.5.1
Arbitration
8.3.1, 11.3.10, 13.1.1, 15.3.2, 15.4
ARCHITECT
4
Architect, Definition of
4.1.1
Architect, Extent of Authority
2.4.1, 3.12.7, 4.1, 4.2, 5.2, 6.3, 7.1.2, 7.3.7, 7.4, 9.2, 9.3.1, 9.4, 9.5,
9.6.3, 9.8, 9.10.1, 9.10.3, 12.1, 12.2.1, 13.5.1, 13.5.2, 14.2.2, 14.2.4,
15.1.3, 15.2.1
Architect, Limitations of Authority and Responsibility
2.1.1, 3.12.4, 3.12.8, 3.12.10, 4.1.2, 4.2.1, 4.2.2, 4.2.3, 4.2.6, 4.2.7,
4.2.10, 4.2.12, 4.2.13, 5.2.1, 7.4, 9.4.2, 9.5.3, 9.6.4, 15.1.3, 15.2
 
 
 
 
 
 
 
 
 
   Architect’s Additional Services and Expenses
2.4.1, 11.3.1.1, 12.2.1, 13.5.2, 13.5.3, 14.2.4
Architect’s Administration of the Contract
3.1.3, 4.2, 3.7.4, 15.2, 9.4.1, 9.5
Architect’s Approvals
2.4.1, 3.1.3, 3.5, 3.10.2, 4.2.7
Architect’s Authority to Reject Work
3.5, 4.2.6, 12.1.2, 12.2.1
Architect’s Copyright
1.1.7, 1.5
Architect’s Decisions
3.7.4, 4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.2.14, 6.3, 7.3.7, 7.3.9, 8.1.3,
8.3.1, 9.2, 9.4.1, 9.5, 9.8.4, 9.9.1, 13.5.2, 15.2, 15.3
Architect’s Inspections
3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5
Architect’s Instructions
3.2.4, 3.3.1, 4.2.6, 4.2.7, 13.5.2
Architect’s Interpretations
4.2.11, 4.2.12
Architect’s Project Representative
4.2.10
Architect’s Relationship with Contractor
1.1.2, 1.5, 3.1.3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2, 3.5, 3.7.4, 3.7.5, 3.9.2,
3.9.3, 3.10, 3.11, 3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2, 5.2, 6.2.2, 7, 8.3.1,
9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3.7, 12, 13.4.2, 13.5, 15.2
Architect’s Relationship with Subcontractors
1.1.2, 4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4, 11.3.7
Architect’s Representations
9.4.2, 9.5.1, 9.10.1
Architect’s Site Visits
3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
Asbestos
10.3.1
Attorneys’ Fees
3.18.1, 9.10.2, 10.3.3
Award of Separate Contracts
6.1.1, 6.1.2
Award of Subcontracts and Other Contracts for Portions of the Work
5.2
Basic Definitions
1.1
Bidding Requirements
1.1.1, 5.2.1, 11.4.1
Binding Dispute Resolution
9.7, 11.3.9, 11.3.10, 13.1.1, 15.2.5, 15.2.6.1, 15.3.1, 15.3.2, 15.4.1
Boiler and Machinery Insurance
11.3.2
Bonds, Lien
7.3.7.4, 9.10.2, 9.10.3
Bonds, Performance, and Payment
7.3.7.4, 9.6.7, 9.10.3, 11.3.9, 11.4

 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 


 
Building Permit
3.7.1
Capitalization
1.3
Certificate of Substantial Completion
9.8.3, 9.8.4, 9.8.5
Certificates for Payment
4.2.1, 4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7, 9.10.1, 9.10.3,
14.1.1.3, 14.2.4, 15.1.3
Certificates of Inspection, Testing or Approval
13.5.4
Certificates of Insurance
9.10.2, 11.1.3
Change Orders
1.1.1, 2.4.1, 3.4.2, 3.7.4, 3.8.2.3, 3.11.1, 3.12.8, 4.2.8, 5.2.3, 7.1.2, 7.1.3,
7.2, 7.3.2, 7.3.6, 7.3.9, 7.3.10, 8.3.1, 9.3.1.1, 9.10.3, 10.3.2, 11.3.1.2,
11.3.4, 11.3.9, 12.1.2, 15.1.3
Change Orders, Definition of
7.2.1
CHANGES IN THE WORK
2.2.1, 3.11, 4.2.8, 7, 7.2.1, 7.3.1, 7.4, 7.4.1, 8.3.1, 9.3.1.1, 11.3.9
Claims, Definition of
15.1.1
CLAIMS AND DISPUTES
3.2.4, 6.1.1, 6.3, 7.3.9, 9.3.3, 9.10.4, 10.3.3, 15, 15.4
Claims and Timely Assertion of Claims
15.4.1
Claims for Additional Cost
3.2.4, 3.7.4, 6.1.1, 7.3.9, 10.3.2, 15.1.4
Claims for Additional Time
3.2.4, 3.7.46.1.1, 8.3.2, 10.3.2, 15.1.5
Concealed or Unknown Conditions, Claims for
3.7.4
Claims for Damages
3.2.4, 3.18, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.3.5, 11.3.7, 14.1.3,
14.2.4, 15.1.6
Claims Subject to Arbitration
15.3.1, 15.4.1
Cleaning Up
3.15, 6.3
Commencement of the Work, Conditions Relating to
2.2.1, 3.2.2, 3.4.1, 3.7.1, 3.10.1, 3.12.6, 5.2.1, 5.2.3, 6.2.2, 8.1.2, 8.2.2,
8.3.1, 11.1, 11.3.1, 11.3.6, 11.4.1, 15.1.4
Commencement of the Work, Definition of
8.1.2
Communications Facilitating Contract Administration
3.9.1, 4.2.4
Completion, Conditions Relating to
3.4.1, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8, 9.9.1, 9.10, 12.2, 13.7,
14.1.2
COMPLETION, PAYMENTS AND
9
 
 
 
 
 
  Completion, Substantial
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 12.2, 13.7
Compliance with Laws
1.6.1, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4, 10.2.2, 11.1, 11.3, 13.1,
13.4, 13.5.1, 13.5.2, 13.6, 14.1.1, 14.2.1.3, 15.2.8, 15.4.2, 15.4.3
Concealed or Unknown Conditions
3.7.4, 4.2.8, 8.3.1, 10.3
Conditions of the Contract
1.1.1, 6.1.1, 6.1.4
Consent, Written
3.4.2, 3.7.4, 3.12.8, 3.14.2, 4.1.2, 9.3.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3,
11.3.1, 13.2, 13.4.2, 15.4.4.2
Consolidation or Joinder
15.4.4
CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
1.1.4, 6
Construction Change Directive, Definition of
7.3.1
Construction Change Directives
1.1.1, 3.4.2, 3.12.8, 4.2.8, 7.1.1, 7.1.2, 7.1.3, 7.3, 9.3.1.1
Construction Schedules, Contractor’s
3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
Contingent Assignment of Subcontracts
5.4, 14.2.2.2
Continuing Contract Performance
15.1.3
Contract, Definition of
1.1.2
CONTRACT, TERMINATION OR SUSPENSION OF THE
5.4.1.1, 11.3.9, 14
Contract Administration
3.1.3, 4, 9.4, 9.5
Contract Award and Execution, Conditions Relating to
3.7.1, 3.10, 5.2, 6.1, 11.1.3, 11.3.6, 11.4.1
Contract Documents, Copies Furnished and Use of
1.5.2, 2.2.5, 5.3
Contract Documents, Definition of
1.1.1
Contract Sum
3.7.4, 3.8, 5.2.3, 7.2, 7.3, 7.4, 9.1, 9.4.2, 9.5.1.4, 9.6.7, 9.7, 10.3.2,
11.3.1, 14.2.4, 14.3.2, 15.1.4, 15.2.5
Contract Sum, Definition of
9.1
Contract Time
3.7.4, 3.7.5, 3.10.2, 5.2.3, 7.2.1.3, 7.3.1, 7.3.5, 7.4, 8.1.1, 8.2.1, 8.3.1,
9.5.1, 9.7, 10.3.2, 12.1.1, 14.3.2, 15.1.5.1, 15.2.5
Contract Time, Definition of
8.1.1

 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 


 
CONTRACTOR
3
Contractor, Definition of
3.1, 6.1.2
Contractor’s Construction Schedules
3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
Contractor’s Employees
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.3.7,
14.1, 14.2.1.1,
Contractor’s Liability Insurance
11.1
Contractor’s Relationship with Separate Contractors and Owner’s Forces
3.12.5, 3.14.2, 4.2.4, 6, 11.3.7, 12.1.2, 12.2.4
Contractor’s Relationship with Subcontractors
1.2.2, 3.3.2, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2, 11.3.1.2, 11.3.7, 11.3.8
Contractor’s Relationship with the Architect
1.1.2, 1.5, 3.1.3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2, 3.5, 3.7.4, 3.10, 3.11,
3.12, 3.16, 3.18, 4.1.3, 4.2, 5.2, 6.2.2, 7, 8.3.1, 9.2, 9.3, 9.4, 9.5, 9.7,
9.8, 9.9, 10.2.6, 10.3, 11.3.7, 12, 13.5, 15.1.2, 15.2.1
Contractor’s Representations
3.2.1, 3.2.2, 3.5, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2
Contractor’s Responsibility for Those Performing the Work
3.3.2, 3.18, 5.3.1, 6.1.3, 6.2, 9.5.1, 10.2.8
Contractor’s Review of Contract Documents
3.2
Contractor’s Right to Stop the Work
9.7
Contractor’s Right to Terminate the Contract
14.1, 15.1.6
Contractor’s Submittals
3.10, 3.11, 3.12.4, 4.2.7, 5.2.1, 5.2.3, 9.2, 9.3, 9.8.2, 9.8.3, 9.9.1, 9.10.2,
9.10.3, 11.1.3, 11.4.2
Contractor’s Superintendent
3.9, 10.2.6
Contractor’s Supervision and Construction Procedures
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 6.1.3, 6.2.4, 7.1.3, 7.3.5, 7.3.7, 8.2,
10, 12, 14, 15.1.3
Contractual Liability Insurance
11.1.1.8, 11.2
Coordination and Correlation
1.2, 3.2.1, 3.3.1, 3.10, 3.12.6, 6.1.3, 6.2.1
Copies Furnished of Drawings and Specifications
1.5, 2.2.5, 3.11
Copyrights
1.5, 3.17
Correction of Work
2.3, 2.4, 3.7.3, 9.4.2, 9.8.2, 9.8.3, 9.9.1, 12.1.2, 12.2
Correlation and Intent of the Contract Documents
1.2
Cost, Definition of
7.3.7
 
 
 
 
 
Costs
2.4.1, 3.2.4, 3.7.3, 3.8.2, 3.15.2, 5.4.2, 6.1.1, 6.2.3, 7.3.3.3, 7.3.7, 7.3.8,
7.3.9, 9.10.2, 10.3.2, 10.3.6, 11.3, 12.1.2, 12.2.1, 12.2.4, 13.5, 14
Cutting and Patching
3.14, 6.2.5
Damage to Construction of Owner or Separate Contractors
3.14.2, 6.2.4, 10.2.1.2, 10.2.5, 10.4, 11.1.1, 11.3, 12.2.4
Damage to the Work
3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.4.1, 11.3.1, 12.2.4
Damages, Claims for
3.2.4, 3.18, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.3.5, 11.3.7, 14.1.3,
14.2.4, 15.1.6
Damages for Delay
6.1.1, 8.3.3, 9.5.1.6, 9.7, 10.3.2
Date of Commencement of the Work, Definition of
8.1.2
Date of Substantial Completion, Definition of
8.1.3
Day, Definition of
8.1.4
Decisions of the Architect
3.7.4, 4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 15.2, 6.3, 7.3.7, 7.3.9, 8.1.3,
8.3.1, 9.2, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2, 14.2.4, 15.1, 15.2
Decisions to Withhold Certification
9.4.1, 9.5, 9.7, 14.1.1.3
Defective or Nonconforming Work, Acceptance, Rejection and Correction of
2.3.1, 2.4.1, 3.5, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6, 9.8.2, 9.9.3, 9.10.4,
12.2.1
Definitions
1.1, 2.1.1, 3.1.1, 3.5, 3.12.1, 3.12.2, 3.12.3, 4.1.1, 15.1.1, 5.1, 6.1.2,
7.2.1, 7.3.1, 8.1, 9.1, 9.8.1
Delays and Extensions of Time
3.2, 3.7.4, 5.2.3, 7.2.1, 7.3.1, 7.4, 8.3, 9.5.1, 9.7, 10.3.2, 10.4.1, 14.3.2,
15.1.5, 15.2.5
Disputes
6.3, 7.3.9, 15.1, 15.2
Documents and Samples at the Site
3.11
Drawings, Definition of
1.1.5
Drawings and Specifications, Use and Ownership of
3.11
Effective Date of Insurance
8.2.2, 11.1.2
Emergencies
10.4, 14.1.1.2, 15.1.4
Employees, Contractor’s
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3.3, 11.1.1, 11.3.7,
14.1, 14.2.1.1

 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 


 
Equipment, Labor, Materials or
1.1.3, 1.1.6, 3.4, 3.5, 3.8.2, 3.8.3, 3.12, 3.13.1, 3.15.1, 4.2.6, 4.2.7, 5.2.1,
6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.1, 14.2.1.2
Execution and Progress of the Work
1.1.3, 1.2.1, 1.2.2, 2.2.3, 2.2.5, 3.1, 3.3.1, 3.4.1, 3.5, 3.7.1, 3.10.1, 3.12,
3.14, 4.2, 6.2.2, 7.1.3, 7.3.5, 8.2, 9.5.1, 9.9.1, 10.2, 10.3, 12.2, 14.2,
14.3.1, 15.1.3
Extensions of Time
3.2.4, 3.7.4, 5.2.3, 7.2.1, 7.3, 7.4, 9.5.1, 9.7, 10.3.2, 10.4.1, 14.3, 15.1.5,
15.2.5
Failure of Payment
9.5.1.3, 9.7, 9.10.2, 13.6, 14.1.1.3, 14.2.1.2
Faulty Work
(See Defective or Nonconforming Work)
Final Completion and Final Payment
4.2.1, 4.2.9, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.3.1, 11.3.5, 12.3.1, 14.2.4,
14.4.3
Financial Arrangements, Owner’s
2.2.1, 13.2.2, 14.1.1.4
Fire and Extended Coverage Insurance
11.3.1.1
GENERAL PROVISIONS
1
Governing Law
13.1
Guarantees (See Warranty)
Hazardous Materials
10.2.4, 10.3
Identification of Subcontractors and Suppliers
5.2.1
Indemnification
3.17, 3.18, 9.10.2, 10.3.3, 10.3.5, 10.3.6, 11.3.1.2, 11.3.7
Information and Services Required of the Owner
2.1.2, 2.2, 3.2.2, 3.12.4, 3.12.10, 6.1.3, 6.1.4, 6.2.5, 9.6.1, 9.6.4, 9.9.2,
9.10.3, 10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4, 14.1.4, 15.1.3
Initial Decision
15.2
Initial Decision Maker, Definition of
1.1.8
Initial Decision Maker, Decisions
14.2.2, 14.2.4, 15.2.1, 15.2.2, 15.2.3, 15.2.4, 15.2.5
Initial Decision Maker, Extent of Authority
14.2.2, 14.2.4, 15.1.3, 15.2.1, 15.2.2, 15.2.3, 15.2.4, 15.2.5
Injury or Damage to Person or Property
10.2.8, 10.4.1
Inspections
3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 12.2.1,
13.5
Instructions to Bidders
1.1.1
Instructions to the Contractor
3.2.4, 3.3.1, 3.8.1, 5.2.1, 7, 8.2.2, 12, 13.5.2
 
 
 
Instruments of Service, Definition of
1.1.7
Insurance
3.18.1, 6.1.1, 7.3.7, 9.3.2, 9.8.4, 9.9.1, 9.10.2, 11
Insurance, Boiler and Machinery
11.3.2
Insurance, Contractor’s Liability
11.1
Insurance, Effective Date of
8.2.2, 11.1.2
Insurance, Loss of Use
11.3.3
Insurance, Owner’s Liability
11.2
Insurance, Property
10.2.5, 11.3
Insurance, Stored Materials
9.3.2
INSURANCE AND BONDS
11
Insurance Companies, Consent to Partial Occupancy
9.9.1
Intent of the Contract Documents
1.2.1, 4.2.7, 4.2.12, 4.2.13, 7.4
Interest
13.6
Interpretation
1.2.3, 1.4, 4.1.1, 5.1, 6.1.2, 15.1.1
Interpretations, Written
4.2.11, 4.2.12, 15.1.4
Judgment on Final Award
15.4.2
Labor and Materials, Equipment
1.1.3, 1.1.6, 3.4, 3.5, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 4.2.6, 4.2.7, 5.2.1,
6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.1, 14.2.1.2
Labor Disputes
8.3.1
Laws and Regulations
1.5, 3.2.3, 3.6, 3.7, 3.12.10, 3.13.1, 4.1.1, 9.6.4, 9.9.1, 10.2.2, 11.1.1,
11.3, 13.1.1, 13.4, 13.5.1, 13.5.2, 13.6.1, 14, 15.2.8, 15.4
Liens
2.1.2, 9.3.3, 9.10.2, 9.10.4, 15.2.8
Limitations, Statutes of
12.2.5, 13.7, 15.4.1.1
Limitations of Liability
2.3.1, 3.2.2, 3.5, 3.12.10, 3.17, 3.18.1, 4.2.6, 4.2.7, 4.2.12, 6.2.2, 9.4.2,
9.6.4, 9.6.7, 10.2.5, 10.3.3, 11.1.2, 11.2, 11.3.7, 12.2.5, 13.4.2
Limitations of Time
2.1.2, 2.2, 2.4, 3.2.2, 3.10, 3.11, 3.12.5, 3.15.1, 4.2.7, 5.2, 5.3.1, 5.4.1,
6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9, 9.10,
11.1.3, 11.3.1.5, 11.3.6, 11.3.10, 12.2, 13.5, 13.7, 14, 15
Loss of Use Insurance
11.3.3

 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 


 
Material Suppliers
1.5, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6, 9.10.5
Materials, Hazardous
10.2.4, 10.3
Materials, Labor, Equipment and
1.1.3, 1.1.6, 1.5.1, 3.4.1, 3.5, 3.8.2, 3.8.3, 3.12, 3.13.1, 3.15.1, 4.2.6,
4.2.7, 5.2.1, 6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1.2, 10.2.4,
14.2.1.1, 14.2.1.2
Means, Methods, Techniques, Sequences and Procedures of Construction
3.3.1, 3.12.10, 4.2.2, 4.2.7, 9.4.2
Mechanic’s Lien
2.1.2, 15.2.8
Mediation
8.3.1, 10.3.5, 10.3.6, 15.2.1, 15.2.5, 15.2.6, 15.3, 15.4.1
Minor Changes in the Work
1.1.1, 3.12.8, 4.2.8, 7.1, 7.4
MISCELLANEOUS PROVISIONS
13
Modifications, Definition of
1.1.1
Modifications to the Contract
1.1.1, 1.1.2, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1, 9.7, 10.3.2, 11.3.1
Mutual Responsibility
6.2
Nonconforming Work, Acceptance of
9.6.6, 9.9.3, 12.3
Nonconforming Work, Rejection and Correction of
2.3.1, 2.4.1, 3.5, 4.2.6, 6.2.4, 9.5.1, 9.8.2, 9.9.3, 9.10.4, 12.2.1
Notice
2.2.1, 2.3.1, 2.4.1, 3.2.4, 3.3.1, 3.7.2, 3.12.9, 5.2.1, 9.7, 9.10, 10.2.2,
11.1.3, 12.2.2.1, 13.3, 13.5.1, 13.5.2, 14.1, 14.2, 15.2.8, 15.4.1
Notice, Written
2.3.1, 2.4.1, 3.3.1, 3.9.2, 3.12.9, 3.12.10, 5.2.1, 9.7, 9.10, 10.2.2, 10.3,
11.1.3, 11.3.6, 12.2.2.1, 13.3, 14, 15.2.8, 15.4.1
Notice of Claims
3.7.4, 10.2.8, 15.1.2, 15.4
Notice of Testing and Inspections
13.5.1, 13.5.2
Observations, Contractor’s
3.2, 3.7.4
Occupancy
2.2.2, 9.6.6, 9.8, 11.3.1.5
Orders, Written
1.1.1, 2.3, 3.9.2, 7, 8.2.2, 11.3.9, 12.1, 12.2.2.1, 13.5.2, 14.3.1
OWNER
2
Owner, Definition of
2.1.1
 
 
Owner, Information and Services Required of the
2.1.2, 2.2, 3.2.2, 3.12.10, 6.1.3, 6.1.4, 6.2.5, 9.3.2, 9.6.1, 9.6.4, 9.9.2,
9.10.3, 10.3.3, 11.2, 11.3, 13.5.1, 13.5.2, 14.1.1.4, 14.1.4, 15.1.3
Owner’s Authority
1.5, 2.1.1, 2.3.1, 2.4.1, 3.4.2, 3.8.1, 3.12.10, 3.14.2, 4.1.2, 4.1.3, 4.2.4,
4.2.9, 5.2.1, 5.2.4, 5.4.1, 6.1, 6.3, 7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1, 9.3.2,
9.5.1, 9.6.4, 9.9.1, 9.10.2, 10.3.2, 11.1.3, 11.3.3, 11.3.10, 12.2.2, 12.3.1,
13.2.2, 14.3, 14.4, 15.2.7
Owner’s Financial Capability
2.2.1, 13.2.2, 14.1.1.4
Owner’s Liability Insurance
11.2
Owner’s Relationship with Subcontractors
1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2
Owner’s Right to Carry Out the Work
2.4, 14.2.2
Owner’s Right to Clean Up
6.3
Owner’s Right to Perform Construction and to Award Separate Contracts
6.1
Owner’s Right to Stop the Work
2.3
Owner’s Right to Suspend the Work
14.3
Owner’s Right to Terminate the Contract
14.2
Ownership and Use of Drawings, Specifications and Other Instruments of Service
1.1.1, 1.1.6, 1.1.7, 1.5, 2.2.5, 3.2.2, 3.11.1, 3.17, 4.2.12, 5.3.1
Partial Occupancy or Use
9.6.6, 9.9, 11.3.1.5
Patching, Cutting and
3.14, 6.2.5
Patents
3.17
Payment, Applications for
4.2.5, 7.3.9, 9.2, 9.3, 9.4, 9.5, 9.6.3, 9.7, 9.8.5, 9.10.1, 14.2.3, 14.2.4,
14.4.3
Payment, Certificates for
4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4
Payment, Failure of
9.5.1.3, 9.7, 9.10.2, 13.6, 14.1.1.3, 14.2.1.2
Payment, Final
4.2.1, 4.2.9, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 12.3.1, 13.7, 14.2.4, 14.4.3
Payment Bond, Performance Bond and
7.3.7.4, 9.6.7, 9.10.3, 11.4
Payments, Progress
9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3, 15.1.3
PAYMENTS AND COMPLETION
9

 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 


 
Payments to Subcontractors
5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 14.2.1.2
PCB
10.3.1
Performance Bond and Payment Bond
7.3.7.4, 9.6.7, 9.10.3, 11.4
Permits, Fees, Notices and Compliance with Laws
2.2.2, 3.7, 3.13, 7.3.7.4, 10.2.2
PERSONS AND PROPERTY, PROTECTION OF
10
Polychlorinated Biphenyl
10.3.1
Product Data, Definition of
3.12.2
Product Data and Samples, Shop Drawings
3.11, 3.12, 4.2.7
Progress and Completion
4.2.2, 8.2, 9.8, 9.9.1, 14.1.4, 15.1.3
Progress Payments
9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3, 15.1.3
Project, Definition of
1.1.4
Project Representatives
4.2.10
Property Insurance
10.2.5, 11.3
PROTECTION OF PERSONS AND PROPERTY
10
Regulations and Laws
1.5, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4, 9.9.1, 10.2.2, 11.1, 11.4,
13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14, 15.2.8, 15.4
Rejection of Work
3.5, 4.2.6, 12.2.1
Releases and Waivers of Liens
9.10.2
Representations
3.2.1, 3.5, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2, 9.5.1, 9.8.2, 9.10.1
Representatives
2.1.1, 3.1.1, 3.9, 4.1.1, 4.2.1, 4.2.2, 4.2.10, 5.1.1, 5.1.2, 13.2.1
Responsibility for Those Performing the Work
3.3.2, 3.18, 4.2.3, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10
Retainage
9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3
Review of Contract Documents and Field Conditions by Contractor
3.2, 3.12.7, 6.1.3
Review of Contractor’s Submittals by Owner and Architect
3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.2, 9.8.2
Review of Shop Drawings, Product Data and Samples by Contractor
3.12
 
Rights and Remedies
1.1.2, 2.3, 2.4, 3.5, 3.7.4, 3.15.2, 4.2.6, 5.3, 5.4, 6.1, 6.3, 7.3.1, 8.3,
9.5.1, 9.7, 10.2.5, 10.3, 12.2.2, 12.2.4, 13.4, 14, 15.4
Royalties, Patents and Copyrights
3.17
Rules and Notices for Arbitration
15.4.1
Safety of Persons and Property
10.2, 10.4
Safety Precautions and Programs
3.3.1, 4.2.2, 4.2.7, 5.3.1, 10.1, 10.2, 10.4
Samples, Definition of
3.12.3
Samples, Shop Drawings, Product Data and
3.11, 3.12, 4.2.7
Samples at the Site, Documents and
3.11
Schedule of Values
9.2, 9.3.1
Schedules, Construction
3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
Separate Contracts and Contractors
1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7, 6, 8.3.1, 12.1.2
Shop Drawings, Definition of
3.12.1
Shop Drawings, Product Data and Samples
3.11, 3.12, 4.2.7
Site, Use of
3.13, 6.1.1, 6.2.1
Site Inspections
3.2.2, 3.3.3, 3.7.1, 3.7.4, 4.2, 9.4.2, 9.10.1, 13.5
Site Visits, Architect’s
3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
Special Inspections and Testing
4.2.6, 12.2.1, 13.5
Specifications, Definition of
1.1.6
Specifications
1.1.1, 1.1.6, 1.2.2, 1.5, 3.11, 3.12.10, 3.17, 4.2.14
Statute of Limitations
13.7, 15.4.1.1
Stopping the Work
2.3, 9.7, 10.3, 14.1
Stored Materials
6.2.1, 9.3.2, 10.2.1.2, 10.2.4
Subcontractor, Definition of
5.1.1
SUBCONTRACTORS
5
Subcontractors, Work by
1.2.2, 3.3.2, 3.12.1, 4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2, 9.6.7
Subcontractual Relations
5.3, 5.4, 9.3.1.2, 9.6, 9.10, 10.2.1, 14.1, 14.2.1

 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
 


 
Submittals
3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.7, 9.2, 9.3, 9.8, 9.9.1, 9.10.2,
9.10.3, 11.1.3
Submittal Schedule
3.10.2, 3.12.5, 4.2.7
Subrogation, Waivers of
6.1.1, 11.3.7
Substantial Completion
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 12.2, 13.7
Substantial Completion, Definition of
9.8.1
Substitution of Subcontractors
5.2.3, 5.2.4
Substitution of Architect
4.1.3
Substitutions of Materials
3.4.2, 3.5, 7.3.8
Sub-subcontractor, Definition of
5.1.2
Subsurface Conditions
3.7.4
Successors and Assigns
13.2
Superintendent
3.9, 10.2.6
Supervision and Construction Procedures
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 6.1.3, 6.2.4, 7.1.3, 7.3.7, 8.2, 8.3.1,
9.4.2, 10, 12, 14, 15.1.3
Surety
5.4.1.2, 9.8.5, 9.10.2, 9.10.3, 14.2.2, 15.2.7
Surety, Consent of
9.10.2, 9.10.3
Surveys
2.2.3
Suspension by the Owner for Convenience
14.3
Suspension of the Work
5.4.2, 14.3
Suspension or Termination of the Contract
5.4.1.1, 14
Taxes
3.6, 3.8.2.1, 7.3.7.4
Termination by the Contractor
14.1, 15.1.6
Termination by the Owner for Cause
5.4.1.1, 14.2, 15.1.6
Termination by the Owner for Convenience
14.4
Termination of the Architect
4.1.3
Termination of the Contractor
14.2.2
TERMINATION OR SUSPENSION OF THE CONTRACT
14
 
Tests and Inspections
3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 10.3.2,
11.4.1.1, 12.2.1, 13.5
TIME
8
Time, Delays and Extensions of
3.2.4, 3.7.4, 5.2.3, 7.2.1, 7.3.1, 7.4, 8.3, 9.5.1, 9.7, 10.3.2, 10.4.1, 14.3.2,
15.1.5, 15.2.5
Time Limits
2.1.2, 2.2, 2.4, 3.2.2, 3.10, 3.11, 3.12.5, 3.15.1, 4.2, 5.2, 5.3, 5.4, 6.2.4,
7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9, 9.10, 11.1.3,
12.2, 13.5, 13.7, 14, 15.1.2, 15.4
Time Limits on Claims
3.7.4, 10.2.8, 13.7, 15.1.2
Title to Work
9.3.2, 9.3.3
Transmission of Data in Digital Form
1.6
UNCOVERING AND CORRECTION OF WORK
12
Uncovering of Work
12.1
Unforeseen Conditions, Concealed or Unknown
3.7.4, 8.3.1, 10.3
Unit Prices
7.3.3.2, 7.3.4
Use of Documents
1.1.1, 1.5, 2.2.5, 3.12.6, 5.3
Use of Site
3.13, 6.1.1, 6.2.1
Values, Schedule of
9.2, 9.3.1
Waiver of Claims by the Architect
13.4.2
Waiver of Claims by the Contractor
9.10.5, 13.4.2, 15.1.6
Waiver of Claims by the Owner
9.9.3, 9.10.3, 9.10.4, 12.2.2.1, 13.4.2, 14.2.4, 15.1.6
Waiver of Consequential Damages
14.2.4, 15.1.6
Waiver of Liens
9.10.2, 9.10.4
Waivers of Subrogation
6.1.1, 11.3.7
Warranty
3.5, 4.2.9, 9.3.3, 9.8.4, 9.9.1, 9.10.4, 12.2.2, 13.7.1
Weather Delays
15.1.5.2
Work, Definition of
1.1.3
Written Consent
1.5.2, 3.4.2, 3.7.4, 3.12.8, 3.14.2, 4.1.2, 9.3.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3,
11.4.1, 13.2, 13.4.2, 15.4.4.2
Written Interpretations
4.2.11, 4.2.12

 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 


 
Written Notice
2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 5.2.1, 8.2.2, 9.7, 9.10, 10.2.2, 10.3,
11.1.3, 12.2.2, 12.2.4, 13.3, 14, 15.4.1
 
Written Orders
1.1.1, 2.3, 3.9, 7, 8.2.2, 12.1, 12.2, 13.5.2, 14.3.1, 15.1.2


 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
ARTICLE 1   GENERAL PROVISIONS
§ 1.1 BASIC DEFINITIONS
§ 1.1.1 THE CONTRACT DOCUMENTS
The Contract Documents are enumerated in the Agreement between the Owner and
Contractor (hereinafter the Agreement) and consist of the Agreement, Conditions
of the Contract (General, Supplementary and other Conditions), Drawings,
Specifications, Addenda issued prior to execution of the Contract, other
documents listed in the Agreement and Modifications issued after execution of
the Contract. A Modification is (1) a written amendment to the Contract signed
by both parties, (2) a Change Order, (3) a Construction Change Directive or (4)
a written order for a minor change in the Work issued by the Owner or the
Architect. Unless specifically enumerated in the Agreement, the Contract
Documents do not include the advertisement or invitation to bid, Instructions to
Bidders, sample forms, other information furnished by the Owner in anticipation
of receiving bids or proposals, the Contractor’s bid or proposal, or portions of
Addenda relating to bidding requirements.


§ 1.1.2 THE CONTRACT
The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
of any kind (1) between the Contractor and the Architect or the Architect’s
consultants, (2) between the Owner and a Subcontractor or a Sub-subcontractor,
(3) between the Owner and the Architect or the Architect’s consultants or (4)
between any persons or entities other than the Owner and the Contractor;
provided, however, it is understood and agreed that the Owner is the intended
third party beneficiary of all subcontracts, purchase orders and other
agreements between the Contractor and third parties. The Contractor shall
incorporate the obligations of this Contract into its respective subcontracts,
supply agreements and purchase orders.  The Architect shall, however, be
entitled to performance and enforcement of obligations under the Contract
intended to facilitate performance of the Architect’s duties.


§ 1.1.3 THE WORK
The term “Work” means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor’s obligations. The Work may constitute the
whole or a part of the Project.


§ 1.1.4 THE PROJECT
The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner and by separate contractors.


§ 1.1.5 THE DRAWINGS
The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.


§ 1.1.6 THE SPECIFICATIONS
The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.


§ 1.1.7 INSTRUMENTS OF SERVICE
Instruments of Service are representations, in any medium of expression now
known or later developed, of the tangible and intangible creative work performed
by the Architect and the Architect’s consultants under their respective
professional services agreements. Instruments of Service may include, without
limitation, studies, surveys, models, sketches, drawings, specifications, and
other similar materials.


§ 1.1.8  [INTENTIONALLY OMITTED]


§ 1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS
§ 1.2.1 It is the intent of the Owner and the Contractor that the Contract
Documents include all items necessary for proper execution and completion of the
Work, including Work reasonably inferable from the Contract Documents or
prevailing custom or trade usage as being necessary to produce the intended
results; provided that work reasonably inferable is consistent with the Contract
Documents.  The Contract Documents are complementary, and what is required by
one shall be as binding as if required by all; performance by the Contractor
shall be required only to the extent consistent with the Contract Documents and
reasonably inferable from them as being necessary to produce the indicated
results.


 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
 
 
§ 1.2.1.1 In the event of any conflicts or inconsistencies which cannot be
resolved by reading the Contract Documents as a whole, the Contractor shall
provide the better quality or greater quantity of Work or materials, or comply
with the more stringent requirement, as applicable, unless the Owner otherwise
directs in writing.  The terms and conditions of this Section 1.2.1, however,
shall not relieve the Contractor from any obligations set forth in Sections 3.2
and 3.7.


§1.2.1.2. The Contract Documents shall be interpreted and construed only in
accordance with the terms and provisions expressly set forth in the Contract
Documents, and there shall be no presumption or standard of construction in
favor of or against the Owner or Contractor.


§ 1.2.2 Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade.


§ 1.2.3 Unless otherwise stated in the Contract Documents, words that have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings.


§ 1.3 CAPITALIZATION
Terms capitalized in these General Conditions include those that are (1)
specifically defined, (2) the titles of numbered articles or (3) the titles of
other documents published by the American Institute of Architects.


§ 1.4 INTERPRETATION
In the interest of brevity the Contract Documents frequently omit modifying
words such as “all” and “any” and articles such as “the” and “an,” but the fact
that a modifier or an article is absent from one statement and appears in
another is not intended to affect the interpretation of either statement.


§ 1.5
OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER INSTRUMENTS OF SERVICE
§ 1.5.1 The Owner shall be deemed the authors and owners of the Instruments of
Service, including the Drawings and Specifications, and will retain all common
law, statutory and other reserved rights, including copyrights. The Contractor,
Subcontractors, Sub-subcontractors, and material or equipment suppliers shall
not own or claim a copyright in the Instruments of Service. Submittal or
distribution to meet official regulatory requirements or for other purposes in
connection with this Project is not to be construed as publication in derogation
of the Owner’s, Architect’s or Architect’s consultants’ reserved rights.


§ 1.5.2 The Contractor, Subcontractors, Sub-subcontractors and material or
equipment suppliers are authorized to use and reproduce the Instruments of
Service provided to them solely and exclusively for execution of the Work. All
copies made under this authorization shall bear the copyright notice, if any,
shown on the Instruments of Service. The Contractor, Subcontractors,
Sub-subcontractors, and material or equipment suppliers may not use the
Instruments of Service on other projects or for additions to this Project
outside the scope of the Work without the specific written consent of the Owner.


§ 1.5.3 The use of electronic versions of such Instruments of Service require
the execution of a separate agreement with the Architect and Contractor.


§ 1.6 TRANSMISSION OF DATA IN DIGITAL FORM
If the parties intend to transmit Instruments of Service or any other
information or documentation in digital form, they shall endeavor to establish
necessary protocols governing such transmissions, unless otherwise already
provided in the Agreement or the Contract Documents.


ARTICLE 2   OWNER
§ 2.1 GENERAL
§ 2.1.1 The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number.
The Owner shall designate in writing a representative who shall have express
authority to bind the Owner with respect to all matters requiring the Owner’s
approval or authorization. Except as otherwise provided in Section 4.2.1, the
Architect does not have such authority. The term “Owner” means the Owner or the
Owner’s authorized representative.
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 

 
§ 2.1.2 The Owner shall furnish to the Contractor within fifteen days after
receipt of a written request, information necessary and relevant for the
Contractor to evaluate, give notice of or enforce mechanic’s lien rights. Such
information shall include a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the site, and
the Owner’s interest therein.


§ 2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER
§ 2.2.1 Prior to commencement of the Work, the Contractor may request in writing
that the Owner provide reasonable evidence that the Owner has made financial
arrangements to fulfill the Owner’s obligations under the Contract. Thereafter,
the Contractor may only request such evidence if (1) the Owner fails to make
payments to the Contractor as the Contract Documents require; (2) a change in
the Work materially changes the Contract Sum; or (3) the Contractor identifies
in writing a reasonable concern regarding the Owner’s ability to make payment
when due. The Owner shall furnish such evidence as a condition precedent to
commencement or continuation of the Work or the portion of the Work affected by
a material change. After the Owner furnishes the evidence, the Owner shall not
materially vary such financial arrangements without prior notice to the
Contractor.


§ 2.2.2 Except for permits and fees that are the responsibility of the
Contractor under the Contract Documents, including those required under Section
3.7.1, the Owner shall secure and pay for necessary approvals, easements,
assessments and charges required for construction, use or occupancy of permanent
structures or for permanent changes in existing facilities.


§ 2.2.3 Upon the reasonable request of the Contractor the Owner shall furnish
surveys describing physical characteristics, legal limitations and utility
locations for the site of the Project, and a legal description of the site. The
Contractor shall be entitled to rely on the accuracy of information furnished by
the Owner but shall exercise proper precautions relating to the safe performance
of the Work.


§ 2.2.4 The Owner shall furnish information or services required of the Owner by
the Contract Documents with reasonable promptness. The Owner shall also furnish
any other information or services under the Owner’s control and relevant to the
Contractor’s performance of the Work with reasonable promptness after receiving
the Contractor’s written request for such information or services.


§ 2.2.5 Unless otherwise provided in the Contract Documents, the Owner shall
furnish to the Contractor one copy of the Contract Documents and a reasonable
number for Subcontractors as indicated by Contractor for purposes of making
reproductions pursuant to Section 1.5.2.


§ 2.3 OWNER’S RIGHT TO STOP THE WORK
If the Contractor fails to correct Work that is not in accordance with the
requirements of the Contract Documents as required by Section 12.2 or repeatedly
fails to carry out Work in accordance with the Contract Documents, the Owner may
issue a written order to the Contractor to stop the Work, or any portion
thereof, until the cause for such order has been eliminated; however, the right
of the Owner to stop the Work shall not give rise to a duty on the part of the
Owner to exercise this right for the benefit of the Contractor or any other
person or entity, except to the extent required by Section 6.1.3.


§ 2.4 OWNER’S RIGHT TO CARRY OUT THE WORK
If the Contractor defaults or neglects to carry out the Work in accordance with
the Contract Documents and fails within a ten-day period after receipt of
written notice from the Owner to commence and continue correction of such
default or neglect with diligence and promptness, the Owner may, without
prejudice to other remedies the Owner may have, correct such deficiencies. In
such case an appropriate Change Order shall be issued deducting from payments
then or thereafter due the Contractor the reasonable cost of correcting such
deficiencies, including Owner’s expenses and compensation for the Architect’s
additional services made necessary by such default, neglect or failure. Such
action by the Owner and amounts charged to the Contractor are both subject to
prior approval of the Architect. If payments then or thereafter due the
Contractor are not sufficient to cover such amounts, the Contractor shall pay
the difference to the Owner.


§ 2.5  EXTENT OF OWNER RIGHTS
The rights stated in this Article 2 and elsewhere in the Contract Documents are
cumulative and not in limitation of any rights of the Owner (i) granted in the
Contract Documents, (ii) at law, or (iii) in equity.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 

 
In no event shall the Owner have control over, charge of, or any responsibility
for construction means, methods, techniques, sequences, or procedures or for
safety precautions and programs in connection with the Work, notwithstanding any
of the rights and authority granted the Owner in the Contract Documents.


ARTICLE 3   CONTRACTOR
§ 3.1 GENERAL
§ 3.1.1 The Contractor is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The Contractor shall be lawfully licensed, if required in the
jurisdiction where the Project is located. The Contractor shall designate in
writing a representative who shall have express authority to bind the Contractor
with respect to all matters under this Contract. The term “Contractor” means the
Contractor or the Contractor’s authorized representative.


§ 3.1.2 The Contractor shall perform the Work in accordance with the Contract
Documents.


§ 3.1.3 The Contractor shall not be relieved of obligations to perform the Work
in accordance with the Contract Documents due to the presence of persons
representing the Owner at the site or due to the activities or duties of the
Architect and/or other Owner representatives in the administration of the
Contract, or by tests, inspections or approvals required of or performed by
persons other than the Contractor.


§ 3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR
§ 3.2.1 Execution of the Contract by the Contractor is a representation that the
Contractor has visited the site, become generally familiar with local conditions
under which the Work is to be performed and correlated personal observations
with requirements of the Contract Documents.


§ 3.2.2 Because the Contract Documents are complementary, the Contractor shall,
before starting each portion of the Work, carefully study and compare the
various Contract Documents relative to that portion of the Work, as well as the
information furnished by the Owner pursuant to Section 2.2.3, shall take field
measurements of any existing conditions related to that portion of the Work, and
shall observe any conditions at the site affecting it. These obligations are for
the purpose of facilitating coordination and construction by the Contractor and
are not for the purpose of discovering errors, omissions, or inconsistencies in
the Contract Documents; however, the Contractor shall promptly report to the
Owner and Architect any errors, inconsistencies or omissions discovered by or
made known to the Contractor as a request for information in such form as the
Architect may require. It is recognized that the Contractor’s review is made in
the Contractor’s capacity as a contractor and not as a licensed design
professional, unless otherwise specifically provided in the Contract Documents.


§ 3.2.3 The Contractor is not required to ascertain that the Contract Documents
are in accordance with applicable laws, statutes, ordinances, codes, rules and
regulations, or lawful orders of public authorities, but the Contractor shall
promptly report to the Architect any nonconformity discovered by or made known
to the Contractor as a request for information in such form as the Architect may
require.


§ 3.2.4 If the Contractor believes that additional cost or time is involved
because of clarifications or instructions the Architect issues in response to
the Contractor’s notices or requests for information pursuant to Sections 3.2.2
or 3.2.3, the Contractor shall make Claims as provided in Article 15. If the
Contractor fails to perform the obligations of Sections 3.2.2 or 3.2.3, the
Contractor shall pay such costs and damages to the Owner as would have been
avoided if the Contractor had performed such obligations. If the Contractor
performs those obligations, the Contractor shall not be liable to the Owner or
Architect for damages resulting from errors, inconsistencies or omissions in the
Contract Documents, for differences between field measurements or conditions and
the Contract Documents, or for nonconformities of the Contract Documents to
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities.


§ 3.3 SUPERVISION AND CONSTRUCTION PROCEDURES
§ 3.3.1 The Contractor shall supervise and direct the Work, using the
Contractor’s best skill and attention. The Contractor shall be solely
responsible for, and have control over, construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract. If the Contract Documents give specific instructions concerning
construction means, methods, techniques, sequences or procedures, the Contractor
shall evaluate the jobsite safety thereof and, except as stated below, shall be
fully and solely responsible for the jobsite safety of such means, methods,
techniques, sequences or procedures. If the Contractor determines that such
means, methods, techniques, sequences or procedures may not be safe, the
Contractor shall give timely written notice to the Owner and Architect and shall
not proceed with that portion of the Work without further written instructions
from the Owner and Architect.
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 

 
§ 3.3.2 The Contractor shall be responsible to the Owner for acts, errors, and
omissions of the Contractor’s agents and employees and the Contractor’s
Subcontractors and Sub-subcontractors at any tier, and their agents and
employees.


§ 3.3.3 The Contractor shall be responsible for inspection of portions of Work
already performed to determine that such portions are in proper condition to
receive subsequent Work.


§ 3.4 LABOR AND MATERIALS
§ 3.4.1 Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for construction supervision, labor, materials, equipment,
tools, construction equipment and machinery, water, heat, transportation, and
other facilities and services necessary for proper execution and completion of
the Work, whether temporary or permanent and whether or not incorporated or to
be incorporated in the Work.  The Owner will provide and pay for all utilities.


§ 3.4.2 Except in the case of minor changes in the Work authorized by the
Architect in accordance with Sections 3.12.8 or 7.4, the Contractor may make
substitutions only with the consent of the Owner, after evaluation by the
Architect and in accordance with a Change Order or Construction Change
Directive.


§ 3.4.3 The Contractor shall enforce strict discipline and good order among the
Contractor’s employees and other persons carrying out the Work. The Contractor
shall not permit employment of unfit persons or persons not properly skilled in
tasks assigned to them.


§ 3.4.4 The Contractor shall identify, purchase and expedite the procurement of
materials, equipment and supplies which require lead time for procurement,
fabrication or manufacture in order to insure delivery, installation and
construction in a timely manner.


§ 3.5 WARRANTY
§ 3.5.1 The Contractor warrants to the Owner and Architect that materials and
equipment furnished under the Contract will be of good quality and new unless
the Contract Documents require or permit otherwise. The Contractor further
warrants that the Work will conform to the requirements of the Contract
Documents and will be of good quality free from defects, except for those
inherent in the quality of the Work the Contract Documents require or permit.
Work, materials, or equipment not conforming to these requirements shall be
considered defective. The Contractor’s warranty excludes remedy for damage or
defect caused by abuse, alterations to the Work not executed by the Contractor,
improper or insufficient maintenance, improper operation, or normal wear and
tear and normal usage. If required by the Architect, the Contractor shall
furnish satisfactory evidence as to the kind and quality of materials and
equipment.  This warranty is not limited by the provisions of Section 12.2 and
its subparagraphs and shall remain effective notwithstanding the completion of
the Work on the termination of the Contract Documents.


§ 3.5.2 The Contractor represents and warrants to the Owner as follows:


.1  The Contractor is registered with and licensed by the State of Utah to
perform the Work and to undertake the other obligations required by the
Contract;
.2  The Subcontractors and Sub-subcontractors of any tier performing any portion
of the Work are registered with and licensed by the State of Utah to perform the
Work; and
.3  The Contractor is financially solvent and possesses sufficient expertise,
licenses, authority, personnel, and working capital to complete the Work within
the Contract Time and that the Contractor has visited the site and become
familiar with the local conditions under which the Work is to be performed and
has correlated its observations with the Contract Documents.
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 

 
§ 3.5.3  The Contractor hereby assigns to the Owner, effective at the time of
Substantial Completion any and all manufacturers' warranties relating to
material or labor used in the Work, and further agrees to perform the Work in
such manner so as to preserve such manufacturers' warranties.


§ 3.6 TAXES
The Contractor shall pay sales, consumer, use and similar taxes for the Work
provided by the Contractor that are legally enacted when bids are received or
negotiations concluded, whether or not yet effective or merely scheduled to go
into effect.


§ 3.7 PERMITS, FEES, NOTICES AND COMPLIANCE WITH LAWS
§ 3.7.1 Unless otherwise provided in the Contract Documents, the Contractor
shall secure and pay for all permits, fees, licenses, and inspections by
government agencies necessary for proper execution and completion of the Work
that are customarily secured after execution of the Contract and legally
required at the time bids are received or negotiations concluded.  The Owner,
with the assistance of the Contractor, shall secure and pay for the building
permit from Provo City and pay for any other usual and customary fees imposed on
the Project by any governmental authority with jurisdiction; provided that
Contractor shall be responsible for any such fees payable as a result of the
Contractor’s breach of any obligation under the Contract Documents.


§ 3.7.2 The Contractor shall comply with and give notices required by applicable
laws, statutes, ordinances, codes, rules and regulations, and lawful orders of
public authorities applicable to performance of the Work.


§ 3.7.3 If the Contractor performs Work knowing it to be contrary to applicable
laws, statutes, ordinances, codes, rules and regulations, or lawful orders of
public authorities, the Contractor shall assume appropriate responsibility for
such Work and shall bear the costs attributable to correction.


§ 3.7.4 Concealed or Unknown Conditions. If the Contractor encounters conditions
at the site that are (1) subsurface or otherwise concealed physical conditions
that differ materially from those indicated in the Contract Documents or (2)
unknown physical conditions of an unusual nature, that differ materially from
those ordinarily found to exist and generally recognized as inherent in
construction activities of the character provided for in the Contract Documents,
the Contractor shall promptly provide notice to the Owner and the Architect
before conditions are disturbed and in no event later than 21 days after first
observance of the conditions. The Architect will promptly investigate such
conditions and, if they differ materially and cause an increase or decrease in
the Contractor’s cost of, or time required for, performance of any part of the
Work, will recommend an equitable adjustment in the Contract Sum or Contract
Time, or both. If the Architect determines that the conditions at the site are
not materially different from those indicated in the Contract Documents and that
no change in the terms of the Contract is justified, the Architect shall
promptly notify the Owner and Contractor in writing, stating the reasons. If
either party disputes the Architect’s determination or recommendation, that
party may proceed as provided in Article 15.  After reporting to the Owner and
Architect any concealed or unknown condition, the Contractor shall not proceed
with any work so affected without the Owner’s and Architect's written approval.


§ 3.7.5 If, in the course of the Work, the Contractor encounters human remains
or recognizes the existence of burial markers, archaeological sites or wetlands
not indicated in the Contract Documents, the Contractor shall immediately
suspend any operations that would affect them and shall notify the Owner and
Architect. Upon receipt of such notice, the Owner shall promptly take any action
necessary to obtain governmental authorization required to resume the
operations. The Contractor shall continue to suspend such operations until
otherwise instructed by the Owner in writing but shall continue with all other
operations that do not affect those remains or features. Requests for
adjustments in the Contract Sum and Contract Time arising from the existence of
such remains or features may be made as provided in Article 15.


§ 3.8 ALLOWANCES
§ 3.8.1 The Contractor shall include in the Contract Sum all allowances stated
in the Contract Documents. Items covered by allowances shall be supplied for
such amounts and by such persons or entities as the Owner may direct, but the
Contractor shall not be required to employ persons or entities to whom the
Contractor has reasonable objection.


§ 3.8.2 Unless otherwise provided in the Contract Documents,
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
 
 
 
.1
Allowances shall cover the cost to the Contractor of materials and equipment
delivered at the site and all required taxes, less applicable trade discounts;

 
.2
allowances shall also cover the Contractor’s associated costs for unloading and
handling at the site, labor, installation costs, overhead, profit and other
expenses contemplated for stated allowance amounts shall be included in the
Contract Sum; and

 
.3
Whenever costs plus associated overhead, profit and other expense are more than
or less than allowances, the Contract Sum shall be adjusted accordingly by
Change Order. The amount of the Change Order shall reflect (1) the difference
between actual costs plus associated overhead, profit and other expense and the
allowances under Section 3.8.2.1 and (2) changes in Contractor’s costs under
Section 3.8.2.2.



§ 3.8.3 Materials and equipment under an allowance shall be selected by the
Owner with reasonable promptness.


§ 3.9 SUPERINTENDENT
§ 3.9.1 The Contractor shall employ a competent Project Manager and a competent
superintendent and necessary assistants who shall be in attendance at the
Project site during performance of the Work. The Project Manager and
superintendent shall represent the Contractor, and communications given to the
Project Manager and superintendent shall be as binding as if given to the
Contractor.


§ 3.9.2 The Contractor, as soon as practicable after award of the Contract,
shall furnish in writing to the Owner through the Architect the name and
qualifications of a proposed Project Manager and superintendent. The Architect
may reply within 14 days to the Contractor in writing stating (1) whether the
Owner or the Architect has reasonable objection to the proposed superintendent
or (2) that the Architect requires additional time to review. Failure of the
Architect to reply within the 14 day period shall constitute notice of no
reasonable objection.


§ 3.9.3 The Contractor shall not employ a proposed superintendent to whom the
Owner or Architect has made reasonable and timely objection. The personnel
assigned by the Contractor to perform services pursuant to this Agreement shall
be subject to the continuing approval of the Owner, which approval shall not be
unreasonably withheld. The Contractor shall not change the Project Manager or
superintendent without the Owner’s written consent, which shall not unreasonably
be withheld or delayed.


§ 3.10 CONTRACTOR’S CONSTRUCTION SCHEDULES
§ 3.10.1 Within twenty (20) days after issuance by the Owner of a written notice
to proceed with construction, the Contractor shall prepare and submit a detailed
construction schedule (the “Detailed Construction Schedule”) of the Work for the
Owner’s written approval, showing Substantial Completion of the Work within the
Contract Time. Submission of an acceptable Detailed Construction Schedule shall
be a condition precedent to the receipt of any further payments under the
Contract. The Detailed Construction Schedule shall be appropriately formatted
using software acceptable to the Owner and shall include a sufficient number of
work activities to be considered a full logic Critical Path Method (CPM)
schedule. The Detailed Construction Schedule shall, at a minimum, indicate dates
for commencement and completion of all critical path items (each, a “Milestone
Date”) including, but not limited to, the date of Substantial Completion of the
Work. Upon review and acceptance by the Owner and the Architect of the Milestone
Dates, the Detailed Construction Schedule shall be deemed a part of the Contract
Documents.  If not accepted, the Contractor shall promptly revise the Detailed
Construction Schedule in accordance with the recommendations of the Owner and
the Architect and resubmit it for acceptance.  The Contractor shall provide the
Owner with monthly updates of the Detailed Construction Schedule, showing all
as-built progress of the Work. Such updated schedules shall be in a software
acceptable to the Owner. The updates to the Detailed Construction Schedule shall
be submitted as part of a monthly progress report and shall be a condition
precedent to Owner’s obligations to make monthly progress payments.  The Owner's
or Architect's silence to a submitted schedule that exceeds time limits current
under the Contract Documents shall not relieve the Contractor of its obligations
to meet those time limits, nor shall it make the Owner or Architect liable for
any of the Contractor's damages incurred as a result of increased construction
time or not meeting those time limits.  Similarly, the Architect's or Owner's
silence to a Contractor's schedule showing performance in advance of such time
limits shall not create or infer any rights in favor of the Contractor for
performance in advance of such time limits.


§ 3.10.2 The Contractor shall prepare a submittal schedule, promptly after being
awarded the Contract and thereafter as necessary to maintain a current submittal
schedule, and shall submit the schedule(s) for the Architect’s approval. The
Architect’s approval shall not unreasonably be delayed or withheld. The
submittal schedule shall (1) be coordinated with the Contractor’s construction
schedule, and (2) allow the Architect reasonable time to review submittals. If
the Contractor fails to submit a submittal schedule, the Contractor shall not be
entitled to any increase in Contract Sum or extension of Contract Time based on
the time required for review of submittals.
 
 
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
 

 
§ 3.10.3 The Contractor shall perform the Work in general accordance with the
most recent schedules submitted to the Owner and Architect.


§ 3.10.4 In the event the Owner determines that the performance of the Work, as
of a Milestone Date, has not progressed or reached the level of completion
required by the Contract Documents, the Owner shall have the right to order the
Contractor to take corrective measures necessary to expedite the progress of
construction, including, without limitation, (i) working additional shifts or
overtime, (ii) supplying additional manpower, equipment, and facilities, and
(iii) other similar measures (hereinafter referred to  collectively as
"Extraordinary Measures").  Such Extraordinary Measures shall continue until the
progress of the Work complies with the state of completion required by the
Contract Documents.  The Owner's right to required Extraordinary Measures is
solely for the purpose of ensuring the Contractor's compliance with the
construction schedule.


 
1.
The Contractor shall not be entitled to an adjustment in the Contract Amount in
connection with Extraordinary Measures required by the Owner under or pursuant
to this Section 3.10.4 if the delay is due to the failure or fault of the
Contractor or Subcontractors of any tier.



 
2.
The Owner may exercise the rights furnished the Owner under or pursuant to this
Section 3.10.4 as frequently as the Owner deems necessary to ensure that the
Contractor's performance of the Work will comply with any Milestone Date or
completion date set forth in the Contract Documents.



§ 3.11 DOCUMENTS AND SAMPLES AT THE SITE
§3.11.1 The Contractor shall maintain at the site for the Owner one copy of the
Drawings, Specifications, Addenda, Change Orders and other Modifications, in
good order and marked currently to indicate field changes and selections made
during construction, and one copy of approved Shop Drawings, Product Data,
Samples and similar required submittals. These shall be available to the
Architect and shall be delivered to the Architect for submittal to the Owner
upon completion of the Work as a record of the Work as constructed.


§3.11.2 The Contractor shall maintain at the Site one set of Drawings marked in
red ink showing as-built locations and details of all items of the Work
installed under this Contract at variance with the information as indicated in
the Construction Documents. These shall be maintained during the progress of the
Work, and shall be available to the Architect and Owner upon request throughout
the course of the Work. The completed set of as-built Drawings shall be
submitted to the Architect as record documents before final payment will be
processed.
 
 
§ 3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES
§ 3.12.1 Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, supplier or distributor to illustrate some
portion of the Work.


§ 3.12.2 Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.


§ 3.12.3 Samples are physical examples that illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.


§ 3.12.4 Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents. Their purpose is to demonstrate the way by which the
Contractor proposes to conform to the information given and the design concept
expressed in the Contract Documents for those portions of the Work for which the
Contract Documents require submittals. Review by the Architect is subject to the
limitations of Section 4.2.7. Informational submittals upon which the Architect
is not expected to take responsive action may be so identified in the Contract
Documents. Submittals that are not required by the Contract Documents or which
do not comply with the Contract Documents, may be returned by the Architect
without action.
 
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 

 
§ 3.12.5 The Contractor shall review for compliance with the Contract Documents,
approve and submit to the Architect Shop Drawings, Product Data, Samples and
similar submittals required by the Contract Documents in accordance with the
submittal schedule approved by the Architect or, in the absence of an approved
submittal schedule, with reasonable promptness and in such sequence as to cause
no delay in the Work or in the activities of the Owner or of separate
contractors.  The Architect’s review shall be completed in no longer than
fourteen (14) days unless a longer period is agreed to by the Owner and the
Architect in writing due to causes outside the Architect’s control.


§ 3.12.6 By submitting Shop Drawings, Product Data, Samples and similar
submittals, the Contractor represents to the Owner and Architect that the
Contractor has (1) reviewed and approved them, (2) determined and verified
materials, field measurements and field construction criteria related thereto,
or will do so and (3) checked and coordinated the information contained within
such submittals with the requirements of the Work and of the Contract
Documents.  The Contractor shall review and stamp with its approval all shop
drawings, product data and submittals prior to submitting to the
Architect.  Submittals which do not comply with these requirements may be
returned by the Architect without action.


§ 3.12.7 The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal has been approved
by the Architect.


§ 3.12.8 The Work shall be in accordance with approved submittals except that
the Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect’s approval of Shop
Drawings, Product Data, Samples or similar submittals unless the Contractor has
specifically informed the Architect in writing of such deviation at the time of
submittal and (1) the Architect has given written approval to the specific
deviation as a minor change in the Work, or (2) a Change Order or Construction
Change Directive has been issued authorizing the deviation. The Contractor shall
not be relieved of responsibility for errors or omissions in Shop Drawings,
Product Data, Samples or similar submittals by the Architect’s approval thereof.


§ 3.12.9 The Contractor shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Architect on previous submittals. In
the absence of such written notice, the Architect’s approval of a resubmission
shall not apply to such revisions.


§ 3.12.10 The Contractor shall not be required to provide professional services
that constitute the practice of architecture or engineering unless such services
are specifically required by the Contract Documents for a portion of the Work or
unless the Contractor needs to provide such services in order to carry out the
Contractor’s responsibilities for construction means, methods, techniques,
sequences and procedures. The Contractor shall not be required to provide
professional services in violation of applicable law. If professional design
services or certifications by a design professional related to systems,
materials or equipment are specifically required of the Contractor by the
Contract Documents, the Owner and the Architect will specify all performance and
design criteria that such services must satisfy. The Contractor shall cause such
services or certifications to be provided by a properly licensed design
professional, whose signature and seal shall appear on all drawings,
calculations, specifications, certifications, Shop Drawings and other submittals
prepared by such professional. Shop Drawings and other submittals related to the
Work designed or certified by such professional, if prepared by others, shall
bear such professional’s written approval when submitted to the Architect. The
Owner and the Architect shall be entitled to rely upon the adequacy, accuracy
and completeness of the services, certifications and approvals performed or
provided by such design professionals. Pursuant to this Section 3.12.10, the
Architect will review, approve or take other appropriate action on submittals
only for the limited purpose of checking for conformance with information given
and the design concept expressed in the Contract Documents. The Contractor shall
not be responsible for the adequacy of the performance and design criteria
specified in the Contract Documents.


§ 3.12.11 When professional certification of performance criteria of materials,
systems, or equipment is expressly required by the Contract Documents as to
particular Work, the Contractor shall provide the person or party providing the
certification with full information on the relevant performance requirements and
on the conditions under which the materials, systems, or equipment will be
expected to operate at the project site.  The certification shall be based on
performance under the operating conditions at the project site.  The Architect
shall be entitled to rely upon the accuracy and completeness of such
certifications.
 
 
 
 
 

 
 
18

--------------------------------------------------------------------------------

 
 
 
 
§ 3.13 USE OF SITE
The Contractor shall confine operations at the site to areas permitted by
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities and the Contract Documents and shall not
unreasonably encumber the site with materials or equipment.  Without limitation
of any other provision of the Contract Documents, the Contractor shall use
commercially reasonable efforts to minimize any interference with the occupancy
or beneficial use of (i) any areas and buildings adjacent to the site of the
Work and (ii) the Building in the event of partial occupancy, as more
specifically described in Section 9.9. Without prior approval of the Owner, the
Contractor shall not permit any workers to use any existing facilities at the
Project site, including, without limitation, lavatories, toilets, entrances, and
parking areas other than those designated by the Owner.


 
.1
Without limitation of any other provision of the Contract Documents, the
Contractor shall use its best efforts to comply with all rules and regulations
promulgated by the Owner in connection with the use and occupancy of the Project
site and the Building, as amended from time to time. The Contractor shall
immediately notify the Owner in writing if during the performance of the. Work,
the Contractor finds compliance of any portion of such rules and regulations to
be impracticable, setting forth the problems of such compliance and suggesting
alternatives through which the same results intended by such portions of the
rules and regulations can be achieved. The Owner may, in the Owner’s sole
discretion, adopt such suggestions, develop new alternatives, or require
compliance with the existing requirements of the rules and regulations.



 
.2
The Contractor shall also comply with all insurance requirements and collective
bargaining agreements applicable to use and occupancy of the Project site and
the Building.



§ 3.14 CUTTING AND PATCHING
§ 3.14.1 The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly. All
areas requiring cutting, fitting and patching shall be restored to the condition
existing prior to the cutting, fitting and patching, unless otherwise required
by the Contract Documents.  The Contractor shall comply with all additional
requirements related to cutting and patching indicated in the specifications.


§ 3.14.2 The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner or separate contractors
by cutting, patching or otherwise altering such construction, or by excavation.
The Contractor shall not cut or otherwise alter such construction by the Owner
or a separate contractor except with written consent of the Owner and of such
separate contractor; such consent shall not be unreasonably withheld. The
Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor’s consent to cutting or otherwise altering the Work.


§ 3.15 CLEANING UP
§ 3.15.1 The Contractor shall keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the Work, the Contractor shall remove waste
materials, rubbish, the Contractor’s tools, construction equipment, machinery
and surplus materials from and about the Project and shall leave Owner’s
property and the site “broom clean” or its equivalent. The Contractor shall
thoroughly wash and clean all glass, replace broken glass, clean hardware, and
remove paint stains, spots, smears, marks and dirt from all surfaces, fixtures,
floors and concrete to remain permanently exposed.


§ 3.15.2 If the Contractor does not maintain the site in proper order, the Owner
may elect, after providing the Contractor with seven (7) days advance written
notice, to hire the necessary labor forces to adequately clean the site as and
when required, and issue a deductive change order for all such charges from the
Contract Sum.


§ 3.16 ACCESS TO WORK
The Contractor shall provide the Owner and Architect access to the Work in
preparation and progress wherever located.


§ 3.17 ROYALTIES, PATENTS AND COPYRIGHTS
The Contractor shall pay all royalties and license fees. The Contractor shall
defend suits or claims for infringement of copyrights and patent rights and
shall hold the Owner and Architect harmless from loss on account thereof, but
shall not be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer or manufacturers is required by
the Contract Documents, or where the copyright violations are contained in
Drawings, Specifications or other documents prepared by the Owner or Architect.
However, if the Contractor has reason to believe that the required design,
process or product is an infringement of a copyright or a patent, the Contractor
shall be responsible for such loss unless such information is promptly furnished
to the Architect.
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 

 
§ 3.18 INDEMNIFICATION
§ 3.18.1 To the fullest extent allowed by law, the Contractor shall indemnify,
defend and hold harmless the Owner, the affiliates, successors, assigns,
officers, directors, shareholders, general partners, limited partners, managers,
members, employees, agents, representatives of the Owner (exclusive of Owner’s
separate contractors as described in Article 6 of these General Conditions) and
the Architect and the Architect’s consultants (hereinafter collectively referred
to as “Indemnitees”) from and against any and all claims, demands, losses,
liabilities, penalties, fines, judgments, costs and expenses (including without
limitation, attorneys’ fees and reasonable investigative and discovery costs)
and damages and injuries (including, without limitation, injuries to persons,
loss of life, or damage to tangible or intangible property other than the Work
itself or rights wherever occurring) arising out of or in any way connected with
the performance of the Contract or the Work (collectively, the “Claims”), except
to the extent such Claims have resulted from the negligence of the Indemnitees.
The Contractor shall defend all suits brought upon such Claims and pay all
reasonable costs and reasonable expenses incidental thereto. Indemnitees shall
have the right, at their option, to participate in the defense of any such suit
without relieving in any way the Contractor of its obligation hereunder. This
obligation of indemnity shall not be construed to negate, abridge or otherwise
reduce the rights or obligations of indemnity which would otherwise exist in
favor of the Indemnitees. In Claims against the Indemnitees by any employee of
the Contractor, its Subcontractors or its Sub-subcontractors of any tier, or
anyone directly or indirectly employed by them or anyone for whose acts they may
be liable, the indemnification obligation under this Section shall not be
limited by any limitation on the amount or type of damages, compensation or
benefits payable by or for the Contractor or the Contractor’s Subcontractors or
Sub-subcontractors of any tier, under workers’ or worker’s compensation acts,
disability benefit acts or other employee benefit acts. Notwithstanding anything
to the contrary in this Section 3.18.1 Contractor’s indemnification of
Indemnitees pursuant to this Section 3.18.1 shall be subject to the laws of the
State of Utah and shall be limited to the extent that such law requires.


§ 3.18.2 In addition to the Owner’s rights under Section 9.6.8 of these General
Conditions and the Contractor’s obligation under Section 9.6.9 of these General
Conditions, the Contractor shall indemnify, defend and hold harmless the
indemnitees from and against any liens affecting the Property and arising out of
the Work.


§ 3.18.3 Subject to the other terms and provisions of the Contract Documents, it
is understood that the Owner, Architect, Architect’s consultants, and agents and
employees of any of them, shall not be held responsible for any errors or
omissions on the part of the Contractor, including, but not limited to, the
Contractor's failure to adhere to the plans and specifications regardless of
whether or not the Owner, Architect, Architect’s consultants, and agents and
employees of any of them, are performing observation services.


§ 3.18.4 Any provision or part of this Article held to be void or unenforceable
under any law shall be deemed stricken and all remaining provisions shall
continue to be valid and binding upon the parties.  The parties agree that this
Article shall be reformed to replace such stricken provision(s) or part(s)
thereof with a valid and enforceable provision which comes as close as possible
to expressing the intention of the stricken provision.


§3.19 OTHER CONTRACTOR REQUIREMENTS
§3.19.1  It is contemplated that at the outset of the Project, the Owner will
provide perimeter security for the site by the Owner’s existing security
personnel.  The Owner may at any time by written notice to the Contractor shift
the responsibility for perimeter security to the Contractor.  Except as to the
perimeter security, the Contractor will be responsible for security of the site
related to the performance of the Work, the improvements thereon and
Contractor’s materials and equipment and no protection from vandalism or theft
other than covered by Owner provided All-Risk (Builder’s Risk) Insurance will be
provided by the Owner.  The reasonable costs incurred by the Contractor in
providing the security contemplated by this Section 3.19.1 shall be a part of
the Cost of the Work, and if perimeter security is shifted to the Contractor
after the establishment of the Guaranteed Maximum Price (and is not otherwise
included in the Guaranteed Maximum Price) the Contractor shall be entitled to a
Change Order increasing the Guaranteed Maximum Price by the amount of such
reasonable perimeter security costs.
 
 
 
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
 

 
§3.19.2 The Contractor shall provide written reports to the Owner on a monthly
basis, unless a longer time frame is agreed to by the Owner, on the progress of
the Work.


§3.19.3 The Contractor shall develop a system of cost reporting for the Work,
including regular monitoring of actual costs for activities in progress and
estimates for unconcluded tasks and proposed changes in the Work. The reports
shall be presented to the Owner at mutually agreeable intervals.


3.19.4 All materials and equipment incorporated into the Work shall be applied,
installed, connected, erected, used, cleaned and conditioned in accordance with
the instructions of the applicable manufacturer or supplier, unless as otherwise
provided in the Contract Documents.


ARTICLE 4   ARCHITECT
§ 4.1 GENERAL
§ 4.1.1 The Owner shall retain an architect lawfully licensed to practice
architecture or an entity lawfully practicing architecture in the jurisdiction
where the Project is located. That person or entity is identified as the
Architect in the Agreement and is referred to throughout the Contract Documents
as if singular in number.


§ 4.1.2 Duties, responsibilities and limitations of authority of the Architect
as set forth in the Contract Documents shall not be restricted, modified or
extended without written consent of the Owner, Contractor and Architect. Consent
shall not be unreasonably withheld.


§ 4.1.3 If the employment of the Architect is terminated, the Owner shall employ
a successor architect whose status under the Contract Documents shall be that of
the Architect.


§ 4.2 ADMINISTRATION OF THE CONTRACT
§ 4.2.1 The Architect will provide administration of the Contract as described
in the Contract Documents and will be an Owner’s representative during
construction until the date the Architect issues the final Certificate for
Payment. The Architect will have authority to act on behalf of the Owner only to
the extent provided in the Contract Documents.


§ 4.2.2 The Architect will visit the site at intervals appropriate to the stage
of construction, or as otherwise agreed with the Owner, to become generally
familiar with the progress and quality of the portion of the Work completed, and
to determine in general if the Work observed is being performed in a manner
indicating that the Work, when fully completed, will be in accordance with the
Contract Documents. However, the Architect will not be required to make
exhaustive or continuous on-site inspections to check the quality or quantity of
the Work. The Architect will not have control over, charge of, or responsibility
for, the construction means, methods, techniques, sequences or procedures, or
for the safety precautions and programs in connection with the Work, since these
are solely the Contractor’s rights and responsibilities under the Contract
Documents, except as provided in Section 3.3.1.


§ 4.2.3 On the basis of the site visits, the Architect will keep the Owner
reasonably informed about the progress and quality of the portion of the Work
completed, and report to the Owner (1) known deviations from the Contract
Documents and from the most recent construction schedule submitted by the
Contractor, and (2) defects and deficiencies observed in the Work. The Architect
will not be responsible for the Contractor’s failure to perform the Work in
accordance with the requirements of the Contract Documents. The Architect will
not have control over or charge of and will not be responsible for acts or
omissions of the Contractor, Subcontractors, or their agents or employees, or
any other persons or entities performing portions of the Work.


§ 4.2.4 COMMUNICATIONS FACILITATING CONTRACT ADMINISTRATION
Direct communications between the Owner and Contractor are authorized, with
written notification of the Architect about a change to the Contract Documents
prior to proceeding with any Contract Document changes or approvals.
Communications by and with the Architect’s consultants shall be through the
Architect. Communications by and with Subcontractors and material suppliers
shall be through the Contractor. Communications by and with separate contractors
shall be through the Owner.


§ 4.2.5 Based on the Architect’s evaluations of the Contractor’s Applications
for Payment, the Architect will review and certify the amounts due the
Contractor and will issue Certificates for Payment in such amounts.
 
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
 

 
§ 4.2.6  The Architect has authority to recommend to the Owner the rejection of
Work which does not conform to the Contract Documents. The Owner shall be
entitled to reject any Work that has not been performed in accordance with the
Contract Documents, and the Contractor shall remedy, repair or replace the
rejected Work. Whenever the Architect considers it necessary or advisable for
implementation of the intent of the Contract Documents, the Architect will have
authority to recommend to the Owner that the Owner require additional inspection
or testing of the Work in accordance with Sections 13.5.2 and 13.5.3, whether or
not such Work is fabricated, installed or completed. When requested by the Owner
to uncover Work suspected by the Owner to be defective, the Contractor shall
expose the suspected Work for inspection and testing. If it turns out to be
non-defective, then Owner shall be responsible for costs associated with
uncovering and putting back to original state at its own expense over and beyond
the Contract Sum. However, neither this authority of the Owner or the Architect,
nor a decision made in good faith either to exercise or not exercise such
authority shall give rise to a duty or responsibility of the Owner or the
Architect to the Contractor, Subcontractors, Sub-subcontractors of any tier,
material and equipment suppliers, their agents or employees, or any other
persons or entities performing portions of the Work.


§ 4.2.7 The Architect will review and approve, or take other appropriate action
upon, the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents.
The Architect’s action will be taken in accordance with the submittal schedule
approved by the Architect or, in the absence of an approved submittal schedule,
with reasonable promptness while allowing sufficient time in the Architect’s
professional judgment to permit adequate review. Review of such submittals is
not conducted for the purpose of determining the accuracy and completeness of
other details such as dimensions and quantities, or for substantiating
instructions for installation or performance of equipment or systems, all of
which remain the responsibility of the Contractor as required by the Contract
Documents. The Architect’s review of the Contractor’s submittals shall not
relieve the Contractor of the obligations under Sections 3.3, 3.5 and 3.12. The
Architect’s review shall not constitute approval of safety precautions or,
unless otherwise specifically stated by the Architect, of any construction
means, methods, techniques, sequences or procedures. The Architect’s approval of
a specific item shall not indicate approval of an assembly of which the item is
a component.


§ 4.2.8 The Architect will prepare Change Orders and Construction Change
Directives. The Architect will investigate and make recommendations regarding
concealed and unknown conditions as provided in Section 3.7.4.


§ 4.2.9 The Architect will conduct inspections to determine the date or dates of
Substantial Completion and the date of final completion; issue Certificates of
Substantial Completion pursuant to Section 9.8; receive and forward to the
Owner, for the Owner’s review and records, written warranties and related
documents required by the Contract and assembled by the Contractor pursuant to
Section 9.10; and issue a final Certificate for Payment pursuant to Section
9.10.


§ 4.2.10 If the Owner and Architect agree, the Architect will provide one or
more project representatives to assist in carrying out the Architect’s
responsibilities at the site. The duties, responsibilities and limitations of
authority of such project representatives shall be as set forth in an exhibit to
be incorporated in the Contract Documents.


§ 4.2.11 The Architect will interpret matters concerning performance under, and
requirements of, the Contract Documents on written request of either the Owner
or Contractor. The Architect’s response to such requests will be made in writing
within any time limits agreed upon or otherwise with reasonable promptness.  The
Architect’s review of submittals, change order requests and requests for
information shall be completed in no longer than fourteen (14) days of receipt
of complete information required by the Contract Documents unless a longer
period is agreed to by the Owner and the Architect in writing due to causes
outside the Architect’s control.


§ 4.2.12 Interpretations of the Architect will be consistent with the intent of,
and reasonably inferable from, the Contract Documents and will be in writing or
in the form of drawings. When making such interpretations the Architect will
endeavor to secure faithful performance by both Owner and Contractor, will not
show partiality to either and will not be liable for results of interpretations
or decisions rendered in good faith. The Architect’s written interpretations
affecting the Contract Sum or Contract Time shall not be binding upon either the
Owner or the Contractor, unless each shall agree in writing to be bound by such
interpretations.


§ 4.2.13 The Architect’s decisions on matters relating to aesthetic effect will
be final if consistent with the intent expressed in the Contract Documents.
 
 
 
 
 
22

--------------------------------------------------------------------------------

 
 

 
§ 4.2.14 The Architect will review and respond to requests for information about
the Contract Documents. The Architect’s response to such requests will be made
in writing within any time limits agreed upon or otherwise with reasonable
promptness. If appropriate, the Architect will prepare and issue supplemental
Drawings and Specifications in response to the requests for information.


ARTICLE 5   SUBCONTRACTORS
§ 5.1 DEFINITIONS
§ 5.1.1 A Subcontractor is a person or entity who has a direct contract with the
Contractor to perform a portion of the Work. The term “Subcontractor” is
referred to throughout the Contract Documents as if singular in number and means
a Subcontractor or an authorized representative of the Subcontractor. The term
“Subcontractor” does not include a separate contractor or subcontractors of a
separate contractor.


§ 5.1.2 A Sub-subcontractor is a person or entity who has  a direct or indirect
contract with a Subcontractor to perform a portion of the Work. The terms
“Sub-subcontractor” and “Sub-subcontractor of any tier” are used interchangeably
in the Contract Documents and shall mean collectively all persons, entities,
manufacturers, fabricators, distributors, materialmen, suppliers, vendors,
agents and their representatives of any tier who have an indirect contractual
relationship with the Contractor or its Subcontractors for the performance of a
portion of the Work.


§ 5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK
§ 5.2.1 Unless otherwise stated in the Contract Documents or the bidding
requirements, the Contractor, as soon as practicable after award of the
Contract, shall furnish in writing to the Owner through the Architect the names
of persons or entities (including those who are to furnish materials or
equipment fabricated to a special design) proposed for each principal portion of
the Work. The Architect may reply within 14 days to the Contractor in writing
stating (1) whether the Owner or the Architect has reasonable objection to any
such proposed person or entity or (2) that the Architect requires additional
time for review. Failure of the Owner or Architect to reply within the 14 day
period shall constitute notice of no reasonable objection.


§ 5.2.2 The Contractor shall not contract with a proposed person or entity to
whom the Owner or Architect has made reasonable and timely objection. The
Contractor shall not be required to contract with anyone to whom the Contractor
has made reasonable objection.


§ 5.2.3 If the Owner or Architect has reasonable objection to a person or entity
proposed by the Contractor, the Contractor shall propose another to whom the
Owner or Architect has no reasonable objection. If the proposed but rejected
Subcontractor was reasonably capable of performing the Work, the Contract Sum
and Contract Time shall be increased or decreased by the difference, if any,
occasioned by such change, and an appropriate Change Order shall be issued
before commencement of the substitute Subcontractor’s Work. However, no increase
in the Contract Sum or Contract Time shall be allowed for such change unless the
Contractor has acted promptly and responsively in submitting names as required.


§ 5.2.4 The Contractor shall not substitute a Subcontractor, person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitution.


§ 5.3 SUBCONTRACTUAL RELATIONS
By appropriate agreement, written where legally required for validity, the
Contractor shall require each Subcontractor, to the extent of the Work to be
performed by the Subcontractor, to be bound to the Contractor by terms of the
Contract Documents, and to assume toward the Contractor all the obligations and
responsibilities, including the responsibility for safety of the Subcontractor’s
Work, which the Contractor, by these Documents, assumes toward the Owner and
Architect. Each subcontract agreement shall preserve and protect the rights of
the Owner and Architect under the Contract Documents with respect to the Work to
be performed by the Subcontractor so that subcontracting thereof will not
prejudice such rights, and shall allow to the Subcontractor, unless specifically
provided otherwise in the subcontract agreement, the benefit of all rights,
remedies and redress against the Contractor that the Contractor, by the Contract
Documents, has against the Owner. Where appropriate, the Contractor shall
require each Subcontractor to enter into similar agreements with
Sub-subcontractors. The Contractor shall make available to each proposed
Subcontractor, prior to the execution of the subcontract agreement, copies of
the Contract Documents to which the Subcontractor will be bound, and, upon
written request of the Subcontractor, identify to the Subcontractor terms and
conditions of the proposed subcontract agreement that may be at variance with
the Contract Documents. Subcontractors will similarly make copies of applicable
portions of such documents available to their respective proposed
Sub-subcontractors.  The Owner shall be named as an intended third party
beneficiary in each subcontract.
 
 
 
 
 
 
23

--------------------------------------------------------------------------------

 
 

 
§ 5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS
§ 5.4.1 Each subcontract agreement for a portion of the Work is assigned by the
Contractor to the Owner, provided that
 
.1
assignment is effective only after termination of the Contract by the Owner
pursuant to Article 14 and only for those subcontract agreements that the Owner
accepts by notifying the Subcontractor and Contractor in writing; and

 
.2
assignment is subject to the prior rights of the surety, if any, obligated under
bond relating to the Contract.



When the Owner accepts the assignment of a subcontract agreement, the Owner
assumes the Contractor’s rights and obligations under the subcontract.


§ 5.4.2 Upon such assignment, if the Work has been suspended for more than 30
days after termination of the Contract pursuant to Article 14, and the Owner
accepts the assignment of such subcontract, the Subcontractor’s compensation
shall be equitably adjusted for increases in direct cost incurred by such
Subcontractor resulting from the suspension.


§ 5.4.3 Upon such assignment to the Owner under this Section 5.4, the Owner may
further assign the subcontract to a successor contractor or other entity. If the
Owner assigns the subcontract to a successor contractor or other entity, the
Owner shall nevertheless remain legally responsible for all of the successor
contractor’s obligations under the subcontract. The Contractor shall require
consent to this contingent assignment in each of its subcontract agreements with
Subcontractors.


ARTICLE 6   CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
§ 6.1 OWNER’S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS
§ 6.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces, and to award separate
contracts in connection with other portions of the Project or other construction
or operations on the site under Conditions of the Contract identical or
substantially similar to these including those portions related to insurance and
waiver of subrogation. If the Contractor claims that delay or additional cost is
involved because of such action by the Owner, the Contractor shall make such
Claim as provided in Article 15.


§ 6.1.2 When separate contracts are awarded for different portions of the
Project or other construction or operations on the site, the term “Contractor”
in the Contract Documents in each case shall mean the Contractor who executes
each separate Owner-Contractor Agreement.


§ 6.1.3 The Owner shall provide for coordination of the activities of the
Owner’s own forces and of each separate contractor with the Work of the
Contractor, who shall cooperate with them. The Contractor shall participate with
other separate contractors and the Owner in reviewing their construction
schedules. The Contractor shall make any revisions to the construction schedule
deemed necessary after a joint review and mutual agreement. The construction
schedules shall then constitute the schedules to be used by the Contractor,
separate contractors and the Owner until subsequently revised.


§ 6.1.4 Unless otherwise provided in the Contract Documents, when the Owner
performs construction or operations related to the Project with the Owner’s own
forces, the Owner shall be deemed to be subject to the same obligations and to
have the same rights that apply to the Contractor under the Conditions of the
Contract, including, without excluding others, those stated in Article 3, this
Article 6 and Articles 10, 11 and 12.


§ 6.2 MUTUAL RESPONSIBILITY
§ 6.2.1 The Contractor shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor’s construction and operations with theirs as required by the
Contract Documents. The Contractor agrees that it is the responsibility of the
Contractor and Owner’s separate contractors to schedule and coordinate each with
the other, their respective activities at the site so as not to interfere with
or to delay the Work or the work of such separate contractors. The Contractor
agrees to provide such coordination and scheduling without increase in the
Contract Sum.  If the proper execution of any part of the Work depends upon the
work of Owner’s separate contractors, the Contractor shall inspect and promptly
report to the Owner any apparent discrepancies in such work that renders it
unsuitable for such proper execution and results. Failure of the Contractor to
report any apparent discrepancies to the Owner shall constitute an acceptance of
the Owner’s other contractor’s work as fit and proper to receive the Work of the
Contractor, except as to defects not reasonably apparent at the time of the
Contractor’s inspection of such work.
 
 
 
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
 

 
§ 6.2.2 If part of the Contractor’s Work depends for proper execution or results
upon construction or operations by the Owner or a separate contractor, the
Contractor shall, prior to proceeding with that portion of the Work, promptly
report to the Owner and Architect apparent discrepancies or defects in such
other construction that would render it unsuitable for such proper execution and
results. Failure of the Contractor so to report shall constitute an
acknowledgment that the Owner’s or separate contractor’s completed or partially
completed construction is fit and proper to receive the Contractor’s Work,
except as to defects not then reasonably discoverable.


§ 6.2.3 The Contractor shall reimburse the Owner for costs the Owner incurs that
are payable to a separate contractor because of the Contractor’s delays,
improperly timed activities or defective construction. The Owner shall be
responsible to the Contractor for costs the Contractor incurs because of a
separate contractor’s delays, improperly timed activities, damage to the Work or
defective construction.


§ 6.2.4 The Contractor shall promptly remedy damage the Contractor wrongfully
causes to completed or partially completed construction or to property of the
Owner or separate contractors as provided in Section 10.2.5.


§ 6.2.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Section 3.14.


§ 6.3 OWNER’S RIGHT TO CLEAN UP
If a dispute arises among the Contractor, separate contractors and the Owner as
to the responsibility under their respective contracts for maintaining the
premises and surrounding area free from waste materials and rubbish, the Owner
may clean up and allocate the cost among those responsible.


§6.4 INDEMNIFICATION OF AND BY SEPARATE CONTRACTORS
The Contractor agrees to indemnify and hold harmless the Owner’s separate
contractors and their successors and assigns from and against claims, damages,
losses, and expenses, including but not limited to attorneys’ fees, arising out
of or resulting from the performance of the Work to the extent that such claim,
damage, loss or expense is attributable to the negligent acts or omissions of
the Contractor, a Subcontractor, or anyone directly or indirectly employed by
them or anyone for whose acts any of them may be liable. The Owner agrees to
endeavor or to include in each contract for construction with separate
contractor engaged by the Owner an agreement by the Owner’s separate contractor
to indemnify and hold harmless the Contractor and its successors and assigns to
the same extent as the Contractor has agreed in this Section 6.4 to indemnify
and hold harmless Owner’s separate contractors and their successors and assigns.


ARTICLE 7   CHANGES IN THE WORK
§ 7.1 GENERAL
§ 7.1.1 Changes in the Work may be accomplished after execution of the Contract,
and without invalidating the Contract, by Change Order, Construction Change
Directive or order for a minor change in the Work, subject to the limitations
stated in this Article 7 and elsewhere in the Contract Documents.  The only
valid order for minor changes in the Work are an Architect-written RFI response
or an Architect’s Supplemental Instructions (ASI) or Proposal Request (PR) form
issued by the Architect.


§ 7.1.2 A Change Order shall be based upon agreement among the Owner, Contractor
and Architect; a Construction Change Directive requires agreement by the Owner
and Architect and may or may not be agreed to by the Contractor; an order for a
minor change in the Work may be issued by the Architect or the Owner alone.
 
 
 
 
 
 
25

--------------------------------------------------------------------------------

 
 

 
§ 7.1.3 Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and the Contractor shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive or order
for a minor change in the Work.


§ 7.1.4 There will be occasions where communication with the Contractor for the
review of an issue requires the Architect to issue a preliminary sketch in order
to document the Architect’s understanding of a condition or question or as a
means to review alternatives with the Contractor or Subcontractor prior to
formally issuing written direction with a RFI response or an ASI or Change Order
Proposal Request. On these occasions, such sketches will be issued without the
Architect’s standard sketch title block, without a sketch number and with
“Preliminary – Not For Construction” written on the sketch along with a date.
These Preliminary – Not For Construction Sketches shall be issued only through
the Architect. Once the review of the issue is completed, if the final version
of the Preliminary – Not For Construction Sketch is required to be issued as a
change to the Contract Documents requirements, the final version of the sketch
will delete the Preliminary – Not For Construction wording, add the Architect’s
standard sketch title block and sketch number, and be issued by the Architect as
an attachment to a RFI response or an ASI or a Change Order Proposal Request.
Any work performed by the Contractor based on a Preliminary – Not For
Construction Sketch will be at the CM or Subcontractor’s sole risk and will not
be recognized as an approved change to the Contract Documents requirements or a
valid basis for requesting a change to the Contract Sum or Contract Time.


§ 7.1.5 All changes in the Work shall be issued in writing by the Architect as
either a Change Order, a Construction Change Directive, and RFI response or an
Architect’s Supplemental Instruction. All other written, email or verbal forms
or means of communication will NOT be recognized as a valid change in the Work.




§ 7.2 CHANGE ORDERS
§ 7.2.1 A Change Order is a written instrument prepared by the Architect and
signed by the Owner, Contractor and Architect stating their agreement upon all
of the following:
 
.1
The change in the Work;

 
.2
The amount of the adjustment, if any, in the Contract Sum; and

 
.3
The extent of the adjustment, if any, in the Contract Time.



§ 7.3 CONSTRUCTION CHANGE DIRECTIVES
§ 7.3.1 A Construction Change Directive is a written order prepared by the
Architect and signed by the Owner and Architect, directing a change in the Work
prior to agreement on adjustment, if any, in the Contract Sum or Contract Time,
or both. The Owner may by Construction Change Directive, without invalidating
the Contract, order changes in the Work within the general scope of the Contract
consisting of additions, deletions or other revisions, the Contract Sum and
Contract Time being adjusted accordingly.


§ 7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.


§ 7.3.3 If the Construction Change Directive provides for an adjustment to the
Contract Sum, the adjustment shall be based on one of the following methods:
 
.1
Mutual acceptance of a lump sum properly itemized and supported by sufficient
substantiating data to permit evaluation;

 
.2
Unit prices stated in the Contract Documents or subsequently agreed upon;

 
.3
Cost to be determined in a manner agreed upon by the parties and a mutually
acceptable fixed or percentage fee; or

 
.4
As provided in Section 7.3.7.



§ 7.3.4 If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Construction Change Directive so that application of
such unit prices to quantities of Work proposed will cause substantial inequity
to the Owner or Contractor, the applicable unit prices shall be equitably
adjusted.


§ 7.3.5 Upon receipt of a Construction Change Directive, the Contractor shall
promptly proceed with the change in the Work involved and advise the Architect
of the Contractor’s agreement or disagreement with the method, if any, provided
in the Construction Change Directive for determining the proposed adjustment in
the Contract Sum or Contract Time.
 
 
 
 
 
26

--------------------------------------------------------------------------------

 
 

 
§ 7.3.6 A Construction Change Directive signed by the Contractor indicates the
Contractor’s agreement therewith, including adjustment in Contract Sum and
Contract Time or the method for determining them. Such agreement shall be
effective immediately and shall be recorded as a Change Order.


§ 7.3.7 If the Contractor does not respond promptly or disagrees with the method
for adjustment in the Contract Sum, the Architect shall determine the method and
the adjustment on the basis of reasonable expenditures and savings of those
performing the Work attributable to the change, including, in case of an
increase in the Contract Sum, an amount for overhead and profit as set forth in
the Agreement, or if no such amount is set forth in the Agreement, a reasonable
amount. In such case, and also under Section 7.3.3.3, the Contractor shall keep
and present, in such form as the Owner or Architect may prescribe, an itemized
accounting together with appropriate supporting data. Unless otherwise provided
in the Contract Documents, costs for the purposes of this Section 7.3.7 shall be
limited to the following:
 
.1
Costs of labor, including social security, old age and unemployment insurance,
fringe benefits required by agreement or custom, and workers’ compensation
insurance;

 
.2
Costs of materials, supplies and equipment, including cost of transportation,
whether incorporated or consumed;

 
.3
Rental costs of machinery and equipment, exclusive of hand tools, whether rented
from the Contractor or others;

 
.4
Costs of premiums for all bonds and insurance, permit fees, and sales, use or
similar taxes related to the Work; and

 
.5
Additional costs of supervision and field office personnel directly attributable
to the change.



§ 7.3.8 When both additions and credits covering related Work or substitutions
are involved in a change, the Contractor’s Fee shall be figured on the basis of
the net increase or net decrease relative to the Contract Sum, if any, with
respect to that change.


§ 7.3.9 Pending final determination of the total cost of a Construction Change
Directive to the Owner, the Contractor may request payment for Work completed
under the Construction Change Directive in Applications for Payment. The
Architect will make an interim determination for purposes of monthly
certification for payment for those costs and certify for payment the amount
that the Architect determines, in the Architect’s professional judgment, to be
reasonably justified. The Architect’s interim determination of cost shall adjust
the Contract Sum on the same basis as a Change Order, subject to the right of
either party to disagree and assert a Claim in accordance with Article 15.


§ 7.3.10 When the Owner and the Contractor reach agreement concerning the
adjustment in the Contract Sum and/or the Contract Time, such agreement shall be
effective immediately and shall be recorded by preparation and execution of an
appropriate Change Order.


§ 7.4 MINOR CHANGES IN THE WORK
The Owner and Architect have authority to order minor changes in the Work not
involving adjustment in the Contract Sum or extension of the Contract Time and
not inconsistent with the intent of the Contract Documents. Such changes will be
effected by written order signed by the Owner or the Architect and shall be
binding on the Owner and Contractor.


§ 7.5 EFFECT OF A CHANGE ORDER
§7.5.1 A Change Order signed by the Contractor constitutes the Contractor’s
agreement that, when implemented by the Owner, the adjustment in the Contract
Sum and/or the Contract Time shall fully and finally compensate the Contractor
and its Subcontractors and Sub-subcontractors of any tier for any and all
additional costs, damages or expenses arising directly or indirectly out of such
change in the Work and the events referred to in the Change Order. Furthermore:


 
.1 All Change Orders shall be conclusively presumed to constitute settlement of
all Claims as defined in Article 15 of these General Conditions for direct and
indirect damages to the Contractor, its Subcontractors and their respective
Sub-subcontractors of any tier arising out of the change in the Work and the
events referred to in the Change Order. This shall include, but is not limited
to, any and all so-called “delay”, “equitable adjustment”, “impact”, “cumulative
impact”, “acceleration”, “inefficiency”, “interference”, “indirect”, “ripple”,
or “consequential” claims, costs or damages and all direct or indirect costs
pertaining to the Contractor’s home office, branch offices, or field site office
and all other costs and affects whatsoever relating to the change in the Work
and the events referred to in the Change Order.

 
 
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
 

 
 
.2 Any statement unilaterally added by the Contractor to the face of a Change
Order or contained in any transmittal or separate correspondence wherein the
Contractor unilaterally attempts to reserve rights to seek any further increases
in the Contract Sum or extensions of Contract Time arising out of the events
referred to in the Change Order shall be null and void.



ARTICLE 8   TIME
§ 8.1 DEFINITIONS
§ 8.1.1 Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work.


§ 8.1.2 The date of commencement of the Work is the date established in the
Agreement.


§ 8.1.3 The date of Substantial Completion is the date certified by the
Architect in accordance with Section 9.8, provided however, that unless a
Certificate of Occupancy is withheld by the appropriate governmental officials
for reasons not the fault or responsibility of the Contractor or its
Subcontractors or anyone directly or indirectly employed by them or for whose
acts any of them may be liable, the issuance of a Certificate of Occupancy, if
applicable to the Work or on an agreed portion thereof being considered for
Substantial Completion, shall be a condition precedent to the Substantial
Completion of  such portion of the work  and the certification by the Architect
of Substantial Completion.


§ 8.1.4 The term “day” as used in the Contract Documents shall mean calendar day
including holidays and weekends.


§ 8.2 PROGRESS AND COMPLETION
§ 8.2.1 Time limits stated in the Contract Documents are of the essence of the
Contract. By executing the Agreement the Contractor confirms that the Contract
Time is a reasonable period for performing the Work.


§ 8.2.2 The Contractor shall not knowingly, except by agreement or instruction
of the Owner in writing, prematurely commence operations on the site or
elsewhere prior to the effective date of insurance required by Article 11 to be
furnished by the Contractor and Owner. The date of commencement of the Work
shall not be changed by the effective date of such insurance.


§ 8.2.3 The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time.


§ 8.3 DELAYS AND EXTENSIONS OF TIME
§ 8.3.1 If the Contractor is delayed in the progress of the Work for seven (7)
calendar days or less in aggregate by reason or events or causes beyond the
control of the Owner, the Contractor and the Contractor’s Subcontractors and
Sub-subcontractors of any tier (“Force Majeure Delays”), such delays shall not
be a basis for an increase in the Contract Sum and the Contractor’s sole remedy
shall be an extension of the Contractor’s time for performance which fairly
reflects a delay in substantially completing the entire Work. If the Contractor
is delayed in the progress of the Work for more than seven (7) calendar days in
the aggregate by reason of any Force Majeure Delays as described above, the
Owner shall in good faith review any actual General Conditions and/or
remobilization costs claimed by the Contractor to have resulted from such delays
in excess of seven (7) calendar days, and the Owner shall make a good faith
adjustment in the Contract Sum, but not to exceed the actual additional direct
costs of General Conditions and/or remobilization caused by such delays in
excess of seven (7) calendar days. The Contractor shall also be entitled to an
extension of the Contractor’s time for performance which fairly reflects a delay
in substantially completing the entire Work. The Contractor agrees that
adjustments in the Contract Time will be permitted for delay only to the extent
such delay (i) is not caused, or could not have been anticipated by the
Contractor, and (ii) could not be limited or avoided by the Contractor's timely
notice to the Owner.
 
 
 
 
 
 
28

--------------------------------------------------------------------------------

 
 

 
§ 8.3.2 If the Contractor is delayed, hindered, obstructed or otherwise
interfered with (a “Delay’) in the progress of the Work by any act or omission
of the Owner, the Architect or separate contractors to the Owner, the
Contractor’s sole remedy shall be:


 
.1 An extension of the Contractor’s time for performance which fairly reflects a
delay in substantially completing the entire Work caused by such act or
omission; and



 
.2 An adjustment in the Contract Sum to cover the actual additional direct costs
(including General conditions) resulting from the Delay caused by such act or
omission.  In no event shall the Contractor be entitled to any damages in
connection with a Delay, including without limitation, consequential damages,
lost opportunity costs, impact damages, or similar remuneration.



§ 8.3.3 Notwithstanding the provisions of Sections 8.3.1 and 8.3.2 the
Contractor’s time for performance shall not be extended and the Contract Sum
shall not be increased for:


 
.1
Any delay resulting from adverse weather conditions anticipated in Contractor’s
Detailed Construction schedule.



 
.2
The portion of any critical path delay in substantially completing the entire
Work, which would have occurred notwithstanding any Force Majeure Delay or delay
caused by any act or omission of the Owner or separate contractors to the Owner
due to any acts or omissions of the Contractor and/or its Subcontractors, or
Sub-subcontractors of any tier.

 
§8.3.4  Claims relating to delay shall be made in accordance with applicable
provisions of Article 15 of these General Conditions.


§8.4  ACCELERATION
§8.4.1 In the event the Substantial Completion of the Work is delayed by any
cause for which an extension of time is not permitted hereunder and there is
reasonable doubt that the entire Work can be substantially completed within the
Contract Time, as such time may be extended hereunder then the Owner may issue a
written notice to the Contractor directing the Contractor to submit to the Owner
a recovery plan (the “Recovery Plan”). Within seven (7) days of such notice, the
Contractor shall submit to Owner a Recovery Plan which shall state the date
Substantial Completion of the entire Work is scheduled to occur without
acceleration and/or re-sequencing of the Work, and shall include a  Substantial
Completion of the entire Work is scheduled to occur without acceleration and/or
re-sequencing of the Work, and shall include a revised Detailed Construction
Schedule clearly showing, and a detailed narrative explanation clearly stating,
the scope and extent of re-sequencing and/or acceleration required to enable the
Contractor to substantially complete the entire work within the Contract Time,
as such time may be extended hereunder, through re-sequencing and/or
acceleration of the Work, the Contractor shall so state providing the reasons
thereof, and the revised Detailed Construction Schedule and detailed narrative
explanation shall show and state maximum recovery of the period of delay
possible through re-sequencing and/or acceleration of the Work. Upon written
notice from the Owner, the Contractor shall implement the Recovery Plan. The
Contractor may be entitled to an increase in the Contract Sum after evaluation
and agreement by the Architect and Owner as a result of such acceleration and/or
re-sequencing of the Work.


§8.4.2 In the event the Owner desires to accelerate the performance of the Work
to recover for delays in the Work for which an extension of time is permitted
hereunder, the Owner may issue a written notice to the Contractor directing the
Contractor to submit to the Owner an acceleration plan (the “Acceleration Plan”)
for an acceleration and/or re-sequencing of the performance of the Work for the
Owner’s convenience. The Owner and Contractor shall immediately meet to discuss
Owner’s acceleration and/or re-sequencing goals and the recovery period of the
delay possible through the acceleration and/or re-sequencing of the Work. Within
seven (7) days of such notice, The Contractor shall submit to the Owner an
Acceleration Plan which shall state the date Substantial Completion of the
entire Work is scheduled to occur without acceleration and/or re-sequencing of
the Work and shall include a revised Detailed Construction Schedule clearly
showing, and a detailed narrative explanation clearly stating: (i) the scope and
extent of re-sequencing and/or acceleration of the Work; (ii) the revised
Substantial Completion date of the entire Work, if the Acceleration Plan is
implemented; and (iii) the increase in the Contract Sum requested by the
Contractor to implement the Acceleration Plan and to revise the Contract Time.
In the event the Owner chooses to accept the Acceleration Plan, the Owner shall
give written notice to the contractor to implement the Acceleration Plan and a
Change Order shall be entered adjusting the Contract Sum and Contract Time
accordingly.
 
 
 
 
 
29

--------------------------------------------------------------------------------

 
 

 
§8.4.3 The Contractor shall include the requirements of this Section 8.4 in all
of its subcontracts with Subcontractors and shall likewise require
Subcontractors to include the same provisions in all agreements with their
respective Subcontractors of any tier.


ARTICLE 9   PAYMENTS AND COMPLETION
§ 9.1 CONTRACT SUM
The Contract Sum is stated in the Agreement and, including authorized
adjustments, is the total amount payable by the Owner to the Contractor for
performance of the Work under the Contract Documents.


§ 9.2 SCHEDULE OF VALUES
The Contractor shall submit to the Owner and Architect, before the first
Application for Payment, a schedule of values allocating the entire Contract Sum
to the various portions of the Work and prepared in such form and supported by
such data to substantiate its accuracy as the Owner and Architect may require.
This schedule, unless objected to by the Owner or Architect, shall be used as a
basis for reviewing the Contractor’s Applications for Payment.


§ 9.3 APPLICATIONS FOR PAYMENT
§ 9.3.1 At least ten days before the date established for each progress payment,
the Contractor shall submit to the Architect and the Owner an itemized
Application for Payment prepared in accordance with the schedule of values, if
required under Section 9.2, for completed portions of the Work. Such application
shall be notarized, if required, and supported by such data substantiating the
Contractor’s right to payment as the Owner or Architect may require, such as
copies of requisitions from Subcontractors and material suppliers, and shall
reflect retainage if provided for in the Contract Documents.


§ 9.3.1.1 As provided in Section 7.3.9, such applications may include requests
for payment on account of changes in the Work that have been properly authorized
by Construction Change Directives, or by interim determinations of the
Architect, but not yet included in Change Orders.


§ 9.3.1.2 Applications for Payment shall not include requests for payment for
portions of the Work for which the Contractor does not intend to pay a
Subcontractor or material supplier, unless such Work has been performed by
others whom the Contractor intends to pay.


§ 9.3.2 Unless otherwise provided in the Contract Documents, payments shall be
made on account of materials and equipment delivered and suitably stored at the
site for subsequent incorporation in the Work. If approved in advance by the
Owner, payment may similarly be made for materials and equipment suitably stored
off the site at a location agreed upon in writing. Payment for materials and
equipment stored on or off the site shall be conditioned upon compliance by the
Contractor with procedures satisfactory to the Owner to establish the Owner’s
title to such materials and equipment or otherwise protect the Owner’s interest,
and shall include the costs of applicable insurance, storage and transportation
to the site for such materials and equipment stored off the site. As a condition
to Owner granting any consent pursuant to payment for materials stored off-site,
the Owner may impose any conditions required by the Owner’s lender.


§ 9.3.3 The Contractor warrants that: (1) title to Work, materials and equipment
covered by an Application for Payment will pass to the Owner either by
incorporation into the construction or upon receipt of payment by the
Contractor, whichever occurs first; (2) Work, materials, and equipment covered
by previous Applications for Payment are free and clear of liens, claims,
security interests or encumbrances (except to the extent the Owner has
wrongfully failed to make payment therefor); and (3) no Work, materials or
equipment covered by an Application for Payment will have been acquired by the
Contractor, or any other person performing Work at the site or furnishing
materials or equipment for the Project, subject to an agreement under which
interest therein or encumbrance other than statutory lien rights thereon is
retained by the seller or otherwise imposed by the Contractor or such other
person.


§ 9.4 CERTIFICATES FOR PAYMENT
§ 9.4.1 The Architect will, within seven days after receipt of the Contractor’s
Application for Payment, either issue to the Owner a Certificate for Payment,
with a copy to the Contractor, for such amount as the Architect determines is
properly due, or notify the Contractor and Owner in writing of the Architect’s
reasons for withholding certification in whole or in part as provided in Section
9.5.1.
 
 
 
 
 
 
30

--------------------------------------------------------------------------------

 

 
§ 9.4.2 The issuance of a Certificate for Payment will constitute a
representation by the Architect to the Owner, based on the Architect’s
evaluation of the Work and the data comprising the Application for Payment,
that, to the best of the Architect’s knowledge, information and belief, the Work
has progressed to the point indicated and that the quality of the Work is in
accordance with the Contract Documents. The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents prior to completion
and to specific qualifications expressed by the Architect. The issuance of a
Certificate for Payment will further constitute a representation that the
Contractor is entitled to payment in the amount certified. However, the issuance
of a Certificate for Payment will not be a representation that the Architect has
(1) made exhaustive or continuous on-site inspections to check the quality or
quantity of the Work, (2) reviewed construction means, methods, techniques,
sequences or procedures, (3) reviewed copies of requisitions received from
Subcontractors and material suppliers and other data requested by the Owner to
substantiate the Contractor’s right to payment, or (4) made examination to
ascertain how or for what purpose the Contractor has used money previously paid
on account of the Contract Sum.


§ 9.5 DECISIONS TO WITHHOLD CERTIFICATION
§ 9.5.1 The Architect may withhold a Certificate for Payment in whole or in
part, to the extent reasonably necessary to protect the Owner, if in the
Architect’s opinion the representations to the Owner required by Section 9.4.2
cannot be made. If the Architect is unable to certify payment in the amount of
the Application, the Architect will notify the Contractor and Owner as provided
in Section 9.4.1. If the Contractor and Architect cannot agree on a revised
amount, the Architect will promptly issue a Certificate for Payment for the
amount for which the Architect is able to make such representations to the
Owner. The Architect may also withhold a Certificate for Payment or, because of
subsequently discovered evidence, may nullify the whole or a part of a
Certificate for Payment previously issued, to such extent as may be necessary in
the Architect’s opinion to protect the Owner from loss for which the Contractor
is responsible, including loss resulting from acts and omissions described in
Section 3.3.2, because of
 
.1
defective Work not remedied;

 
.2
third party claims filed or reasonable evidence indicating probable filing of
such claims unless security acceptable to the Owner is provided by the
Contractor;

 
.3
failure of the Contractor to make payments properly to Subcontractors or for
labor, materials or equipment;

 
.4
reasonable evidence that the Work cannot be completed for the unpaid balance of
the Contract Sum;

 
.5
damage to the Owner or a separate contractor;

 
.6
reasonable evidence that the Work will not be completed within the Contract
Time, and that the unpaid balance would not be adequate to cover actual or
liquidated damages for the anticipated delay;

 
.7
repeated failure to carry out the Work in accordance with the Contract
Documents;

 
.8
failure to adhere to the Detailed Construction Schedule obligations, including
the failure to submit acceptable updates to the Detailed Construction Schedule
in accordance with the Contract Documents;

 
.9
incomplete Application for Payment;

 
.10
failure to submit appropriate documentation for each Subcontractor, including
the subcontract agreement, insurance certificates, schedules of values, waivers
of liens and such other documentation as the Owner may from time to time
reasonably require; or

 
.11
the filing of any stop notice, mechanic’s lien or similar claim pertaining to
unpaid amounts for any labor, goods or services provided as part of the Work and
Contractor’s failure to perform its obligations under Sections 9.6.8 and 9.6.9
of these General Conditions if not the result of the Owner’s wrongful failure to
make payment for other than items identified in Sections 9.5.1 through and
including 9.5.10.



§ 9.5.2 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.


§ 9.5.3 If the Architect withholds certification for payment under Section
9.5.1.3, the Owner may, at its sole option, issue joint checks to the Contractor
and to any Subcontractor or material or equipment suppliers to whom the
Contractor failed to make payment for Work properly performed or material or
equipment suitably delivered. If the Owner makes payments by joint check, the
Owner shall notify the Architect and the Architect will reflect such payment on
the next Certificate for Payment.
 
 
 
 
 
 
31

--------------------------------------------------------------------------------

 
 

 
§ 9.6 PROGRESS PAYMENTS
§ 9.6.1 After the Architect has issued a Certificate for Payment, the Owner
shall make an independent determination of the amount due to the Contractor
pursuant to the terms of the Contract Documents, and shall with the time
provided in the Contract Documents make payment in such amount certified by the
Architect as is not disputed by the Owner. If the Owner disputes an amount
certified for payment by the Architect, the Owner shall give notice within ten
(10) days to the Architect and the Contractor of the basis of such dispute. The
Owner shall be entitled to withhold payments to the Contractor and/or nullify a
previous payment to the Contractor to the extent reasonably necessary to protect
the Owner from any loss or expenditure by reason of matters set forth in Section
9.5.1.1 through 9.5.1.11 of these General Conditions.


§ 9.6.2 The Contractor shall pay each Subcontractor no later than seven days
after receipt of payment from the Owner the amount to which the Subcontractor is
entitled, reflecting percentages actually retained from payments to the
Contractor on account of the Subcontractor’s portion of the Work. The Contractor
shall, by appropriate agreement with each Subcontractor, require each
Subcontractor to make payments to Sub-subcontractors in a similar manner.


§ 9.6.3  [This Section intentionally deleted]


§ 9.6.4 The Owner has the right to request written evidence from the Contractor
that the Contractor has properly paid Subcontractors and material and equipment
suppliers amounts paid by the Owner to the Contractor for subcontracted Work. If
the Contractor fails to furnish such evidence within seven days, the Owner shall
have the right to contact Subcontractors to ascertain whether they have been
properly paid. Neither the Owner nor Architect shall have an obligation to pay
or to see to the payment of money to a Subcontractor, except as may otherwise be
required by law.


§ 9.6.5 Contractor payments to material and equipment suppliers shall be treated
in a manner similar to that provided in Sections 9.6.2, 9.6.3 and 9.6.4.


§ 9.6.6 A Certificate for Payment, a progress payment, or partial or entire use
or occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Contract Documents.


§ 9.6.7 Unless the Contractor provides the Owner with a payment bond in the full
penal sum of the Contract Sum, payments received by the Contractor for Work
properly performed by Subcontractors and suppliers shall be held by the
Contractor for those Subcontractors or suppliers who performed Work or furnished
materials, or both, under contract with the Contractor for which payment was
made by the Owner. Nothing contained herein shall require money to be placed in
a separate account and not commingled with money of the Contractor, shall create
any fiduciary liability or tort liability on the part of the Contractor for
breach of trust or shall entitle any person or entity to an award of punitive
damages against the Contractor for breach of the requirements of this provision.


§ 9.6.8 In the event Contractor has been paid amounts then due under this
Agreement and a claim is made against the Owner by any one or more of the
Contractor’s Subcontractors or Sub-subcontractors of any tier, or their agents
or employees (including a bankruptcy trustee), for unpaid fees, reimbursable
costs or for services, materials, labor or other value furnished to the Project,
or in the event a lien is recorded against the Property or any portion thereof
by  any one or more of such persons or entities for such fees, costs, services,
materials, labor or other value furnished to the Project, and the Contractor
does not satisfy such claim or lien within twenty (20) calendar days of
receipt  from the owner of notice of the existence of such claim or lien, the
Owner may withhold payment from the Contractor of the amount that the Owner
determines in its reasonable discretion is due to the claimant. It is agreed
that the Owner shall have the right to apply amounts retained by the Owner
pursuant to this Section to satisfy, release and discharge such judgment, claim
or lien (including the reasonable attorneys’ fees and costs claimed by such
claimant). This Section 9.6.8 shall not be construed to limit any right of the
Contractor to recover damages from the Owner to which it is entitled pursuant to
the terms of the Contract, if any claim or lien is found by an arbitrator (if
parties agree to arbitration) or a court of competent jurisdiction to be due to
the Owner’s breach of the Contract. The obligations of this Section shall
survive the completion of the Work or the termination of the Contract. At such
time as the claim has been resolved, any amounts remaining out of the amount
retained by the Owner on account of such judgment, claim or lien will be
released to Contractor if the Contractor is not otherwise in breach hereunder.
 
 
 
 
 
 
32

--------------------------------------------------------------------------------

 
 

 
§ 9.6.9  In the event that the Contractor has been paid the amounts then due
under this Agreement and a lien is recorded against the Property by any one or
more of the Subcontractors  or Sub-subcontractors of any tier, or their agents
or employees (including a bankruptcy trustee), for unpaid fees, reimbursable
costs or for services, materials, labor, or other value furnished to the
Project, the Contractor shall cause the release of such lien from the Property
within twenty (20) calendar days of receipt from Owner of notice of the
existence of such lien.  The obligations of this Section shall survive the
completion of the Work or termination of the Contract.


§ 9.6.10  To the extent reasonably necessary to protect the Owner from loss
because of the recording or filing, or the potential recording or filing, of any
mechanics liens or stop notices by the Contractor’s Subcontractors or
Sub-subcontractors of any tier, the Owner shall be entitled to make payment to
the Contractor on account of any services, materials, labor or other Work (i)
furnished or performed by claimant or potential claimant and (ii) included in
any Application for Payment submitted hereunder, including an application for
final payment, by delivering to the Contractor a check payable jointly to the
Contractor, to the claimant or potential claimant and to any other person or
entity besides the Contractor who may have directly or indirectly retained the
claimant or potential claimant in connection with the Work.


§ 9.7 FAILURE OF PAYMENT
If the Architect does not issue a Certificate for Payment, through no fault of
the Contractor and without reasonable cause, within seven days after receipt of
the Contractor’s Application for Payment, or if the Owner does not pay the
Contractor without reasonable cause within seven days after the date established
in the Contract Documents the amount certified by the Architect and not disputed
by the Owner in good faith with notice to the Contractor, then the Contractor
may, upon seven additional days’ written notice to the Owner and Architect, stop
the Work until payment of the undisputed amount owing has been received. The
Contract Time shall be extended appropriately and the Contract Sum shall be
increased by the amount of the Contractor’s reasonable costs of shut-down, delay
and start-up, plus interest as provided for in the Contract Documents.


§ 9.8 SUBSTANTIAL COMPLETION
§ 9.8.1 Substantial Completion is the stage in the progress of the Work when the
Work or designated portion thereof is sufficiently complete in accordance with
the Contract Documents so that the Owner can occupy and utilize the Work or
agreed upon portion thereof for its intended use; provided however that unless a
Certificate of Occupancy is withheld by appropriate governmental officials for
reasons not the fault or responsibility of the Contractor or its Subcontractors
or anyone directly or indirectly employed by them or for whose acts any of them
may be liable, the issuance of  a Certificate of Occupancy, if applicable to the
Work or agreed upon portion thereof, is a condition precedent to Substantial
Completion of such portion of the Work.


§ 9.8.2 When the Contractor considers that the Work, or a portion thereof which
the Owner agrees to accept separately, is substantially complete, the Contractor
shall prepare and submit to the Architect a comprehensive list of items to be
completed or corrected prior to final payment. Failure to include an item on
such list does not alter the responsibility of the Contractor to complete all
Work in accordance with the Contract Documents.


§ 9.8.3 Upon receipt of the Contractor’s list, the Architect will make an
inspection to determine whether the Work or designated portion thereof is
substantially complete. If the Architect’s inspection discloses any item,
whether or not included on the Contractor’s list, which is not sufficiently
complete in accordance with the Contract Documents so that the Owner can occupy
or utilize the Work or designated portion thereof for its intended use, the
Contractor shall, before issuance of the Certificate of Substantial Completion,
complete or correct such item upon notification by the Architect. In such case,
the Contractor shall then submit a request for another inspection by the
Architect to determine Substantial Completion.


§ 9.8.4 When the Work or designated portion thereof is substantially complete,
the Architect will prepare a Certificate of Substantial Completion that shall
establish the date of Substantial Completion, shall establish responsibilities
of the Owner and Contractor for security, maintenance, heat, utilities, damage
to the Work and insurance, and shall fix the time within which the Contractor
shall finish all items on the list accompanying the Certificate. Warranties
required by the Contract Documents shall commence on the date of Substantial
Completion of the Work or designated portion thereof unless otherwise provided
in the Certificate of Substantial Completion.  The Contractor shall complete all
items on the list accompanying the Certificate within sixty (60) days of the
date of Substantial Completion unless the Contractor substantiates for specific
items on the list valid reasons beyond the Contractor’s or their Subcontractor’s
control why the work can not be accomplished within this time frame and the
Owner and Architect approve such exceptions in writing within seven (7) days of
the issuance of the list by the Architect. With respect to Work enumerated on
the list accompanying the Certificate of Substantial Completion, the guarantee
or warranty period shall start at the time of subsequent acceptance of this Work
in writing by the Owner but not later than the date of issuance of the final
Certificate for Payment.
 
 
 
 
 
 
33

--------------------------------------------------------------------------------

 
 

 
§ 9.8.5 The Certificate of Substantial Completion shall be submitted to the
Owner and Contractor for their written acceptance of responsibilities assigned
to them in such Certificate. Upon such acceptance and consent of surety, if any,
the Owner shall make payment of retainage applying to such Work or designated
portion thereof. Such payment shall be adjusted for Work that is incomplete or
not in accordance with the requirements of the Contract Documents.


§ 9.9 PARTIAL OCCUPANCY OR USE
§ 9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Work at any stage when such portion is designated by separate agreement
with the Contractor, provided such occupancy or use is consented to by the
insurer as required under Section 11.3.1.5 and authorized by public authorities
having jurisdiction over the Project. Such partial occupancy or use may commence
whether or not the portion is substantially complete, provided the Owner and
Contractor have accepted in writing the responsibilities assigned to each of
them for payments, retainage, if any, security, maintenance, heat, utilities,
damage to the Work and insurance, and have agreed in writing concerning the
period for correction of the Work and commencement of warranties required by the
Contract Documents. When the Contractor considers a portion substantially
complete, the Contractor shall prepare and submit a list to the Architect as
provided under Section 9.8.2. Consent of the Contractor to partial occupancy or
use shall not be unreasonably withheld. The stage of the progress of the Work
shall be determined by written agreement between the Owner and Contractor or, if
no agreement is reached, by dispute resolution in accordance with the Contract.


§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be occupied or
portion of the Work to be used in order to determine and record the condition of
the Work.


§ 9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Contract Documents.


§ 9.10 FINAL COMPLETION AND FINAL PAYMENT
§ 9.10.1 “Final Completion” means that the “punch list” items identified at the
time of issuance of the Certificate of Substantial completion, and any further
punch list items discovered prior to occupancy by Owner, have been completed to
the satisfaction of the Owner (unless the Owner has accepted the Work without
completion of one or more punch list items in exchange for a reduction if the
Contract Sum or otherwise), the Contract has been fully performed (except for
obligations which survive Final Completion) and the Contractor is entitled to
final Payment. Upon receipt of the Contractor’s written notice that the Work is
ready for final inspection and acceptance and upon receipt of a final
Application for Payment, the Architect will promptly make such inspection and,
when the Architect finds the Work acceptable under the Contract Documents and
the Contract fully performed, the Architect will promptly issue a final
Certificate for Payment stating that to the best of the Architect’s knowledge,
information and belief, and on the basis of the Architect’s on-site visits and
inspections, the Work has been completed in accordance with terms and conditions
of the Contract Documents and that the entire balance found to be due the
Contractor and noted in the final Certificate is due and payable. The
Architect’s final Certificate for Payment will constitute a further
representation that conditions listed in Section 9.10.2 as precedent to the
Contractor’s being entitled to final payment have been fulfilled.  The issuance
of a certificate for payment constitutes a representation that the Contractor is
entitled to payment in the amount certified.  However, the issuance of this
certificate for payment will not be a representation that the Architect had (1)
made exhaustive or continuous on-site inspections to check the quality or
quantity of Work, (2) reviewed construction means, methods, techniques,
sequences or procedures, (3) reviewed copies of requisitions received from
Subcontractors and material suppliers and other data requested by the Owner to
substantiate the Contractor's rights of payment, or (4) performed an examination
to ascertain how or for what purpose the Contractor has used money previously
paid on account of the Contract Sum.


§ 9.10.2 Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Architect (1) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work for which the Owner or the Owner’s property might be responsible
or encumbered (less amounts withheld by Owner) have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the Contract
Documents to remain in force after final payment is currently in effect and will
not be canceled or allowed to expire until at least 30 days’ prior written
notice has been given to the Owner, (3) a written statement that the Contractor
knows of no substantial reason that the insurance will not be renewable to cover
the period required by the Contract Documents, (4) consent of surety, if any, to
final payment and (5), if required by the Owner, other data establishing payment
or satisfaction of obligations, such as receipts, releases and waivers of liens,
claims, security interests or encumbrances arising out of the Contract, to the
extent and in such form as may be designated by the Owner. If a Subcontractor
refuses to furnish a release or waiver required by the Owner, the Contractor may
furnish a bond satisfactory to the Owner to indemnify the Owner against such
lien. If such lien remains unsatisfied after payments are made, the Contractor
shall refund to the Owner all money that the Owner may be compelled to pay in
discharging such lien, including all costs and reasonable attorneys’ fees.
Neither final payment nor the remaining retained percentage shall become due to
the extent necessary to cover two times the cost of correcting rejected Work set
forth in Section 12.2.1 until the Contractor has corrected said Work.
 
 
 
 
 
 
 
34

--------------------------------------------------------------------------------

 
 

 
§ 9.10.3 If, after Substantial Completion of the Work, final completion thereof
is materially delayed through no fault of the Contractor or by issuance of
Change Orders affecting final completion, and the Architect so confirms, the
Owner shall, upon application by the Contractor and certification by the
Architect, and without terminating the Contract, make payment of the balance due
for that portion of the Work fully completed and accepted. If the remaining
balance for Work not fully completed or corrected is less than retainage
stipulated in the Contract Documents, and if bonds have been furnished, the
written consent of surety to payment of the balance due for that portion of the
Work fully completed and accepted shall be submitted by the Contractor to the
Architect prior to certification of such payment. Such payment shall be made
under terms and conditions governing final payment, except that it shall not
constitute a waiver of claims.


§ 9.10.4 The making of final payment shall constitute a waiver of Claims by the
Owner except those arising from
 
.1
liens, Claims, security interests or encumbrances arising out of the Contract
and unsettled;

 
.2
failure of the Work to comply with the requirements of the Contract Documents
including defective Work appearing after Substantial Completion; or

 
.3
terms of special warranties required by the Contract Documents and any other
obligations of the Contractor set forth in the Contract Documents which continue
after Final Completion of the Work.



§ 9.10.5 Acceptance of final payment by the Contractor, a Subcontractor or
material supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee as unsettled at the time
of final Application for Payment.


ARTICLE 10   PROTECTION OF PERSONS AND PROPERTY
§ 10.1 SAFETY PRECAUTIONS AND PROGRAMS
The Contractor shall be responsible for initiating, maintaining and supervising
all safety precautions and programs in connection with the performance of the
Contract.


§ 10.2 SAFETY OF PERSONS AND PROPERTY
§ 10.2.1 The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to
 
.1
employees on the Work and other persons who may be affected thereby;

 
.2
the Work and materials and equipment to be incorporated therein, whether in
storage on or off the site, under care, custody or control of the Contractor or
the Contractor’s Subcontractors or Sub-subcontractors; and

 
.3
other property at the site or adjacent thereto, such as trees, shrubs, lawns,
walks, pavements, roadways, structures and utilities not designated for removal,
relocation or replacement in the course of construction.



§ 10.2.2 The Contractor shall comply with and give notices required by
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities bearing on safety of persons or property or their
protection from damage, injury or loss.


§ 10.2.3 The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities.  The Contractor shall also be responsible, at the Contractor's
sole cost and expense, for all measures necessary to protect any property
adjacent to the Project and improvements therein. Any damage to such property or
improvements shall be promptly repaired by the Contractor.
 
 
 
 
 
35

--------------------------------------------------------------------------------

 
 

 
§ 10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel and the Contractor shall give the
Owner reasonable advance written notice.


§ 10.2.5 The Contractor shall promptly remedy damage and loss (other than damage
or loss insured under property insurance required by the Contract Documents) to
property referred to in Sections 10.2.1.2 and 10.2.1.3 caused in whole or in
part by the Contractor, a Subcontractor, a Sub-subcontractor, or anyone directly
or indirectly employed by any of them, or by anyone for whose acts they may be
liable and for which the Contractor is responsible under Sections 10.2.1.2 and
10.2.1.3, except damage or loss attributable to acts or omissions of the Owner
or Architect or anyone directly or indirectly employed by either of them, or by
anyone for whose acts either of them may be liable, and not attributable to the
fault or negligence of the Contractor. The foregoing obligations of the
Contractor are in addition to the Contractor’s obligations under Section 3.18.


§ 10.2.6 The Contractor shall designate a responsible member of the Contractor’s
organization at the site whose duty shall be the prevention of accidents. This
person shall be the Contractor’s superintendent unless otherwise designated by
the Contractor in writing to the Owner and Architect.


§ 10.2.7 The Contractor shall not permit any part of the construction or site to
be loaded so as to cause damage or create an unsafe condition.


§ 10.2.8 INJURY OR DAMAGE TO PERSON OR PROPERTY
If either party suffers injury or damage to person or property because of an act
or omission of the other party, or of others for whose acts such party is
legally responsible, written notice of such injury or damage, whether or not
insured, shall be given to the other party within a reasonable time not
exceeding 21 days after discovery. The notice shall provide sufficient detail to
enable the other party to investigate the matter.


§ 10.2.9  The presence on the jobsite of the Architect or other persons
representing the Owner shall not in any  way be construed to limit the
Contractor’s full responsibility hereunder for safety of all persons and
property at the jobsite. Liability of the Contractor for all damages to persons
or public or private property arising from the Contractor’s  execution of the
Work shall not be diminished because of any inspection, testing, or observation
of the Work by agents of the Owner. All persons representing the Owner while at
the jobsite shall comply with the Contractor’s jobsite safety program. The
Contractor may exclude from the jobsite any person refusing to comply with the
Contractor’s jobsite safety program. The Contractor shall be solely responsible
for the preparation, implementation, and enforcement of a jobsite safety program
and the Owner, the Architect and the Architect’s consultants accepts no
responsibility or liability therefor.
 
 
§ 10.3 HAZARDOUS MATERIALS
§ 10.3.1 The Contractor is responsible for compliance with any requirements
included in the Contract Documents regarding hazardous materials. If the
Contractor encounters a hazardous material or substance not addressed in the
Contract Documents and if reasonable precautions will be inadequate to prevent
foreseeable bodily injury or death to persons resulting from a material or
substance, including but not limited to asbestos or polychlorinated biphenyl
(PCB), encountered on the site by the Contractor, the Contractor shall, upon
recognizing the condition, immediately stop Work in the affected area and report
the condition to the Owner and Architect in writing.


§ 10.3.2 Upon receipt of the Contractor’s written notice, the Owner shall obtain
the services of a licensed laboratory to verify the presence or absence of the
material or substance reported by the Contractor and, in the event such material
or substance is found to be present, to cause it to be rendered harmless. Unless
otherwise required by the Contract Documents, the Owner shall furnish in writing
to the Contractor and Architect the names and qualifications of persons or
entities who are to perform tests verifying the presence or absence of such
material or substance or who are to perform the task of removal or safe
containment of such material or substance. The Contractor and the Architect will
promptly reply to the Owner in writing stating whether or not either has
reasonable objection to the persons or entities proposed by the Owner. If either
the Contractor or Architect has an objection to a person or entity proposed by
the Owner, the Owner shall propose another to whom the Contractor and the
Architect have no reasonable objection. When the material or substance has been
rendered harmless, Work in the affected area shall resume upon written agreement
of the Owner and Contractor. By Change Order, the Contract Time shall be
extended appropriately and the Contract Sum shall be increased in the amount of
the Contractor’s reasonable additional costs of shut-down, delay and start-up.
 
 
 
 
 
 
 
 
36

--------------------------------------------------------------------------------

 
 
 

 
§ 10.3.3 To the fullest extent permitted by law, the Owner shall indemnify and
hold harmless the Contractor, Subcontractors, Architect, Architect’s consultants
and agents and employees of any of them from and against claims, damages, losses
and expenses, including but not limited to attorneys’ fees, arising out of or
resulting from performance of the Work in the affected area if in fact the
material or substance presents the risk of bodily injury or death as described
in Section 10.3.1 and has not been rendered harmless, provided that such claim,
damage, loss or expense is attributable to bodily injury, sickness, disease or
death, or to injury to or destruction of tangible property (other than the Work
itself), except to the extent that such damage, loss or expense is due to the
fault or negligence of the party seeking indemnity.


§ 10.3.4 The Owner shall not be responsible under this Section 10.3 for
materials or substances the Contractor brings to the site unless such materials
or substances are required by the Contract Documents. The Owner shall be
responsible for materials or substances required by the Contract Documents,
except to the extent of the Contractor’s fault or negligence in the use and
handling of such materials or substances.


§ 10.3.5 The Contractor shall indemnify the Owner for the cost and expense the
Owner incurs (1) for remediation of a material or substance the Contractor
brings to the site and negligently handles, or (2) where the Contractor fails to
perform its obligations under Section 10.3.1, except to the extent that the cost
and expense are due to the Owner’s fault or negligence.


§ 10.3.6 If, without negligence on the part of the Contractor, the Contractor is
held liable by a government agency for the cost of remediation of a hazardous
material or substance solely by reason of performing Work as required by the
Contract Documents, the Owner shall indemnify the Contractor for all cost and
expense thereby incurred.


§ 10.4 EMERGENCIES
In an emergency affecting safety of persons or property, the Contractor shall
act, at the Contractor’s discretion, to prevent threatened damage, injury or
loss. Additional compensation or extension of time claimed by the Contractor on
account of an emergency shall be determined as provided in Article 15 and
Article 7.


ARTICLE 11   INSURANCE AND BONDS
§ 11.1 CONTRACTOR’S LIABILITY INSURANCE
§ 11.1.1 The Contractor shall purchase from and maintain in a company or
companies lawfully authorized to do business in the jurisdiction in which the
Project is located such insurance as will protect the Contractor from claims set
forth below which may arise out of or result from the Contractor’s operations
and completed operations under the Contract and for which the Contractor may be
legally liable, whether such operations be by the Contractor or by a
Subcontractor or by anyone directly or indirectly employed by any of them, or by
anyone for whose acts any of them may be liable:
 
.1
Claims under workers’ compensation, disability benefit and other similar
employee benefit acts that are applicable to the Work to be performed;

 
.2
Claims for damages because of bodily injury, occupational sickness or disease,
or death of the Contractor’s employees;

 
.3
Claims for damages because of bodily injury, sickness or disease, or death of
any person other than the Contractor’s employees;

 
.4
Claims for damages insured by usual personal injury liability coverage;

 
.5
Claims for damages, other than to the Work itself, because of injury to or
destruction of tangible property, including loss of use resulting therefrom;

 
.6
Claims for damages because of bodily injury, death of a person or property
damage arising out of ownership, maintenance or use of a motor vehicle;

 
.7
Claims for bodily injury or property damage arising out of completed operations,
which coverage shall be maintained for at least four (4) years following final
payment; and

 
.8
Claims involving contractual liability insurance applicable to the Contractor’s
obligations under Section 3.18.

 
 
 
 
 
37

--------------------------------------------------------------------------------

 
 
 

 
§ 11.1.2 The insurance required by Section 11.1.1 shall be written for not less
than limits of liability specified in the Contract Documents or required by law,
whichever coverage is greater. Coverages, shall be written on an occurrence
basis and, shall be maintained without interruption from the date of
commencement of the Work until the date of final payment and termination of any
coverage required to be maintained after final payment, and, with respect to the
Contractor’s completed operations coverage, until the expiration of the period
for correction of Work or for such other period for maintenance of completed
operations coverage as specified in the Contract Documents.


§ 11.1.3 Certificates of insurance acceptable to the Owner shall be filed with
the Owner prior to commencement of the Work and thereafter upon renewal or
replacement of each required policy of insurance. These certificates and the
insurance policies required by this Section 11.1 shall contain a provision that
coverages afforded under the policies will not be canceled or allowed to expire
until at least 30 days’ prior written notice has been given to the Owner. An
additional certificate evidencing continuation of liability coverage, including
coverage for completed operations, shall be submitted with the final Application
for Payment as required by Section 9.10.2 and thereafter upon renewal or
replacement of such coverage until the expiration of the time required by
Section 11.1.2. Information concerning reduction of coverage on account of
revised limits or claims paid under the General Aggregate, or both, shall be
furnished by the Contractor with reasonable promptness.


§ 11.1.4 The Contractor shall cause the commercial liability coverage required
by the Contract Documents to include (1) the Owner, NuSkin Enterprises, Inc.,
and their affiliates, and the Architect and the Architect’s consultants, as
additional insureds for claims caused in whole or in part by the Contractor’s
negligent acts or omissions; and (2) the Owner, NuSkin Enterprises, Inc., and
their affiliates, as additional insureds for claims caused in whole or in part
by the Contractor’s negligent acts or omissions.  The Contractor shall also
cause each Subcontractor to (i) procure insurance reasonably satisfactory to the
Owner and (ii) name the Indemnitees as additional insureds under the
Subcontractor's comprehensive general liability policy. The additional insured
endorsement included on the Subcontractor's comprehensive general liability
policy shall state that coverage is afforded the additional insureds with
respect to claims arising out of operations performed by or on behalf of the
Contractor. If the additional insureds have other insurance that is applicable
to the loss, such other insurance shall be on an excess or contingent basis. The
amount of the insurer's liability under this insurance policy shall not be
reduced by the existence of such other insurance.


§11.1.5 The insurance coverages required by Article 11 of these General
Conditions of the Contractor and its Subcontractors shall be primary and
non-contributing in all instances with respect to any other insurance or
self-insurance which may be maintained by the Owner. The Contractor and its
Subcontractors shall provide, when requested by the Owner, endorsements to their
insurance coverages to so provide.


§ 11.2 OWNER’S LIABILITY INSURANCE
The Owner shall be responsible for purchasing and maintaining the Owner’s usual
liability insurance.


§ 11.3 PROPERTY INSURANCE
§ 11.3.1 Unless otherwise provided, the Owner shall purchase and maintain, in a
company or companies lawfully authorized to do business in the jurisdiction in
which the Project is located, property insurance written on a builder’s risk
“all-risk” or equivalent policy form in the amount of the initial Contract Sum,
plus value of subsequent Contract Modifications and cost of materials supplied
or installed by others, comprising total value for the entire Project at the
site on a replacement cost basis. Such property insurance shall be maintained,
unless otherwise provided in the Contract Documents or otherwise agreed in
writing by all persons and entities who are beneficiaries of such insurance,
until final payment has been made as provided in Section 9.10 or until no person
or entity other than the Owner has an insurable interest in the property
required by this Section 11.3 to be covered, whichever is later. This insurance
shall include interests of the Owner, the Contractor, Subcontractors and
Sub-subcontractors in the Project.


§ 11.3.1.1 Property insurance shall be on an “all-risk” or equivalent policy
form and shall include, without limitation, insurance against the perils of fire
(with extended coverage) and physical loss or damage including, without
duplication of coverage, theft, vandalism, malicious mischief, water intrusion,
collapse, windstorm, falsework, testing and startup, temporary buildings and
debris removal including demolition occasioned by enforcement of any applicable
legal requirements, and shall cover reasonable compensation for Architect’s and
Contractor’s services and expenses required as a result of such insured loss.
 
 
 
 
 
 
 
38

--------------------------------------------------------------------------------

 
 

 
§ 11.3.1.2 If the Owner does not intend to purchase such property insurance
required by the Contract and with all of the coverages in the amount described
above, the Owner shall so inform the Contractor in writing prior to commencement
of the Work. The Contractor may then effect insurance that will protect the
interests of the Contractor, Subcontractors and Sub-subcontractors in the Work,
and by appropriate Change Order the cost thereof shall be charged to the Owner.
If the Contractor is damaged by the failure or neglect of the Owner to purchase
or maintain insurance as described above, without so notifying the Contractor in
writing, then the Owner shall bear all reasonable costs properly attributable
thereto.


§ 11.3.1.3 If the property insurance requires deductibles, the Contractor shall
pay the first $10,000 of any loss not covered because of such deductibles and
the Owner shall be responsible for any deductible amount in excess of $10,000.


§ 11.3.1.4 This property insurance shall cover portions of the Work stored off
the site, and also portions of the Work in transit.


§ 11.3.1.5 Partial occupancy or use in accordance with Section 9.9 shall not
commence until the insurance company or companies providing property insurance
have consented to such partial occupancy or use by endorsement or otherwise. The
Owner and the Contractor shall take reasonable steps to obtain consent of the
insurance company or companies and shall, without mutual written consent, take
no action with respect to partial occupancy or use that would cause
cancellation, lapse or reduction of insurance.


§ 11.3.2 [Intentionally Omitted]


§ 11.3.3 [Intentionally Omitted]


§ 11.3.4 If the Contractor requests in writing that insurance for risks other
than those described herein or other special causes of loss be included in the
property insurance policy, the Owner shall, if possible, include such insurance,
and the cost thereof shall be paid by the Contractor, and as such shall not be a
Cost of the Work.


§ 11.3.5  [Intentionally Omitted]


§ 11.3.6 Before an exposure to loss may occur, the Owner shall file with the
Contractor a certificate of insurance evidencing such insurance coverages
required by this Section 11.3. Each policy shall contain all generally
applicable conditions, definitions, exclusions and endorsements related to this
Project. Each policy shall contain a provision that the policy will not be
canceled or allowed to expire, and that its limits will not be reduced, until at
least 30 days’ prior written notice has been given to the Contractor.


§ 11.3.7 WAIVERS OF SUBROGATION
The Owner and the Contractor waive all rights (including rights to indemnity
pursuant to Section 3.18.1 of these General Conditions) against (1) each other
and any of their subcontractors, sub-subcontractors, agents and employees, each
to the other, and (2) the Architect and the Architect’s consultants, separate
contractors described in Article 6, if any, and any of their subcontractors,
sub-subcontractors, agents and employees, for damages caused by fire or other
perils covered by property insurance obtained pursuant to Section 11.3.1of these
General Conditions or other property insurance applicable to the Work during the
course of construction, but only to the extent of actual recovery of insurance
proceeds by the injured party, except such rights as they may have to proceeds
of such insurance held by the Owner as trustee, provided however, this waiver of
rights shall not apply to claims arising from errors or omissions in the design
services of the Architect or the Architect’s consultants.  The Owner or
Contractor, as appropriate, shall require of the Architect, Architect's
consultants, separate contractors described in Article 6, if any, and the
subcontractors, sub-subcontractors, agents and employees of any of them, by
appropriate agreements, written where legally required for validity, similar
waivers each in favor of other parties enumerated herein. The policies shall
provide such waivers of subrogation by endorsement or otherwise. A waiver of
subrogation shall be effective as to a person or entity even though that person
or entity would otherwise have a duty of indemnification, contractual or
otherwise, did not pay the insurance premium directly or indirectly, and whether
or not the person or entity had an insurable interest in the property damaged.
 
 
 

 
 
39

--------------------------------------------------------------------------------

 
 
 
 
 
§ 11.3.8 A loss insured under the Owner’s property insurance shall be adjusted
by the Owner as fiduciary and made payable to the Owner as fiduciary for the
insureds, as their interests may appear, subject to requirements of any
applicable mortgagee clause and of Section 11.3.10. The Contractor shall pay
Subcontractors their just shares of insurance proceeds received by the
Contractor, and by appropriate agreements, written where legally required for
validity, shall require Subcontractors to make payments to their
Sub-subcontractors in similar manner.


§ 11.3.9 If required in writing by a party in interest, the Owner as fiduciary
shall, upon occurrence of an insured loss, give bond for proper performance of
the Owner’s duties. The cost of required bonds shall be charged against proceeds
received as fiduciary. The Owner shall deposit in a separate account proceeds so
received, which the Owner shall distribute in accordance with such agreement as
the parties in interest may reach, or as determined in accordance with an order
of an arbitrator (if the parties agree to arbitration), or an order of a court
of competent jurisdiction. If after such loss no other special agreement is made
and unless the Owner terminates the Contract for convenience, replacement of
damaged property shall be performed by the Contractor after notification of a
Change in the Work in accordance with Article 7.


§ 11.3.10 The Owner as fiduciary shall have power to adjust and settle a loss
with insurers unless one of the parties in interest shall object in writing
within ten days after occurrence of loss to the Owner’s exercise of this power;
if such objection is made, the Owner as fiduciary shall make settlement with the
insurers in accordance with the orders of an arbitrator (if the parties agree to
arbitration) or the orders of a court of competent jurisdiction.


§ 11.4 PERFORMANCE BOND AND PAYMENT BOND
§ 11.4.1 The Owner shall have the right to require the Contractor to furnish
bonds covering faithful performance of the Contract and payment of obligations
arising thereunder as stipulated in bidding requirements or specifically
required in the Contract Documents on the date of execution of the Contract.


§ 11.4.2 Upon the request of any person or entity appearing to be a potential
beneficiary of bonds covering payment of obligations arising under the Contract,
the Contractor shall promptly furnish a copy of the bonds or shall authorize a
copy to be furnished.


ARTICLE 12   UNCOVERING AND CORRECTION OF WORK
§ 12.1 UNCOVERING OF WORK
§ 12.1.1 If a portion of the Work is covered contrary to the Architect’s request
or to requirements specifically expressed in the Contract Documents, it must, if
requested in writing by the Architect, be uncovered for the Architect’s
examination and be replaced at the Contractor’s expense without change in the
Contract Time.


§ 12.1.2 If a portion of the Work has been covered that the Owner or the
Architect has not specifically requested to examine prior to its being covered,
the Owner may request to see such Work and it shall be uncovered by the
Contractor. If such Work is in accordance with the Contract Documents, costs of
uncovering and replacement plus the Contractor’s fee shall, by appropriate
Change Order, be added to the Contract Sum upon claim made by the Contractor. If
such Work is not in accordance with the Contract Documents, such costs and the
cost of correction shall be at the Contractor’s expense and not a part of the
Cost of the Work unless the condition was caused by the Owner or a separate
contractor in which event the Owner shall be responsible for payment of such
costs.


§ 12.2 CORRECTION OF WORK
§ 12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION
The Contractor shall promptly correct Work rejected by the Architect or failing
to conform to the requirements of the Contract Documents, whether discovered
before or after Substantial Completion and whether or not fabricated, installed
or completed. Costs of correcting such rejected Work, including additional
testing and inspections, the cost of uncovering and replacement, and
compensation for the Architect’s services and expenses made necessary thereby,
shall be at the Contractor’s expense and shall not be a part of the Cost of the
Work.


§ 12.2.2 AFTER SUBSTANTIAL COMPLETION
§ 12.2.2.1 In addition to the Contractor’s obligations under Section 3.5, if,
within one year after the date of Substantial Completion of the Work or
designated portion thereof or after the date for commencement of warranties
established under Section 9.9.1, or by terms of an applicable special warranty
required by the Contract Documents, any of the Work is found to be defective or
to be not in accordance with the requirements of the Contract Documents, the
Contractor shall correct it promptly after receipt of written notice from the
Owner to do so unless the Owner has previously given the Contractor a written
acceptance of such condition. The Owner shall give such notice promptly after
discovery of the condition. During the one-year period for correction of Work,
if the Owner fails to notify the Contractor of any discovered condition and give
the Contractor an opportunity to make the correction, the Owner waives the
rights to require correction by the Contractor and to make a claim for breach of
warranty with respect to such discovered condition. If the Contractor fails to
correct nonconforming Work within a reasonable time during that period after
receipt of notice from the Owner or Architect, the Owner may correct it in
accordance with Section 2.4.
 
 
 
 
 
 
 
40

--------------------------------------------------------------------------------

 
 
 

 
§ 12.2.2.2 The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual completion of that
portion of the Work.


§ 12.2.2.3 The one-year period for correction of Work shall not be extended by
corrective Work performed by the Contractor pursuant to this Section 12.2.


§ 12.2.3 The Contractor shall remove from the site portions of the Work that are
not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.


§ 12.2.4 The Contractor shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the Owner or separate
contractors caused by the Contractor’s correction or removal of Work that is not
in accordance with the requirements of the Contract Documents.


§ 12.2.5 Nothing contained in this Section 12.2 shall be construed to establish
a period of limitation with respect to other obligations the Contractor has
under the Contract Documents. Establishment of the one-year period for
correction of Work as described in Section 12.2.2 relates only to the specific
obligation of the Contractor to correct the Work, and has no relationship to the
time within which the obligation to comply with the Contract Documents may be
sought to be enforced, nor to the time within which proceedings may be commenced
to establish the Contractor’s liability with respect to the Contractor’s
obligations other than specifically to correct the Work.


§ 12.3 ACCEPTANCE OF NONCONFORMING WORK
If the Owner prefers to accept Work that is not in accordance with the
requirements of the Contract Documents, the Owner may do so instead of requiring
its removal and correction, in which case the Contract Sum will be reduced as
appropriate and equitable. Such adjustment shall be effected whether or not
final payment has been made.


ARTICLE 13   MISCELLANEOUS PROVISIONS
§ 13.1 GOVERNING LAW
The Contract shall be governed by the law of the place where the Project is
located except that, if the parties have selected arbitration as the method of
binding dispute resolution, the Federal Arbitration Act shall govern Section
15.4.


§ 13.2 SUCCESSORS AND ASSIGNS
§ 13.2.1 The Owner and Contractor respectively bind themselves, their partners,
successors, assigns and legal representatives to covenants, agreements and
obligations contained in the Contract Documents. The Contractor shall not assign
or transfer Contractor’s interest (including, without limitation, the
Contractor’s right to receive any monies due hereunder) in this Contract without
the prior written consent of the Owner. The Owner shall not assign or transfer
the Owner’s interest in this Contract  without obtaining the Contractor’s prior
written consent, which consent shall not unreasonably be withheld; provided that
the Owner shall have the right, without obtaining the Contractor’s consent: (i)
to make collateral assignment of this Contract to any lender of the Owner; (ii)
to assign the Owner’s interests under this Contract to any affiliate of the
Owner or any purchaser of the Owner’s interest in the Project. After any
assignment by the Owner, the Owner’s assignee shall be possessed of all rights
and interests of the Owner hereunder, including the right of assignment. Any
assignment or transfer by the Contractor or the Owner in violation of this
Section shall be void and without force or effect.


§ 13.2.2 The Owner may, without consent of the Contractor, assign the Contract
to a lender providing construction financing for the Project. The Contractor
shall execute all consents reasonably required to facilitate such assignment.
 
 
 
 
 
41

--------------------------------------------------------------------------------

 
 

 
§ 13.3 WRITTEN NOTICE
Written notice shall be deemed to have been duly served if delivered in person
to the individual, to a member of the firm or entity, or to an officer of the
corporation for which it was intended; or if delivered at, or sent by registered
or certified mail or by courier service providing proof of delivery to, the last
business address known to the party giving notice.


§ 13.4 RIGHTS AND REMEDIES
§ 13.4.1 Except as expressly provided in the Contract Documents, duties and
obligations imposed by the Contract Documents and rights and remedies available
thereunder shall be in addition to and not a limitation of duties, obligations,
rights and remedies otherwise imposed or available by law.


§ 13.4.2 No action or failure to act by the Owner, Architect or Contractor shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach there under, except as may be specifically agreed in writing.


§ 13.5 TESTS AND INSPECTIONS
§ 13.5.1 Tests, inspections and approvals of portions of the Work shall be made
as required by the Contract Documents and by applicable laws, statutes,
ordinances, codes, rules and regulations or lawful orders of public authorities.
Unless otherwise provided, the Contractor shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The Contractor
shall give the Architect timely notice of when and where tests and inspections
are to be made so that the Architect may be present for such procedures. The
Owner shall bear costs of (1) tests, inspections or approvals that do not become
requirements until after bids are received or negotiations concluded, and (2)
tests, inspections or approvals where building codes or applicable laws or
regulations prohibit the Owner from delegating their cost to the Contractor.


§ 13.5.2 If the Owner and Architect, Owner or public authorities having
jurisdiction determine that portions of the Work require additional testing,
inspection or approval not included under Section 13.5.1, the Owner or Architect
will, upon written authorization from the Owner, instruct the Contractor to make
arrangements for such additional testing, inspection or approval by an entity
acceptable to the Owner, and the Contractor shall give timely notice to the
Owner and Architect of when and where tests and inspections are to be made so
that the Owner and Architect may be present for such procedures. Such costs,
except as provided in Section 13.5.3, shall be at the Owner’s expense.


§ 13.5.3 If such procedures for testing, inspection or approval under Sections
13.5.1 and 13.5.2 reveal failure of the portions of the Work to comply with
requirements established by the Contract Documents, all costs made necessary by
such failure including those of repeated procedures and compensation for the
Architect’s services and expenses shall be at the Contractor’s expense and shall
not be a part of the Cost of the Work.


§ 13.5.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be secured by the Contractor and
promptly delivered to the Architect.


§ 13.5.5 If the Owner or Architect is to observe tests, inspections or approvals
required by the Contract Documents, the Owner or Architect will do so promptly
and, where practicable, at the normal place of testing.


§ 13.5.6 Tests or inspections conducted pursuant to the Contract Documents shall
be made promptly to avoid unreasonable delay in the Work.


§ 13.6 INTEREST
Payments due and unpaid under the Contract Documents shall bear interest from
the date payment is due at such rate as the parties may agree upon in writing
or, in the absence thereof, at the legal rate prevailing from time to time at
the place where the Project is located.


§ 13.7 TIME LIMITS ON CLAIMS
The Owner and Contractor shall commence all claims and causes of action, whether
in contract, tort, breach of warranty or otherwise, against the other arising
out of or related to the Contract in accordance with the requirements of the
final dispute resolution method selected in the Agreement within the time period
specified by applicable law. The Owner and Contractor waive all claims and
causes of action not commenced in accordance with this Section 13.7.
 
 
 
 
 
 
 
42

--------------------------------------------------------------------------------

 
 
 

 
§ 13.8  FLOW DOWN
Any specific requirement in this Contract that the responsibilities or
obligations of the Contractor also apply to a Subcontractor is added for
emphasis and is also hereby deemed to include a Subcontractor of any tier. The
omission of a reference to a Subcontractor in connection with any of the
Contractor's responsibilities or obligations shall not be construed to diminish,
abrogate, or limit any responsibilities or obligations of a Subcontractor of any
tier under the Contract Documents or the applicable subcontract.


ARTICLE 14   TERMINATION OR SUSPENSION OF THE CONTRACT
§ 14.1 TERMINATION BY THE CONTRACTOR
§ 14.1.1 The Contractor may terminate the Contract if the Work is stopped for a
period of 30 consecutive days through no act or fault of the Contractor or a
Subcontractor, Sub-subcontractor or their agents or employees or any other
persons or entities performing portions of the Work under direct or indirect
contract with the Contractor, for any of the following reasons:
 
.1
Issuance of an order of a court or other public authority having jurisdiction
that requires all Work to be stopped;

 
.2
An act of government, such as a declaration of national emergency that requires
all Work to be stopped;

 
.3
Because the Architect has not issued a Certificate for Payment and has not
notified the Contractor of the reason for withholding certification as provided
in Section 9.4.1, or because the Owner has not made payment on a Certificate for
Payment within the time stated in the Contract Documents; or

 
.4
The Owner has failed to furnish to the Contractor promptly, upon the
Contractor’s request, reasonable evidence as required by Section 2.2.1.



§ 14.1.2 The Contractor may terminate the Contract if, through no act or fault
of the Contractor or a Subcontractor, Sub-subcontractor or their agents or
employees or any other persons or entities performing portions of the Work under
direct or indirect contract with the Contractor, repeated suspensions, delays or
interruptions of the entire Work by the Owner as described in Section 14.3
constitute in the aggregate more than 100 percent of the total number of days
scheduled for completion, or 120 days in any 365-day period, whichever is less.


§ 14.1.3 If one of the reasons described in Section 14.1.1 or 14.1.2 exists, the
Contractor may, upon seven days’ written notice to the Owner and Architect,
terminate the Contract and recover from the Owner payment for Work executed,
including reasonable overhead and profit, costs incurred by reason of such
termination, and damages.


§ 14.1.4 If the Work is stopped for a period of 60 consecutive days through no
act or fault of the Contractor or a Subcontractor or their agents or employees
or any other persons performing portions of the Work under contract with the
Contractor because the Owner has repeatedly failed to fulfill the Owner’s
obligations under the Contract Documents with respect to matters important to
the progress of the Work, the Contractor may, upon seven additional days’
written notice to the Owner and the Architect, terminate the Contract and
recover from the Owner as provided in Section 14.1.3.


§ 14.2 TERMINATION BY THE OWNER FOR CAUSE
§ 14.2.1 The Owner may terminate the Contract if the Contractor
 
.1
repeatedly refuses or fails to supply enough properly skilled workers or proper
materials;

 
.2
fails to make payment to Subcontractors for materials or labor in accordance
with the respective agreements between the Contractor and the Subcontractors;

 
.3
repeatedly disregards applicable laws, statutes, ordinances, codes, rules and
regulations, or lawful orders of a public authority;

 
.4
otherwise is guilty of substantial breach of a provision of the Contract
Documents; or

 
.5
fails to furnish to the Owner within five (5) days after the Owner's written
request adequate assurances satisfactory to the Owner evidencing the
Contractor's ability and financial resources to complete the Work in compliance
with all requirements of the Contract Documents.

 
 
 
 
 
43

--------------------------------------------------------------------------------

 
 

 
§ 14.2.2 When any of the above reasons exist, the Owner, may without prejudice
to any other rights or remedies of the Owner and after giving the Contractor and
the Contractor’s surety, if any, seven days’ written notice, terminate
employment of the Contractor and may, subject to any prior rights of the surety:
 
.1
Exclude the Contractor from the site and take possession of all materials,
equipment, tools, and construction equipment and machinery thereon owned by the
Contractor;

 
.2
Accept assignment of subcontracts pursuant to Section 5.4; and

 
.3
Finish the Work by whatever reasonable method the Owner may deem expedient. Upon
written request of the Contractor, the Owner shall furnish to the Contractor a
detailed accounting of the costs incurred by the Owner in finishing the Work.



§ 14.2.3 When the Owner terminates the Contract for one of the reasons stated in
Section 14.2.1, the Contractor shall not be entitled to receive further payment
until the Work is finished.


§ 14.2.4 If the unpaid balance of the Contract Sum exceeds costs of finishing
the Work, including compensation for the Architect’s services and expenses made
necessary thereby, and other damages incurred by the Owner and not expressly
waived, such excess shall be paid to the Contractor. If such costs and damages
exceed the unpaid balance, the Contractor shall pay the difference to the Owner.
The amount to be paid to the Contractor or Owner, as the case may be, shall be
certified by the Architect, upon application, and this obligation for payment
shall survive termination of the Contract.


§ 14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE
§ 14.3.1 The Owner may, without cause, order the Contractor in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine.


§ 14.3.2 Subject to the limitations set forth in Article 8 hereof, the Contract
Sum and Contract Time shall be adjusted for increases in the cost and time
caused by suspension, delay or interruption as described in Section 14.3.1.
Adjustment of the Contract Sum shall include the Contractor’s Fee. No adjustment
shall be made to the extent
 
.1
that performance is, was or would have been so suspended, delayed or interrupted
by another cause for which the Contractor is responsible; or

 
.2
that an equitable adjustment is made or denied under another provision of the
Contract.



§ 14.4 TERMINATION BY THE OWNER FOR CONVENIENCE
§ 14.4.1 The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause.


§ 14.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Contractor shall
 
.1
cease operations as directed by the Owner in the notice;

 
.2
take actions necessary, or that the Owner may direct, for the protection and
preservation of the Work; and

 
.3
except for Work directed to be performed prior to the effective date of
termination stated in the notice, terminate all existing subcontracts and
purchase orders and enter into no further subcontracts and purchase orders.



§ 14.4.3 In case of such termination for the Owner’s convenience, the Contractor
shall be entitled to receive as its sole remedy payment for Work executed as
provided in Section 10.2 of the Contract:




ARTICLE 15   CLAIMS AND DISPUTES
§ 15.1 CLAIMS
§ 15.1.1 DEFINITION
A Claim is a demand or assertion by one of the parties seeking, as a matter of
right, payment of money, or other relief with respect to the terms of the
Contract. The term “Claim” also includes other disputes and matters in question
between the Owner and Contractor arising out of or relating to the Contract. The
responsibility to substantiate Claims shall rest with the party making the
Claim.
 
 
 
 
 
44

--------------------------------------------------------------------------------

 
 

 
§ 15.1.2 NOTICE OF CLAIMS
Claims by either the Owner or Contractor must be initiated by written notice to
the other party and to the Architect. Claims by either party must be initiated
within 21 days after occurrence of the event giving rise to such Claim or within
21 days after the claimant first recognizes the condition giving rise to the
Claim, whichever is later; provided, however, that the claimant shall use its
best efforts to furnish the Architect and the other party, as expeditiously as
possible, with notice of any Claim including, without limitation, those in
connection with concealed or unknown conditions, once such claim is recognized,
and shall cooperate with the Architect and the party against whom the claim is
made in any effort to mitigate the alleged or potential damages, delay, or other
adverse consequences arising out of the condition that is the cause of such a
Claim.


§ 15.1.3 CONTINUING CONTRACT PERFORMANCE
Pending final resolution of a Claim, except as otherwise agreed in writing or as
provided in Section 9.7 and Article 14, the Contractor shall proceed diligently
with performance of the Contract and the Owner shall continue to make payments
in accordance with the Contract Documents. The Architect will prepare Change
Orders and issue Certificates for Payment in accordance with the decisions of
the Architect.


§ 15.1.4 CLAIMS FOR ADDITIONAL COST
If the Contractor wishes to make a Claim for an increase in the Contract Sum,
written notice as provided herein shall be given before proceeding to execute
the Work. Prior notice is not required for Claims relating to an emergency
endangering life or property arising under Section 10.4.


§ 15.1.5 CLAIMS FOR ADDITIONAL TIME
§ 15.1.5.1 If the Contractor wishes to make a Claim for an increase in the
Contract Time, written notice as provided herein shall be given. The
Contractor’s Claim shall include an estimate of cost and of probable effect of
delay on progress of the Work. In the case of a continuing delay, only one Claim
is necessary.


§ 15.1.5.2 If adverse weather conditions are the basis for a Claim for
additional time, such Claim shall be documented by data substantiating that
weather conditions were abnormal for the period of time, could not have been
reasonably anticipated and had an adverse effect on the scheduled construction.


§ 15.1.6 CLAIMS FOR CONSEQUENTIAL DAMAGES
Except to the extent covered by valid and collectible insurance required to be
carried under Article 11, the Contractor and Owner waive Claims against each
other for consequential damages arising out of or relating to this Contract.
This mutual waiver includes
 
.1
damages incurred by the Owner for rental expenses, for losses of use, income,
profit, financing, business and reputation, and for loss of management or
employee productivity or of the services of such persons; and

 
.2
damages incurred by the Contractor for principal office expenses including the
compensation of personnel stationed there, for losses of financing, business and
reputation, and for loss of profit except anticipated profit arising directly
from the Work.



This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article 14. Nothing
contained in this Section 15.1.6 shall be deemed to preclude (i) an award of
liquidated damages, when applicable, in accordance with the requirements of the
Contract Documents, or (ii) the use of diminished income stream or rents in the
calculation of "diminution of value" of the Work, in the event the Owner
exercises its right under Section 12.3 to reduce the Contract Sum by an
appropriate amount; or (iii) the obligation of the Contractor to reimburse the
Owner for any fines from governmental entities or additional costs and expenses
for the Architect or other consultants, or separate contractors, arising out of
any act or omission of the Contractor.


§ 15.2 INITIAL DECISION
§ 15.2.1 All Claims, disputes, or other matter in question between the Contactor
and the Owner arising out of, or related to, the Contract Documents or the
breach thereof, or the Work performed pursuant thereto, shall be decided in such
dispute resolution proceedings as outlined herein.


§ 15.2.2During dispute resolution proceedings, the Owner and the Contractor
shall comply with Section 15.1.3.
 
 
 
 
 
 
45

--------------------------------------------------------------------------------

 
 
 

 
§ 15.3 MEDIATION
§ 15.3.1 Claims, disputes, or other matters in controversy arising out of or
related to the Contract except those waived as provided for in Sections 9.10.4,
9.10.5, and 15.1.6 shall be subject to non-binding mediation with a mutually
acceptable mediator.


§ 15.3.2 The parties shall endeavor to resolve their Claims by mediation which,
unless the parties mutually agree otherwise, shall be administered by the
American Arbitration Association in accordance with its Construction Industry
Mediation Procedures in effect on the date of the Agreement. A request for
mediation shall be made in writing, delivered to the other party to the
Contract, and filed with the person or entity administering the mediation. The
request may be made concurrently with the filing of litigation but, in such
event, mediation shall proceed in advance of such legal proceedings, which shall
be stayed pending mediation for a period of 60 days from the date of filing,
unless stayed for a longer period by agreement of the parties or court order.


§ 15.3.3 The parties shall share the mediator’s fee and any filing fees equally.
The mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon.


§ 15.3.4 Owner may elect to either arbitrate or litigate its disputes with the
Construction Manager; and that election may take place at any time, including
after the circumstances or facts giving rise to the dispute or claim come into
being.  The Construction Manager hereby waives the right to elect the method of
dispute resolution and agrees that this waiver is supported by sufficient and
appropriate consideration. The Construction Manager also agrees to prepare or
modify all Project-related documents used or prepared by the Construction
Manager, including, but not limited to, subcontract agreements, and other
agreements between the Construction Manager and other parties to conform with
this section by reflecting this waiver, and by requiring similar waivers by
Subcontractors and suppliers.


§ 15.4 ARBITRATION
§ 15.4.1 If the Owner has elected arbitration as the method for binding dispute
resolution in this Agreement, any claim, dispute or other matter in question
arising out of or related to this Agreement subject to, but not resolved by,
mediation shall be subject to arbitration which, unless the parties mutually
agree otherwise, or unless the Owner has designated another arbitral
institution, shall be administered by the American Arbitration Association (the
“AAA”) in accordance with its Construction Industry Arbitration Rules in effect
on the date of this Agreement. A demand for arbitration shall be made in
writing, delivered to the other party to this Agreement, and filed with the
person or entity administering the arbitration. Although the rules governing
arbitration (should arbitration be elected by the Owner) are those of the AAA,
nothing in this Agreement shall be construed to require use of AAA as an
arbitral administrator unless the Owner and the Construction Manager are unable
to agree to another arbitral administrator at the time of the dispute.


§15.4.2 A demand for arbitration shall be made before the date when the
institution of legal or equitable proceedings based on the claim, dispute or
other matter in question would be barred by the applicable statute of
limitations. For statute of limitations purposes, receipt of a written demand
for arbitration by the person or entity administering the arbitration shall
constitute the institution of legal or equitable proceedings based on the claim,
dispute or other matter in question.


§15.4.3 The foregoing agreement to arbitrate and other agreements to arbitrate
with an additional person or entity duly consented to by parties to this
Agreement shall be specifically enforceable in accordance with applicable law in
any court having jurisdiction thereof.


§ 15.4.4 The award rendered by the arbitrator(s) shall be final, and judgment
may be entered upon it in accordance with applicable law in any court having
jurisdiction thereof.


§ 15.5 CONSOLIDATION OR JOINDER
§ 15.5.1  The Construction Manager waives all objections to joinder of the
Construction Manager as a party to any Project-related mediation, arbitration,
or litigation in which the Owner is joined or is otherwise positioned as a party
or in which the Construction Manager’s conduct or its performance of
professional services is in any way relevant to the subject of a dispute. The
Construction Manager also agrees to prepare or modify all documents used or
prepared by the Construction Manager, including, but not limited to, agreements
between the Construction Manager and its Subcontractors or other parties to
reflect this waiver.
 
 
 
 
 
46

--------------------------------------------------------------------------------

 
 

 
§ 15.6 LITIGATION
§ 15.6.1 Any Claim arising out of or related to the Contract which is not
resolved by mediation or arbitration in accordance with the provisions of
Section 15.3 or Section 15.4 shall be resolved by litigation filed and
maintained exclusively in the courts located in Utah County, Utah.



 
47

--------------------------------------------------------------------------------

 
